 



EXHIBIT 10.1

Published CUSIP Number: __________________

REVOLVING CREDIT AND TERM LOAN AGREEMENT

Dated as of May 10, 2004

among

EMMIS OPERATING COMPANY,
as Borrower

EMMIS COMMUNICATIONS CORPORATION,
as Parent

THE LENDERS LISTED ON SCHEDULE 1 HERETO
and

BANK OF AMERICA, N.A.,
as Administrative Agent,

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agent

WACHOVIA BANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and
CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH,
as Co-Documentation Agents, and

BANC OF AMERICA SECURITIES LLC,
GOLDMAN SACHS CREDIT PARTNERS L.P., and
WACHOVIA CAPITAL MARKETS, LLC,
As Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                                              Page

--------------------------------------------------------------------------------

1.   DEFINITIONS AND RULES OF INTERPRETATION     1             1.1.    
Definitions     1             1.2.     Rules of Interpretation     26   2.   THE
REVOLVING CREDIT FACILITY     26             2.1.     Commitment to Lend     26
            2.2.     Commitment Fee     27             2.3.     Reduction of
Revolving Credit Commitment     27             2.4.     Evidence of Revolving
Credit Loans; Revolving Credit Notes     27             2.5.     Interest on
Revolving Credit Loans     28             2.6.     Requests for Revolving Credit
Loans     28             2.7.     Conversion Options     28  

                2.7.1.     Conversion to Different Type of Revolving Credit Loan
    29  

                2.7.2.     Continuation of Type of Revolving Credit Loan     29
 

                2.7.3.     Eurodollar Rate Loans     29             2.8.    
Funds for Revolving Credit Loans     29  

                2.8.1.     Funding Procedures     29  

                2.8.2.     Advances by Administrative Agent     30            
2.9.     Settlements     30  

                2.9.1.     General     30  

                2.9.2.     Failure to Make Funds Available     31  

                2.9.3.     No Effect on Other Revolving Credit Lenders     31  
          2.10.     Repayment Of The Revolving Credit Loans     31  

                2.10.1.     Maturity     31  

                2.10.2.     Mandatory Repayments of Revolving Credit Loans    
31  

                2.10.3.     Optional Repayments of Revolving Credit Loans     32
  3.   THE TRANCHE B TERM LOAN     32             3.1.     Commitment to Lend  
  32             3.2.     Evidence of Tranche B Term Loan; Tranche B Term Notes
    32             3.3.     Mandatory Prepayment of Tranche B Term Loan;
Scheduled Amortization     32             3.4.     Optional Prepayment of
Tranche B Term Loan     33             3.5.     Interest on Tranche B Term Loan
    33  

                3.5.1.     Interest Rates     33  

                3.5.2.     Notification by Borrower     33  

                3.5.3.     Amounts, etc     33   4.   MANDATORY REPAYMENT OF THE
LOANS     34             4.1.     Excess Cash Flow Recapture     34            
4.2.     Proceeds of Asset Sales and Asset Swaps     34             4.3.    
Proceeds of Equity Issuances     34             4.4.     Proceeds of
Subordinated Debt Issuances     35             4.5.     Application of Payments
    35             4.6.     Delivery of Proceeds     35   5.   LETTERS OF CREDIT
    35             5.1.     Letter of Credit Commitments     35  

                5.1.1.     Commitment to Issue Letters of Credit     35  

                5.1.2.     Letter of Credit Applications     36  

                5.1.3.     Terms of Letters of Credit     36  

                5.1.4.     Reimbursement Obligations of Revolving Credit Lenders
    36  

                5.1.5.     Participations of Revolving Credit Lenders     36    
        5.2.     Reimbursement Obligation of the Borrower     36            
5.3.     Letter of Credit Payments     37             5.4.     Obligations
Absolute     38             5.5.     Reliance by Issuer     38  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                                              Page

--------------------------------------------------------------------------------

          5.6.     Letter of Credit Fee     38   6.   CERTAIN GENERAL PROVISIONS
    38             6.1.     Closing Fees. The Borrower agrees to pay all fees on
the Funding Date that have been expressly agreed to in writing between the
Borrower and certain of the Lenders to be paid on the Funding Date     38      
      6.2.     Administrative Agent’s Fee     39             6.3.     Funds for
Payments     39  

                6.3.1.     Payments to Administrative Agent     39  

                6.3.2.     No Offset, etc     39  

                6.3.3.     Non-U.S. Lenders     40             6.4.    
Computations     40             6.5.     Inability to Determine Eurodollar Rate
    40             6.6.     Illegality     41             6.7.     Additional
Costs, etc     41             6.8.     Capital Adequacy     42             6.9.
    Certificate     42             6.10.     Indemnity     42             6.11.
    Interest After Default     43             6.12.     Mitigation Obligations;
Replacement of Lenders     43   7.   COLLATERAL SECURITY AND GUARANTIES     43  
          7.1.     Security of Borrower     43             7.2.     Guaranties
and Security of Parent and Subsidiaries     44             7.3.     Release of
Collateral and Guaranties     44   8.   REPRESENTATIONS AND WARRANTIES     44  
          8.1.     Corporate Authority     44  

                8.1.1.     Incorporation; Good Standing     44  

                8.1.2.     Authorization     44  

                8.1.3.     Enforceability     45             8.2.    
Governmental Approvals     45             8.3.     Title to Properties     45  
          8.4.     Financial Statements and Projections     45  

                8.4.1.     Fiscal Year     45  

                8.4.2.     Financial Statements     45  

                8.4.3.     Projections     45             8.5.     No Material
Adverse Changes, etc     46             8.6.     Franchises, Patents,
Copyrights, etc     46             8.7.     Litigation     46             8.8.  
  No Materially Adverse Contracts, etc     46             8.9.     Compliance
with Other Instruments, Laws, Status as Senior Debt, etc     46            
8.10.     Tax Status     46             8.11.     No Event of Default     47    
        8.12.     Investment Company Acts and Communications Act     47        
    8.13.     Absence of Financing Statements, etc     47             8.14.    
Perfection of Security Interest     47             8.15.     Certain
Transactions     47             8.16.     Employee Benefit Plans     47  

                8.16.1.     In General     47  

                8.16.2.     Terminability of Welfare Plans     48  

                8.16.3.     Guaranteed Pension Plans     48  

                8.16.4.     Multiemployer Plans     48             8.17.     Use
of Proceeds     48  

                8.17.1.     General     48  

                8.17.2.     Regulation U     49  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                                              Page

--------------------------------------------------------------------------------


                8.17.3.     Ineligible Securities     49             8.18.    
Environmental Compliance     49             8.19.     Subsidiaries, etc     50  
          8.20.     Disclosure     50             8.21.     Licenses and
Approvals     50             8.22.     Material Agreements     51            
8.23.     Solvency     52             8.24.     Excluded Subsidiaries     52  
9.   AFFIRMATIVE COVENANTS     52             9.1.     Punctual Payment     52  
          9.2.     Maintenance of Office     52             9.3.     Records and
Accounts     52             9.4.     Financial Statements, Certificates and
Information     52             9.5.     Notices     54  

                9.5.1.     Defaults     54  

                9.5.2.     Environmental Events     54  

                9.5.3.     Notification of Claim against Collateral     54  

                9.5.4.     Notice of Litigation and Judgments     54  

                9.5.5.     Notice of SEC Filings, etc     54             9.6.  
  Legal Existence; Conduct of Business; Maintenance of Properties     55        
    9.7.     Insurance     55             9.8.     Taxes     55             9.9.
    Inspection of Properties and Books, etc     56  

                9.9.1.     General     56  

                9.9.2.     Appraisals     56  

                9.9.3.     Communications with Accountants     56            
9.10.     Compliance with Laws, Contracts, Licenses, and Permits     56        
    9.11.     Employee Benefit Plans     57             9.12.     Use of
Proceeds     57             9.13.     Additional Collateral     57            
9.14.     Interest Rate Protection     57             9.15.     Additional
Subsidiaries     58             9.16.     Refinancing Note Proceeds     58      
      9.17.     Further Assurances     58   10.   CERTAIN NEGATIVE COVENANTS    
58             10.1.     Restrictions on Indebtedness     58             10.2.  
  Restrictions on Liens     60  

                10.2.1.     Permitted Liens     60  

                10.2.2.     Restrictions on Negative Pledges and Upstream
Limitations     62             10.3.     Restrictions on Investments     62    
        10.4.     Restricted Payments     63             10.5.     Merger,
Consolidation, Acquisition and Disposition of Assets     64  

                10.5.1.     Mergers and Acquisitions     64  

                10.5.2.     Disposition of Assets     66             10.6.    
Sale and Leaseback     67             10.7.     Compliance with Environmental
Laws     67             10.8.     Subordinated Debt     67             10.9.    
Employee Benefit Plans     67             10.10.     Fiscal Year     68        
    10.11.     Transactions with Affiliates     68             10.12.    
Certain Intercompany Matters     68             10.13.     Activities of the
Parent     68             10.14.     Restrictions on Equity Issuances     69  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                                              Page

--------------------------------------------------------------------------------

11.   FINANCIAL COVENANTS     69             11.1.     Total Leverage Ratio    
69             11.2.     Senior Leverage Ratio     70             11.3.    
Interest Coverage Ratio     70             11.4.     Fixed Charge Coverage Ratio
    70   12.   CLOSING CONDITIONS     70             12.1.     Loan Documents  
  70             12.2.     Certified Copies of Governing Documents     71      
      12.3.     Corporate or Other Action     71             12.4.     Officer’s
Certificates     71             12.5.     Validity of Liens     71            
12.6.     Perfection Certificates, UCC Search Results and Survey     71        
    12.7.     Title Insurance     71             12.8.     Financial Statements
    72             12.9.     FCC Licenses; Third Party Consents     72          
  12.10.     Certificates of Insurance     72             12.11.     Opinions of
Counsel     72             12.12.     Compliance Certificate     73            
12.13.     Senior Debt Certificate     73             12.14.     Financial
Condition     73             12.15.     Payment of Fees; Administrative Agent
Fee Letter     73             12.16.     Disbursement Instructions     73      
      12.17.     Sources and Uses of Cash     73             12.18.    
Accountant’s Letter     73             12.19.     Payoff and Termination of
Existing Credit Agreement; Refinancing of Loans     73             12.20.    
Minimum Acceptances     73   13.   CONDITIONS TO ALL BORROWINGS     74          
  13.1.     Representations True; No Event of Default     74             13.2.  
  No Legal Impediment     74             13.3.     Proceedings and Documents    
74   14.   EVENTS OF DEFAULT; ACCELERATION; ETC     74             14.1.    
Events of Default and Acceleration     74             14.2.     Termination of
Commitments     78             14.3.     Remedies     78             14.4.    
Distribution of Collateral Proceeds     79   15.   ADDITIONAL FINANCING     79  
          15.1.     Commitment Amount     79             15.2.     Evidence of
Debt     81   16.   THE ADMINISTRATIVE AGENT     81             16.1.    
Appointment and Authority     81             16.2.     Rights as a Lender     81
            16.3.     Exculpatory Provisions     81             16.4.    
Reliance by Administrative Agent     82  

                16.4.1.     General     82  

                16.4.2.     Non-Reliance on Administrative Agent and Other
Lenders     82  

                16.4.3.     Delegation of Duties     83             16.5.    
Payments     83  

                16.5.1.     Payments to Administrative Agent     83  

                16.5.2.     Distribution by Administrative Agent     83  

                16.5.3.     Delinquent Lenders     83             16.6.    
Reimbursement by Lenders     84             16.7.     Resignation of
Administrative Agent     84             16.8.     Administrative Agent May File
Proofs of Claim     84  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                                              Page

--------------------------------------------------------------------------------

          16.9.     No Other Duties, Etc     85   17.   ASSIGNMENT AND
PARTICIPATION     85             17.1.     Successors and Assigns; Conditions to
Assignment     85             17.2.     Register     86             17.3.    
Participations     86             17.4.     Assignee or Participant Affiliated
with the Borrower     87             17.5.     Miscellaneous Assignment
Provisions     87   18.   PROVISIONS OF GENERAL APPLICATIONS     88            
18.1.     Setoff     88             18.2.     Expenses     88             18.3.
    Indemnification     89             18.4.     Treatment of Certain
Confidential Information     89  

                18.4.1.     Confidentiality     89  

                18.4.2.     Prior Notification     90  

                18.4.3.     Other     90             18.5.     Survival of
Covenants, Etc     90             18.6.     Notices     91             18.7.    
Governing Law     91             18.8.     Headings     91             18.9.    
Counterparts     92             18.10.     Entire Agreement, Etc     92        
    18.11.     WAIVER OF JURY TRIAL     92             18.12.     Consents,
Amendments, Waivers, Etc     92             18.13.     Severability     94      
      18.14.     USA PATRIOT Act Notice     94   19.   FCC APPROVAL     94  

v



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Form of Revolving Credit Note
Exhibit B
  Form of Loan Request
Exhibit C
  Form of Tranche B Term Note
Exhibit D
  Projections
Exhibit E
  Form of Compliance Certificate
Exhibit F
  Form of Officer’s Certificate
Exhibit G
  Form of Instrument of Accession
Exhibit H
  Form of Assignment and Acceptance
Exhibit I
  Form of U.S. Tax Compliance Certificate

Schedules

     
Schedule 1
  Lenders and Commitments
Schedule 7.1
  Non-Material Assets
Schedule 8.3(a)
  Title to Properties
Schedule 8.3(b)
  Stations
Schedule 8.5
  Restricted Payments
Schedule 8.7
  Litigation
Schedule 8.10
  Tax Status
Schedule 8.18
  Environmental Compliance
Schedule 8.19
  Subsidiaries Etc.
Schedule 8.21
  FCC Licenses
Schedule 10.1
  Existing Indebtedness
Schedule 10.2
  Existing Liens
Schedule 10.3
  Existing Investments

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

REVOLVING CREDIT AND TERM LOAN AGREEMENT

     This REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Credit Agreement”) is
made as of May 10, 2004 by and among (a) EMMIS OPERATING COMPANY (the
“Borrower”), an Indiana corporation having its principal place of business at
One Emmis Plaza, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204, (b)
EMMIS COMMUNICATIONS CORPORATION (the “Parent”), an Indiana corporation having
its principal place of business at One Emmis Plaza, 40 Monument Circle,
Suite 700, Indianapolis, Indiana 46204, (c) the lending institutions listed on
Schedule 1 (together with any institution that becomes a lender pursuant to §15
or §17, the “Lenders”), (d) BANK OF AMERICA, N.A. as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), (e) GOLDMAN SACHS
CREDIT PARTNERS L.P., as syndication agent for the Lenders (in such capacity,
the “Syndication Agent”), and (f) WACHOVIA BANK, N.A., DEUTSCHE BANK SECURITIES
INC., and CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH,
as co-documentation agents for the Lenders (in such capacity, each a
“Co-Documentation Agent” and collectively, the “Co-Documentation Agents”).

1. DEFINITIONS AND RULES OF INTERPRETATION.

     1.1. Definitions. The following terms shall have the meanings set forth in
this §1.1 or elsewhere in the provisions of this Credit Agreement referred to
below:

     Additional Subordinated Debt. As defined in the definition of “Subordinated
Debt”.

     Adjustment Date. The second Business Day following the Business Day on
which a Compliance Certificate is required to be delivered by the Borrower
pursuant to §9.4(c).

     Administrative Agent. Bank of America, N.A., acting as administrative agent
for the Lenders, or any other Person which has been appointed as the successor
Administrative Agent in accordance with §16.8.

     Administrative Agent Fee Letter. That certain fee letter dated of even date
herewith between the Borrower and the Administrative Agent which supercedes that
certain fee letter, dated April 14, 2004, by and among the Borrower, the
Administrative Agent and Banc of America Securities LLC.

     Administrative Agent’s Fee. See §6.2.

     Administrative Agent’s Office. The Administrative Agent’s head office
located at 901 Main Street, 14th Floor, Dallas, Texas 75202-3714, or at such
other location as the Administrative Agent may designate from time to time.

     Administrative Agent’s Special Counsel. Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.

     Affiliate. With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote ten percent
(10%) or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.

 



--------------------------------------------------------------------------------



 



     Agents. Collectively, the Administrative Agent, the Syndication Agent and
the Co-Documentation Agents.

     Applicable Margin. For each period commencing on an Adjustment Date through
the date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be as follows, subject to increases in
accordance with §15:

     (a) the Applicable Margin for each Type of Revolving Credit Loan shall be
the applicable margin set forth below for such Type with respect to the Total
Leverage Ratio, as determined for the Reference Period ending on the fiscal
quarter ended immediately prior to the applicable Rate Adjustment Period:

Revolving Credit Loans

                          Total             Leverage   Base Rate   Eurodollar
Rate Level

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

  Loans

--------------------------------------------------------------------------------

  Loans

--------------------------------------------------------------------------------

I
  Greater than or equal to 7.00:1.00     1.25 %     2.25 %
II
  Less than 7.00:1.00 but greater than or equal to 6.50:1.00     1.00 %     2.00
%
III
  Less than 6.50:1.00 but greater than or equal to 6.00:1.00     0.75 %     1.75
%
IV
  Less than 6.00:1.00 but greater than or equal to 5.50:1.00     0.50 %     1.50
%
V
  Less than 5.50:1.00 but greater than or equal to 5.00:1.00     0.25 %     1.25
%
VI
  Less than 5.00:1.00     0.00 %     1.00 %

provided, that if the Borrower fails to deliver any Compliance Certificate
pursuant to §9.4(c), then for the period commencing on the second Business Day
following the date on which the Compliance Certificate was to be delivered
pursuant to §9.4(c) through the earlier to occur of (i) the date immediately
following the date on which such Compliance Certificate is delivered or (ii) the
10th Business Day following such Adjustment Date, the Applicable Margin in
respect of Revolving Credit Loans shall be the Applicable Margin then in effect,
provided that if upon delivery, such Compliance Certificate shows the Applicable
Margin should have increased during such period, the Applicable Margin will be
increased retroactively to such Adjustment Date. If the Borrower fails to
deliver a Compliance Certificate pursuant to §9.4(c) and such Compliance
Certificate has not been delivered on or prior to the 10th Business Day
following the day on which such Compliance Certificate was required to be
delivered, then commencing on the 11th Business Day following the day on which
such Compliance Certificate was required to be delivered, and continuing through
the date on which such Compliance Certificate is delivered, then the Applicable
Margin shall be the highest Applicable Margin set forth above;

- 2 -



--------------------------------------------------------------------------------



 



     (b) the Applicable Margin for all or any portion of the Tranche B Term Loan
that bears interest calculated by reference to the Base Rate shall be 0.75% per
annum; and

     (c) the Applicable Margin for all or any portion of the Tranche B Term Loan
that bears interest calculated by reference to the Eurodollar Rate shall be
1.75% per annum.

     Applicable Pension Legislation. At any time, any pension or retirement
benefits legislation (be it national, federal, provincial, territorial or
otherwise) then applicable to the Borrower or any of its Subsidiaries.

     Approved Fund. Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

     Asset Sale. Any one or a series of related transactions (other than an
Asset Swap) pursuant to which the Parent, the Borrower or any Subsidiary
conveys, sells, leases, licenses or otherwise disposes of, directly or
indirectly (including by means of a simultaneous exchange of Stations), any of
its properties, businesses or assets (other than to the Borrower or any
wholly-owned Subsidiary of the Borrower) (including the sale of the interest
held by the Borrower or any of its Subsidiaries in the Austin Partnership or in
RAM and the sale or issuance of Capital Stock of any Subsidiary other than to
the Borrower or any wholly-owned Subsidiary of the Borrower) whether owned on
the date hereof or thereafter acquired.

     Asset Swap. Any transfer of assets of the Borrower or any of its
Subsidiaries to any Person other than the Parent, the Borrower or a wholly-owned
Subsidiary of the Parent or the Borrower in exchange for assets of such Person
if such exchange would qualify, whether in part or in full, as a like-kind
exchange pursuant to §1031 of the Code. Nothing in this definition shall require
the Parent, the Borrower or any of its Subsidiaries to elect that §1031 of the
Code be applicable to any Asset Swap.

     Assignment and Acceptance. See §17.1(b).

     Austin Investment. The acquisition by the Borrower pursuant to the terms of
the Sinclair Definitive Agreement of a 50.1% combined economic and controlling
interest in the Austin Partnership and RAM, the sole general partner of the
Austin Partnership.

     Austin Partnership. That certain Emmis Austin Radio Broadcasting Company,
L.P. (formerly known as LBJS Broadcasting Company, L.P.), a Texas limited
partnership, and of which RAM is the sole general partner, referred to in the
Sinclair Definitive Agreement.

     Balance Sheet Date. February 29, 2004.

     Bank of America. Bank of America, N.A., a national banking association, in
its individual capacity.

     Base Rate. The higher of (a) the variable annual rate of interest so
designated from time to time by the Administrative Agent in the United States as
its “prime rate” for Dollars, such rate being a reference rate and not
necessarily representing the lowest or best rate being charged to any customer,
and (b) one-half of one percent (0.50%) above the Federal Funds Effective Rate.
For the purposes of this definition, “Federal Funds Effective Rate” shall mean
for any day, the rate per annum equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three funds brokers of recognized
standing selected by the Administrative Agent. Changes in the Base Rate
resulting from any changes in the Administrative Agent’s “prime rate” shall take
place immediately without notice or demand of any kind.

- 3 -



--------------------------------------------------------------------------------



 



     Base Rate Loans. All or any portion of the Revolving Credit Loans and
Tranche B Term Loan bearing interest calculated by reference to the Base Rate.

     Borrower. Emmis Operating Company, an Indiana corporation.

     Business Day. Any day on which banking institutions in Dallas, Texas and
New York, New York, are open for the transaction of banking business and, in the
case of Eurodollar Rate Loans, also a day which is a Eurodollar Business Day.

     Capital Assets. Fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will) to the extent such intangible assets have
not been acquired in connection with a Permitted Acquisition; provided that
Capital Assets shall not include any item customarily charged directly to
expense or depreciated over a useful life of twelve (12) months or less in
accordance with GAAP.

     Capital Expenditures. Amounts paid or Indebtedness incurred by the Borrower
or any of its Subsidiaries in connection with (i) the purchase or lease by the
Borrower or any of its Subsidiaries of Capital Assets that would be required to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP or (ii) the lease of any assets by the Borrower or any of its Subsidiaries
as lessee under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease.

     Capitalized Leases. Leases under which the Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.

     Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership or equity interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

     CERCLA. See §8.18(a).

     Change of Control. An event or series of events as a consequence of which
(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding any Permitted Holder, shall become, or obtain rights (whether by means
of warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rule 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
35% or more of the Capital Stock of the Parent unless the Permitted Holders own
Capital Stock having a greater percentage of the general voting power of the
outstanding voting Capital Stock than that held by such person or group, (b) the
board of directors of the Parent or the Borrower shall cease to consist of a
majority of Continuing Directors; (c) the Borrower shall at any time (i) cease
to own Capital Stock of any Subsidiary representing the same percentage of
outstanding Capital Stock of such Subsidiary as held by the Borrower on the date
hereof or as of any later date on which any new Subsidiary is created or
acquired, unless the diminution of such percentage is attributable to a
disposition of Capital Stock which was permitted hereunder or (ii) cease to own
Capital Stock of any Subsidiary which enables it at all times to elect a
majority of the board of directors of such Subsidiary unless the disposition of
such Capital Stock was permitted hereunder; or (d) the Parent shall cease to own
one hundred percent (100%) of the issued and outstanding Capital Stock of the
Borrower.

     Code. The Internal Revenue Code of 1986.

     Co-Documentation Agents. As defined in the preamble hereto.

- 4 -



--------------------------------------------------------------------------------



 



     Collateral. All of the property, rights and interests (other than Excluded
Assets) of the Parent, the Borrower and its Subsidiaries that are or are
intended to be subject to the Liens created by the Security Documents.

     Collateral Assignments of Contracts. Collectively, each collateral
assignment of contracts entered into by the Borrower and/or certain of its
Subsidiaries pursuant to §10.5.1.

     Commitment. With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make Loans in respect of a
particular Tranche to, and to participate in the issuance, extension and renewal
of Letters of Credit for the account of, the Borrower, as the same may be
reduced or increased from time to time in accordance with the terms hereof; or
if such commitment is terminated pursuant to the provisions hereof, zero.

     Commitment Fee. See §2.2.

     Commitment Percentage. With respect to each Lender and each Tranche, the
respective percentages set forth on Schedule 1 hereto as such Lender’s
percentage of such Loans in respect of such Tranche made or to be made by such
Lender as such percentage may be adjusted pursuant to §15 or §17.

     Common Stock. The common stock of the Parent, par value $.01 per share.

     Communications Act. The Communications Act of 1934, as amended, and the
rules and regulations of the FCC thereunder as now or hereafter in effect.

     Compliance Certificate. See §9.4(c).

     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.

     Consolidated Current Assets. As of any date, all assets of the Borrower and
its Subsidiaries on a consolidated basis that, in accordance with GAAP, are
properly classified as current assets as of such date, but excluding cash or
cash equivalents.

     Consolidated Current Liabilities. As of any date, all liabilities and other
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis as may
be properly classified as current liabilities in accordance with GAAP.

     Consolidated Excess Cash Flow. With respect to the Borrower and its
Subsidiaries and any particular fiscal period, an amount equal to (a) the sum of
(i) Consolidated Operating Cash Flow for such fiscal period plus (ii) the change
in Consolidated Working Capital between the first day of such fiscal period and
the last day of such fiscal period, if negative, minus (b) the sum of
(i) Consolidated Total Interest Expense for such fiscal period, (ii) any
voluntary and scheduled repayments of principal on any Indebtedness of the
Borrower or any of its Subsidiaries (other than Revolving Credit Loans which
shall be subject to clause (iii) below) paid or due and payable during such
fiscal period, (iii) any voluntary repayments of principal of the Revolving
Credit Loans to the extent that such repayments were accompanied by permanent
reductions in the Total Revolving Credit Commitment in like amount, (iv) cash
payments paid or payable during such fiscal period on account of Capital
Expenditures (other than Capital Expenditures financed by the issuance of equity
or the incurrence of Indebtedness other than Revolving Credit Loans), (v) cash
taxes paid or payable during such fiscal period, (vi) the change in Consolidated
Working Capital between the first day of such fiscal period and the last day of
such fiscal period, if positive, (vii) cash amounts paid in connection with
Permitted Acquisitions and Investments permitted pursuant to §10.3 during such
period (in each case to the extent not financed by the issuance of equity or the
incurrence of Indebtedness), and (viii) $10,000,000.

- 5 -



--------------------------------------------------------------------------------



 



     Consolidated Fixed Charges. With respect to any date of determination, the
sum of (a) Consolidated Total Interest Expense required to be paid or accrued by
the Borrower or any of its Subsidiaries during the Reference Period most
recently ended, plus (b) the sum of all principal scheduled to be paid by the
Borrower or any of its Subsidiaries with respect to Consolidated Total Funded
Debt during the Reference Period most recently ended, plus (c) all Capital
Expenditures made by the Borrower or any of its Subsidiaries during the
Reference Period most recently ended (other than Capital Expenditures financed
by the issuance of equity or the incurrence of Indebtedness other than Revolving
Credit Loans), plus (d) the aggregate amount of cash taxes paid by the Borrower
or any of its Subsidiaries in respect of the Reference Period most recently
ended, plus (e) the aggregate amount of all Distributions that the Borrower paid
with respect to its Capital Stock, and which the Borrower paid to the Parent to
enable the Parent to make Distributions in respect of the Parent’s preferred
stock, during the Reference Period most recently ended.

     Consolidated Net Income (or Deficit). For any period, the consolidated net
income (or deficit) of the Borrower and its Subsidiaries for such period, after
deduction of all expenses, taxes, and other proper charges for such period,
determined in accordance with GAAP, after eliminating therefrom (a) all
extraordinary and/or nonrecurring gains or losses, including, without
limitation, any gains (or losses) from any Asset Sale and any premiums
associated with a redemption of the Subordinated Notes and the Senior Discount
Notes made in accordance with this Credit Agreement, (b) non-cash dividends or
non-cash distributions received from Investments and (c) income and expenses
arising from or in connection with Trades and other non-cash credits to
Consolidated Net Income (or Deficit) other than income attributable to cash
payments received in a prior period to the extent that such cash payments were
not previously included in the calculation of Consolidated Net Income (or
Deficit) in a prior period.

     Consolidated Operating Cash Flow. For any period, an amount equal to (a)
the sum of (i) Consolidated Net Income (or Deficit) for such period, plus (ii)
depreciation, amortization (including Programming Amortization Expense) and all
other non-cash charges for such period deducted from Consolidated Net Income (or
Deficit), plus (iii) to the extent deducted in the calculation of Consolidated
Net Income (or Deficit), Consolidated Total Interest Expense and cash taxes paid
or payable for such period by the Borrower and its Subsidiaries on a
consolidated basis (including amounts paid or payable by the Borrower to the
Parent in respect of cash taxes paid or payable for such period by the Parent
that are attributable to the taxable income of the Borrower and its
Subsidiaries), plus (iv) losses actually incurred during such period by the
Borrower and its Subsidiaries in connection with Development Properties in an
aggregate amount not to exceed $5,000,000, less (b) (i) Corporate Overhead and,
to the extent paid or funded by the Borrower either directly or through
Distributions, Holdco Corporate Overhead Expenses, in each case, for such period
to the extent not deducted in the calculation of Consolidated Net Income (or
Deficit), (ii) all Programming Cash Payments and (iii) cash payments made with
respect to non-cash charges added back in prior periods and otherwise excluded.
For purposes of calculating Consolidated Operating Cash Flow for any period, any
Permitted Acquisition, Asset Sale or Asset Swap of the Borrower or any of its
Subsidiaries which occurred during such period shall be deemed to have occurred
immediately prior to the beginning of such period and the calculation of
Consolidated Operating Cash Flow shall be adjusted on a Pro Forma Basis in
connection therewith.

     Consolidated Total Funded Debt. At any time of determination, the sum,
without duplication, of (a) the outstanding principal amount of (i) the Loans
and (ii) other Obligations to the extent such other Obligations are due and
payable, plus (b) the outstanding principal amount of any other Indebtedness for
borrowed money owed by the Borrower or any of its Subsidiaries on a consolidated
basis (including, without limitation, Subordinated Debt), plus (c) to the extent
not otherwise included, all obligations (contingent or otherwise) relating to
letters of credit issued for the account of the Borrower and/or its
Subsidiaries, plus (d) to the extent not otherwise included, all liabilities in
respect of Capitalized Leases of the Borrower and/or its Subsidiaries, on a
consolidated basis, plus (e) to the extent not otherwise included, all purchase
money Indebtedness.

- 6 -



--------------------------------------------------------------------------------



 



     Consolidated Total Interest Expense. For any period, the sum, without
duplication, of (a) the aggregate amount of interest required to be paid or
accrued by the Borrower or any of its Subsidiaries during such period on all
Indebtedness of the Borrower or any of its Subsidiaries outstanding during all
or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized (provided that, if such interest
is capitalized, only the portion amortized for such period shall be included as
interest for such period), including, without limitation, payments consisting of
interest in respect of Capitalized Leases, Letter of Credit Fees, commitment
fees payable pursuant to this Credit Agreement and similar fees payable in
connection with other Indebtedness, plus (b) all scheduled monthly fees payable
in connection with LMA Agreements, plus (c) the aggregate amount of any cash
distributions paid or to be paid by the Borrower to the Parent during such
period to enable the Parent to pay interest with respect to its Indebtedness
including, without limitation, payments of commitment fees or similar fees
payable in connection with the Parent’s Indebtedness. For purposes of
determining the Consolidated Total Interest Expense for any period, any
Permitted Acquisition or Asset Sale of the Borrower or its Subsidiaries which
occurred during such period as permitted pursuant to §10.5 shall be deemed to
have occurred immediately prior to such period, and Consolidated Total Interest
Expense shall be determined as if (i) any Indebtedness incurred by the Borrower
or its Subsidiaries in connection with such Permitted Acquisition or repaid in
connection with such Asset Sale was incurred or repaid, as the case may be,
immediately prior to such period and (ii) the interest rate payable by the
Borrower or its Subsidiaries with respect to any increase in Indebtedness in
connection with such Permitted Acquisition which was outstanding during all or
any part of such period was at all times equal to the rate of interest payable
with respect to such Indebtedness on the last day of the period for which
Consolidated Total Interest Expense is to be determined or if earlier, the last
day on which such Indebtedness was outstanding.

     Consolidated Working Capital. The excess of Consolidated Current Assets
over Consolidated Current Liabilities.

     Continuing Directors. The directors of the Parent and the Borrower on the
Funding Date, and each other director of the Parent or the Borrower, if (a) in
case of the Parent, such other director’s nomination for election to the board
of directors of the Parent is recommended by at least 66 2/3% of the then
Continuing Directors of the Parent in his or her election by the shareholders of
the Parent, and (b) in the case of the Borrower, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by either 66 2/3% of the then Continuing Directors of the Borrower or by the
majority of the shareholders in his or her election by the shareholders of the
Borrower.

     Conversion Request. A notice given by the Borrower to the Administrative
Agent of the Borrower’s election to convert or continue a Loan in accordance
with §2.7 or §3.5.2.

     Copyright Mortgage. The Memorandum of Grant of Security Interest in
Copyrights, dated or to be dated as of the date hereof, made by the Borrower and
each of the Subsidiaries in favor of the Administrative Agent, for the benefit
of the Lenders and the Administrative Agent, in form and substance satisfactory
to the Administrative Agent.

     Corporate Overhead. For any period, that portion of the cash overhead
expenses of the Borrower and its Subsidiaries on a consolidated basis, for such
period which are not directly allocable to the operations of any of the Stations
and other operating assets of the Borrower and its Subsidiaries, calculated on a
basis consistent with past financial statements of the Borrower, including,
without duplication, the amount of salaries and bonuses paid to the management
of the Borrower.

     Credit Agreement. This Revolving Credit and Term Loan Agreement, including
the Schedules and Exhibits hereto.

     Current Note. See §15.2.

     Default. See §14.1.

- 7 -



--------------------------------------------------------------------------------



 



     Delinquent Lender. See §16.5.3.

     Development Property. Any Station or publishing asset which the Borrower
designates as a Development Property in a written notice delivered to the
Administrative Agent and which either (a) is making or has made within the six
(6) months preceding such designation substantial changes in its format or
(b) has been acquired within the twelve (12) months preceding such designation;
provided, that a Station or publishing asset which has been designated a
Development Property shall remain a Development Property until the earlier to
occur of (i) the date the Borrower notifies the Administrative Agent in writing
that such Station or publishing asset is no longer a Development Property and
(ii) the date which is twelve (12) consecutive months following the date of
designation; and provided further that no Station or publishing asset may be
re-designated as a Development Property unless twelve (12) consecutive months
have passed since such Station or publishing asset ceased to be a Development
Property.

     Distribution. The declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries, other than dividends payable solely in shares of common stock of
the Borrower; the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of the Borrower or any
of its Subsidiaries, directly or indirectly through a Subsidiary or otherwise
(including the setting apart of assets for a sinking or other analogous fund to
be used for such purpose); the return of capital by the Borrower or its
Subsidiaries to its shareholders as such; or any other distribution on or in
respect of any shares of any class of Capital Stock of the Borrower or its
Subsidiaries.

     Dollars or $. Dollars in lawful currency of the United States of America.

     Domestic Lending Office. Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

     Drawdown Date. The date on which any Revolving Credit Loan or any Term Loan
is made or is to be made.

     Eligible Assignee. Means (a) any Lender; provided that, assignments
involving all or any portion of a Revolving Credit Commitment and/or Revolving
Credit Loans to a Tranche B Lender that is not also a Revolving Credit Lender
shall be subject to the approvals specified in clause (d)(i) and (d)(ii) below;
(b) an Affiliate of a Lender; (c) an Approved Fund; and (d) any other Person
(other than a natural person) approved by (i) the Administrative Agent, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed).

     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Guaranteed Pension Plan or a Multiemployer Plan.

     Environmental Laws. See §8.18(a).

     EPA. See §8.18(b).

     Equity Issuance. The sale or issuance (whether by public or private
offering) by the Parent, the Borrower or any Subsidiary of any of its Capital
Stock or any Equity-Like Instrument, other than sales or issuances to the
Parent, the Borrower or any Subsidiary.

     Equity-Like Instrument. Any instrument that is equity-like in nature
(including without limitation, preferred stock and any instrument issued
pursuant to the conversion of convertible Indebtedness into Capital Stock),
whether or not such instrument is considered Capital Stock, which evidences a
residual interest in the issuer or its assets after the payment of all
indebtedness and other liabilities paid prior to

- 8 -



--------------------------------------------------------------------------------



 



equity in accordance with GAAP, and has no put or similar provisions (except for
put or similar provisions applicable in the event of an asset sale or change of
control), no fixed maturity date and no mandatory redemption date, unless such
maturity date or such mandatory redemption date is more than six (6) months
after the later of (a) the Revolving Credit Maturity Loan Date, (b) the Tranche
B Maturity Date and (c) the maturity date of any new Tranches established
pursuant to §15.1. For the avoidance of doubt, nothing contained herein
permitting the existence in any Equity-Like Instrument of put or similar
provisions applicable in the event of an asset sale or change of control shall
be deemed a consent to the making of any payment resulting from the exercise of
such provisions.

     ERISA. The Employee Retirement Income Security Act of 1974.

     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.

     Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Rate
Loan, the maximum rate (expressed as a decimal) at which any bank subject
thereto would be required to maintain reserves under Regulation D of the Board
of Governors of the Federal Reserve System (or any successor or similar
regulations relating to such reserve requirements) against “Eurocurrency
Liabilities” (as that term is used in Regulation D), if such liabilities were
outstanding. The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.

     Eurodollar Business Day. Any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

     Eurodollar Lending Office. Initially, the office of each Lender designated
as such in Schedule 1 hereto; thereafter, such other office of such Lender, if
any, that shall be making or maintaining Eurodollar Rate Loans.

     Eurodollar Rate. For any Interest Period with regard to a Eurodollar Rate
Loan, the rate of interest equal to (i) the rate determined by the
Administrative Agent at which Dollar deposits for such Interest Period are
offered based on information presented on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period and in
an amount comparable to the amount of the Eurodollar Rate Loan of the
Administrative Agent to which such Interest Period applies as of 11:00 a.m.
London time on the second Eurodollar Business Day prior to the first day of such
Interest Period, divided by (ii) a number equal to 1.00 minus the Eurocurrency
Reserve Rate; provided, however, if the rate described above does not appear on
the Telerate System on any applicable interest determination date, the
Eurodollar Rate shall be the rate (rounded upward, if necessary, to the nearest
one hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in Dollars in an amount equal to the Eurodollar Rate
Loan to be advanced by the Administrative Agent for a period of time comparable
to such Interest Period which are offered by four major banks in the London
interbank market at approximately 11:00 a.m. London time, on the second
Eurodollar Business Day prior to the first day of such Interest Period as
selected by the Administrative Agent. The principal London office of each of the
four major London banks will be requested to provide a quotation of its Dollar
deposit offered rate. If at least two such quotations are provided, the rate for
that date will be the arithmetic mean of the quotations. If fewer than two
quotations are provided as requested, the rate for that date will be determined
on the basis of the rates quoted for loans in Dollars to leading European banks
for a period of time comparable to such Interest Period offered by major banks
in New York City at approximately 11:00 a.m. New York City time, on the second
Eurodollar Business Day prior to the first day of such Interest Period. In the
event that the Administrative Agent is unable to obtain any

- 9 -



--------------------------------------------------------------------------------



 



such quotation as provided above, it will be deemed that a Eurodollar Rate
pursuant to a Eurodollar Rate Loan cannot be determined.

     Eurodollar Rate Loans. Revolving Credit Loans and all or any portion of the
Tranche B Term Loan bearing interest calculated by reference to the Eurodollar
Rate.

     Event of Default. See §14.1.

     Excluded Assets. (a) Real Estate other than (i) Real Estate located at One
Emmis Plaza, 40 Monument Circle, Indianapolis, Indiana 46204, (ii) Real Estate
of KHON-TV and KGMB-TV located at 88 Piikoi Street and 1534 Kapiolani Boulevard,
respectively, in Honolulu, Hawaii and (iii) owned Real Estate acquired after the
date hereof having a value in excess of $5,000,000 over which the Administrative
Agent requests a Lien, (b) LMA Agreements not required to be assigned pursuant
to §10.5.1(d)(ii)(B) hereof, (c) property subject to Capitalized Leases and
purchase money liens permitted hereunder if such Capitalized Lease or purchase
money agreement prohibits assignment or liens in favor of the Administrative
Agent and the Lenders to secure the Obligations on the assets subject thereto
(but solely to the extent that any such restriction shall be enforceable under
applicable law) without the consent of the lessor thereof or other applicable
party thereto, and (d) the non-material assets described on Schedule 7.1 hereto
or such other non-material assets as may be approved in writing by the
Administrative Agent.

     Excluded Subsidiaries. Collectively, (a) Emmis Enterprises, Inc., an
Indiana corporation, and each of its subsidiaries, (b) each subsidiary of Emmis
International Broadcasting Corporation other than Emmis Latin America
Broadcasting Corporation and Emmis South America Broadcasting Corporation and
Emmis Dutch Broadcasting Corporation, each a California corporation, (c) any
other subsidiary formed or acquired by Emmis International Broadcasting
Corporation following the date hereof which is not organized under the laws of
the United States or any state or political subdivision of the United States
unless included at the election of the Borrower upon prior written notice to the
Administrative Agent, provided that no such subsidiary shall be an Excluded
Subsidiary if it is a “Guarantor” under and as defined in the Subordinated Note
Indenture or the equivalent under any indenture governing Subordinated Debt
(including, without limitation, the Refinancing Note Indenture), (d) Country
Sampler Stores LLC, an Illinois limited liability company and each of its
subsidiaries, (e) the Austin Partnership and RAM, in each case, until such
subsidiary becomes wholly-owned by the Borrower and upon prior written notice to
the Administrative Agent, and (f) any other subsidiary formed or acquired by the
Borrower or any of its subsidiaries following the date hereof and designated as
an Excluded Subsidiary by the Borrower upon prior written notice to the
Administrative Agent, provided that after giving effect to such designation no
Default of Event of Default is then continuing or is projected to occur under
§11. Notwithstanding the foregoing, no Person may be an Excluded Subsidiary
hereunder if it is a “Guarantor” under and as defined in the Subordinated Note
Indenture or the equivalent under any indenture governing Subordinated Debt
(including, without limitation, the Refinancing Note Indenture) or has otherwise
guaranteed or given assurances of payment or performance under or in respect of
any Indebtedness (including Subordinated Debt) of the Parent, the Borrower or
any of the Subsidiaries.

     Excluded Taxes. See §6.3.2.

     Existing Credit Agreement. That certain Fourth Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of December 29, 2000, as
amended and in effect on the Closing Date, by and among the Borrower, the
lending institutions party thereto, Toronto Dominion (Texas), Inc., as
administrative agent, Fleet National Bank, as documentation agent, Wachovia
Bank, National Association, as syndication agent and Credit Suisse First Boston,
as co-documentation agent.

     FCC. The Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).

- 10 -



--------------------------------------------------------------------------------



 



     FCC License. Any license, permit, certificate of compliance, antenna
structure registration, franchise, approval or authorization granted or issued
by the FCC.

     Fees. Collectively, the Commitment Fee, the Letter of Credit Fees, the
Administrative Agent’s Fee and any other fees that the Borrower may, after the
date hereof, agree in writing to pay to the Lenders or the Agents in connection
with this Credit Agreement.

     Financial Affiliate. A Subsidiary of the bank holding company controlling
any Lender that is engaging in any of the activities permitted by §4(e) of the
Bank Holding Company Act of 1956 (12 U.S.C. §1843).

     Fixed Charge Coverage Ratio. At any date of determination, the ratio of
(a) Consolidated Operating Cash Flow for the Reference Period most recently
ended to (b) Consolidated Fixed Charges for the Reference Period most recently
ended.

     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

     Funding Date. The first date on which the conditions set forth in §12 have
been satisfied and any Revolving Credit Loans and the Term Loans are to be made
or any Letter of Credit is to be issued hereunder.

     GAAP. (a) When used in §11, whether directly or indirectly through
reference to a capitalized term used therein, means (i) principles that are
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, in effect for the fiscal year
ended on the Balance Sheet Date, and (ii) to the extent consistent with such
principles, the accounting practice of the Borrower reflected in its financial
statements for the year ended on the Balance Sheet Date, and (b) when used in
general, other than as provided above, means principles that are (i) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time, and (ii)
consistently applied with past financial statements of the Borrower adopting the
same principles, provided that in each case referred to in this definition of
“GAAP” a certified public accountant would, insofar as the use of such
accounting principles is pertinent, be in a position to deliver an unqualified
opinion (other than a qualification regarding changes in GAAP) as to financial
statements in which such principles have been properly applied. Notwithstanding
the foregoing, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

     Governing Documents. With respect to any Person, its certificate or
articles of incorporation, membership agreement, partnership agreement or
similar charter document, any by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its Capital Stock.

     Governmental Authority. Any foreign, federal, state, regional, local,
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, or any court or arbitrator,
including, without limitation, the FCC.

- 11 -



--------------------------------------------------------------------------------



 



     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

     Guaranty. The Guaranty, dated or to be dated as of the date hereof, made by
the Parent and each of the Subsidiaries in favor of the Lenders and the
Administrative Agent pursuant to which the Parent and each such Subsidiary
guaranties to the Lenders and the Administrative Agent the payment and
performance of the Obligations in form and substance satisfactory to the
Administrative Agent.

     Hazardous Substances. See §8.18(b).

     HoldCo Corporate Overhead Expenses. Means (i) fees payable to the trustee
under the Senior Discount Note Indenture, (ii) accounting and audit costs and
expenses incurred by the Parent in the ordinary course of its business in
connection with preparing consolidated and consolidating financial reports and
tax filings, (iii) SEC filing fees and expenses, (iv) legal fees relating to the
corporate maintenance of the Parent, (v) outside director fees, (vi) costs and
expenses payable for director and officer insurance, (vii) transfer agent fees
payable in connection with Capital Stock of the Parent, (viii) proxy
solicitation costs, (ix) franchise taxes and other fees payable to the
jurisdictions of incorporation or qualification of the Parent and (x) other
similar costs and expenses of the Parent incurred in the ordinary course of
conducting its business; provided, that in no event shall HoldCo Corporate
Overhead Expenses include (i) management fees, salaries, bonuses, debt service
and dividends and other distributions in respect of the Capital Stock of the
Parent or (ii) costs and expenses incurred by the Parent in connection with any
actual or proposed issuance of indebtedness or equity by the Parent which is
permitted hereunder.

     Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

     (a) every obligation of such Person for money borrowed,

     (b) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of property, assets or businesses,

     (c) every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

     (d) every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),

     (e) every obligation of such Person under any Capitalized Lease,

     (f) every obligation of such Person under any Synthetic Lease,

     (g) all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any

- 12 -



--------------------------------------------------------------------------------



 



     discount, interest, fees, indemnities, penalties, recourse, expenses or
other amounts in connection therewith,

     (h) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock,

     (i) every net obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),

     (j) every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,

     (k) every obligation, contingent or otherwise, of such Person guaranteeing,
or having the economic effect of guarantying or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (j) (the
“primary obligation”) of another Person (the “primary obligor”), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.

     The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (v) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (w) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (x) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (y) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred and (z) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price.

     Indemnified Liabilities. See §18.3.

     Indemnified Person. See §18.3.

     Ineligible Securities. Securities which may not be underwritten or dealt in
by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. §24, Seventh), as amended.

     Instrument of Accession. See §15.1.

- 13 -



--------------------------------------------------------------------------------



 



     Interest Coverage Ratio. At any date of determination, the ratio of (a)
Consolidated Operating Cash Flow for the Reference Period most recently ended to
(b) Consolidated Total Interest Expense for such Reference Period.

     Interest Payment Date. (a) As to any Base Rate Loan, the last day of the
calendar quarter with respect to interest accrued during such calendar quarter,
including, without limitation, the calendar quarter which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any Eurodollar Rate Loan in respect
of which the Interest Period is (i) three months or less, the last day of such
Interest Period and (ii) more than three (3) months, the respective dates that
fall every three months after the beginning of such Interest Period.

     Interest Period. With respect to each Revolving Credit Loan or all or any
relevant portion of the Tranche B Term Loan (a) that is a Eurodollar Rate Loan,
initially, the period commencing on the Drawdown Date of such Loan and ending on
the last day of a period consisting of one (1), two (2), three (3) or six
(6) months, and if acceptable to all Lenders within the relevant Tranche, nine
(9) or twelve (12) months, as selected by the Borrower in a Loan Request or as
otherwise required by the terms of this Credit Agreement, and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Revolving Credit Loan or all or such portion of the Tranche B
Term Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Conversion Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

     (A) if any Interest Period with respect to a Eurodollar Rate Loan would
otherwise end on a day that is not a Eurodollar Business Day, that Interest
Period shall be extended to the next succeeding Eurodollar Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;

     (B) if the Borrower shall fail to give notice as provided in §2.7 or
§3.5.2, the Borrower shall be deemed to have requested a conversion of the
affected Eurodollar Rate Loan to a Base Rate Loan and the continuance of all
Base Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;

     (C) any Interest Period relating to any Eurodollar Rate Loan that begins on
the last Eurodollar Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and

     (D) any Interest Period that would otherwise extend beyond the Revolving
Credit Loan Maturity Date (if comprising a Revolving Credit Loan) or the Tranche
B Maturity Date (if comprising the Tranche B Term Loan or a portion thereof)
shall end on the Revolving Credit Loan Maturity Date or the Tranche B Maturity
Date, as the case may be.

     Interest Rate Agreement. Any interest rate swap agreement (whether from
fixed to floating or from floating to fixed), interest rate cap agreement,
interest rate collar agreement, interest rate futures contract, interest rate
option agreement or other similar agreement or arrangement to which the Borrower
and any Lender or Affiliate of any Lender is a party, designed to manage
interest rates or interest rate risk in connection with this Credit Agreement,
the Refinancing Notes or any other Indebtedness for borrowed money evidenced by
bonds, debentures or other similar instruments owed by the Borrower or any of
its Subsidiaries.

     Investments. All expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of Capital Stock or Indebtedness
of, or for loans, advances, capital contributions or transfers of property to,
or in respect of any guaranties (or other commitments as described under the
definition of

- 14 -



--------------------------------------------------------------------------------



 



Indebtedness), or obligations of, any Person, but excluding accrued interest or
earnings thereon. In determining the aggregate amount of Investments outstanding
at any particular time: (a) the amount of any Investment represented by a
guaranty shall be taken at not less than the principal amount of the obligations
guaranteed and still outstanding; (b) there shall be deducted in respect of each
such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, and (d) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof.

     Lead Arrangers. Collectively, Banc of America Securities LLC, Goldman Sachs
Credit Partners L.P. and Wachovia Capital Markets, LLC acting as joint lead
arrangers and joint book managers.

     Lender Affiliate. (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) an Approved Fund and (b) with respect to an Approved Fund, any
other entity (whether a corporation, partnership, limited liability company,
trust or other legal entity) that is a fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Approved Fund or by an Affiliate of such investment advisor.

     Lenders. Collectively, the Revolving Credit Lenders and the Tranche B
Lenders and any institution that becomes a Lender pursuant to §15 or §17.

     Letter of Credit. See §5.1.1.

     Letter of Credit Application. See §5.1.1.

     Letter of Credit Fee. See §5.6.

     Letter of Credit Participation. See §5.1.4.

     License Subsidiaries. Collectively, (a) Emmis License Corporation, Emmis
License Corporation of New York, Emmis Radio License Corporation, Emmis Radio
License Corporation of New York, Emmis Television License Corporation, Emmis
Television License Corporation of Wichita, Emmis Television License Corporation
of Topeka, and (b) any new Subsidiaries that hold licenses to broadcast or
transmit radio or television signals formed or acquired in connection with any
Permitted Acquisition, or any internal reorganization permitted pursuant to
§10.5.1(a).

     Lien. Any mortgage, deed of trust, security interest, pledge,
hypothecation, assignment, attachment, deposit arrangement, encumbrance, lien
(statutory, judgment or otherwise), or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any Capitalized Lease, any Synthetic Lease, any
financing lease involving substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC or comparable
law of any jurisdiction and with respect to stock, a Person’s right to acquire
such stock).

     LMA Agreement. Any time brokerage agreement, local marketing agreement or
related or similar agreements pursuant to which a Person acquires the right to
program substantially all of the time and to sell all of the advertising spots
of a Station owned by another non-affiliated person in exchange for cash
payment, entered into, directly or indirectly, between the Borrower or any of
its Subsidiaries and any Person other than the Parent, the Borrower or any of
its Subsidiaries or their respective Affiliates.

     Loan Documents. Collectively, this Credit Agreement, the Notes (if any),
the Letter of Credit Applications, the Security Documents and any other
documents, agreements or instruments contemplated hereby or thereby or executed
by the Parent, the Borrower or a Subsidiary in connection herewith or therewith.

- 15 -



--------------------------------------------------------------------------------



 



     Loan Request. See §2.6.

     Loans. Collectively, the Revolving Credit Loans and the Tranche B Term Loan
and for purposes of §15 only, any new loan provided to the Borrower in
accordance with the terms and conditions set forth in such §15.

     Material Adverse Effect. With respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding):

     (a) a material adverse effect on the business, properties, condition
(financial or otherwise), assets, operations or income of the Parent and its
Subsidiaries, taken as a whole;

     (b) a material adverse effect on the ability of the Parent or the Borrower
individually or the Parent and its Subsidiaries, taken as a whole, to perform
any of their respective Obligations under any of the Loan Documents to which it
is a party; or

     (c) any impairment of the validity, binding effect or enforceability of
this Credit Agreement or any of the other Loan Documents, any material
impairment of the rights, remedies or benefits available to the Administrative
Agent or any Lender under any Loan Document or any impairment of the attachment,
perfection or priority of any Lien of the Administrative Agent under the
Security Documents.

     Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries
may at any time draw under outstanding Letters of Credit, as such aggregate
amount may be reduced from time to time pursuant to the terms of the Letters of
Credit.

     Moody’s. Moody’s Investors Services, Inc.

     Mortgaged Property. Any Real Estate which is subject to any Mortgage.

     Mortgages. The mortgages and deeds of trust from the Borrower and/or its
Subsidiaries to the Administrative Agent with respect to the fee and leasehold
interests of the Borrower and its Subsidiaries in certain Real Estate and in
form and substance satisfactory to the Administrative Agent.

     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.

     Necessary Authorization. Any license, permit, consent, franchise, order,
approval or authorization from, or any filing, recording or registration with,
any Governmental Authority (including without limitation the FCC) necessary to
the conduct of any business of the Borrower or any of its Subsidiaries or for
the ownership, maintenance and operation by such Person of its Stations and
other properties or to the performance by such Person of its obligations under
any LMA Agreement.

     Net Cash Equity Issuance Proceeds. With respect to any Equity Issuance, the
excess of the gross cash proceeds received by the issuer for such Equity
Issuance after deduction of all reasonable and customary transaction expenses
(including, without limitation, underwriting discounts and commissions) actually
incurred in connection with such issuance.

     Net Cash Sale Proceeds. The gross cash proceeds received by the Parent or
any of its Subsidiaries in respect of any Asset Sale or Asset Swap, minus the
sum of (a) all reasonable out-of-pocket fees, commissions and other reasonable
and customary direct expenses actually incurred in connection with such Asset
Sale or Asset Swap, including the amount of any transfer or documentary taxes
required to be paid by such Person in connection with such Asset Sale or Asset
Swap, plus (b) the aggregate amount of cash so received by such Person which is
required to be used to retire (in whole or in part) any Indebtedness (other

- 16 -



--------------------------------------------------------------------------------



 



than under the Loan Documents) of such Person permitted by this Credit Agreement
that was secured by a lien or security interest permitted by this Credit
Agreement having priority over the liens and security interests (if any) of the
Administrative Agent (for the benefit of the Administrative Agent and the
Lenders) with respect to such assets transferred and which is required to be
repaid in whole or in part (which repayment, in the case of any other revolving
credit arrangement or multiple advance arrangement, reduces any commitment
thereunder) in connection with such Asset Sale or Asset Swap, plus (c) any cash
reserve in an amount reasonably determined by the Borrower to be necessary in
connection with indemnification obligations or potential post-closing purchase
price adjustments relating to such Asset Sale or Asset Swap so long as the
Administrative Agent holds such cash reserve amount as cash collateral pursuant
to §4.6 hereof and the Borrower provides to the Administrative Agent an
accounting of such proceeds reasonably satisfactory to the Administrative Agent.
If the Parent or any of its Subsidiaries receives any promissory notes or other
instruments as part of the consideration for such Asset Sale or Asset Swap or if
payment in cash of any portion of the consideration for such Asset Sale or Asset
Swap is otherwise deferred or if the amount previously held as a cash reserve
for indemnification obligations or purchase price adjustments is reduced, Net
Cash Sale Proceeds shall be deemed to include any cash payments in respect of
such notes or instruments or otherwise deferred portion of such consideration
when and to the extent received by such Person.

     Non-Excluded Taxes. See §6.3.2.

     Notes. Collectively, the Revolving Credit Notes, the Tranche B Term Notes
and any promissory notes of the Borrower evidencing a new Loan to the Borrower
advanced in accordance with the terms and conditions set forth in §15.

     Obligations. All indebtedness, obligations and liabilities of any of the
Parent, the Borrower and its Subsidiaries to any of the Lenders or any of the
Agents, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under or in connection with this Credit Agreement or any of the other
Loan Documents or any of the Loans made or Reimbursement Obligations incurred or
any of the Notes, Letter of Credit Applications, Letters of Credit or other
instruments at any time evidencing any thereof or any Interest Rate Agreement
(a) required to be maintained pursuant to the terms of this Credit Agreement (or
otherwise maintained in respect of Loans made hereunder) or (b) in respect of
the Refinancing Notes or any other Indebtedness for borrowed money evidenced by
bonds, debentures or other similar instruments owed by the Borrower or any of
its Subsidiaries. This term includes, without limitation, all interest that
accrues after the commencement of any case or proceeding by or against any
credit party in bankruptcy whether or not allowed in such case or proceeding.

     Operating Subsidiaries. Collectively, (a) Emmis Radio Corporation, Emmis
Meadowlands Corporation, Emmis Publishing Corporation, Mediatex Communications
Corporation and Los Angeles Magazine Holding Company, Inc., each an Indiana
corporation; (b) SJL of Kansas Corporation, a Kansas corporation; (c) Topeka
Television Corporation, a Missouri corporation; (d) Emmis International
Broadcasting Corporation, Emmis Latin America Broadcasting Corporation, Emmis
South America Broadcasting Corporation and Emmis Dutch Broadcasting Corporation,
each a California corporation; (e) the Partnership Subsidiaries and their
successors; and (f) any new Subsidiaries acquired in connection with any
Permitted Acquisition or any internal reorganization permitted pursuant to
§10.5.1(a) used to hold assets (other than broadcast licenses) used in
connection with, and to conduct operations of, any Station.

     outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination.

     Parent. Emmis Communications Corporation, an Indiana corporation.

- 17 -



--------------------------------------------------------------------------------



 



     Partnership Subsidiaries. Collectively, Emmis Indiana Broadcasting, L.P.,
Emmis Publishing, L.P. and Emmis Television Broadcasting, L.P., each an Indiana
limited partnership.

     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.

     Perfection Certificates. The Perfection Certificates as defined in the
Security Agreements.

     Permitted Acquisition. Any acquisition permitted under §10.5.1.

     Permitted Holders. Jeffrey Smulyan, his spouse, his children, his
grandchildren, his estate and trusts created for the benefit of any of the
foregoing.

     Permitted Liens. Liens permitted by §10.2.

     Person. Any individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business, or other legal entity, and any Governmental Authority.

     Pledge Agreement. The Pledge Agreement, dated or to be dated as of the date
hereof, by and among the Parent, the Borrower and each of the Subsidiaries and
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

     Pro Forma Basis. In connection with any proposed Permitted Acquisition,
(including acquisitions contemplated in connection with an LMA Agreement), Asset
Sale or Asset Swap, the calculation of compliance with the financial covenants
set forth in §11 by the Borrower and its Subsidiaries (after including the
business, business division or Person to be acquired in connection with any
Permitted Acquisition or Asset Swap as if such business, business division or
Person were a Subsidiary and after excluding any business, business division or
Person to be sold or otherwise disposed of in connection with any Asset Sale or
Asset Swap). The calculation of such compliance shall be determined as of the
most recently ended Reference Period by reference to the financial results of
the Borrower and its Subsidiaries for such Reference Period after adjusting the
same to (i) exclude the financial results attributable to any business, business
division or Person to be sold or otherwise disposed of as if such transaction
occurred on the first day of such Reference Period and (ii) include the audited
financial results of any business, business division or Person to be acquired,
if available for such Reference Period, or if such audited financial results are
not available for such Reference Period, any unaudited financial results or any
management reports as are approved by the Administrative Agent in respect of
such business, business division or Person, as if such Permitted Acquisition or
Asset Swap had occurred on the first day of such Reference Period and including
the adjustments described in clauses (a), (b), (c) and (d) below. Following a
Permitted Acquisition, Asset Sale or Asset Swap, the calculation of compliance
with the covenants set forth in §11 for any Reference Period which contains the
fiscal quarter in which such Permitted Acquisition, Asset Sale or Asset Swap
occurred shall be calculated in the manner set forth above for any portion of
the then applicable Reference Period which occurred prior to the date of such
transaction including the adjustments described in clauses (a), (b), (c) and
(d) below:

     (a) all Indebtedness (whether under this Credit Agreement or otherwise) and
any other balance sheet adjustments incurred, made or assumed in connection with
a Permitted Acquisition, Asset Sale or Asset Swap shall be deemed to have been
incurred, made or assumed on the first day of the Reference Period, and all
Indebtedness of the Person acquired or to be acquired in such Permitted
Acquisition, Asset Sale or Asset Swap or which is attributable to the business
or business division acquired or to be acquired which was or will have been
repaid in connection with the consummation of the Permitted Acquisition, Asset
Sale or Asset Swap shall be deemed to have been repaid on the first day of the
Reference Period;

- 18 -



--------------------------------------------------------------------------------



 



     (b) all Indebtedness assumed to have been incurred pursuant to the
preceding clause (a) shall be deemed to have borne interest at (i) the
arithmetic mean of (A) the Eurodollar Rate for Eurodollar Rate Loans having an
Interest Period of one (1) month in effect on the first day of the Reference
Period and (B) the Eurodollar Rate for Eurodollar Rate Loans having an Interest
Period of one (1) month in effect on the last day of the Reference Period plus
(ii) the Applicable Margin with respect to Revolving Credit Loans which are
Eurodollar Rate Loans then in effect (after giving effect to the Permitted
Acquisition on a pro forma basis);

     (c) for purposes of calculating Consolidated Operating Cash Flow for the
Reference Period, other reasonable cost savings, expenses and other income
statement, or operating statement adjustments as may be approved by the
Administrative Agent in writing which are attributable to the change in
ownership and/or management resulting from such Permitted Acquisition (including
the amount of any pre-acquisition management fees paid during such period in
connection with the operation of any Station subject to such Permitted
Acquisition or Asset Swap to the extent such fees are not payable after such
transaction) shall be deemed to have been realized on the first day of the
Reference Period, provided that the Administrative Agent shall be under no
obligation to approve such cost savings, expenses or other adjustments;

     (d) for purposes of calculating Consolidated Operating Cash Flow for the
Reference Period, with respect to any Permitted Acquisition or Asset Swap,
Consolidated Net Income (or Deficit) shall be increased by (i) the amount of any
bad debt reserve adjustment associated with any accounts receivable on the books
of such acquired Station on the date of acquisition thereof to the extent that
such accounts receivable are not acquired by the Borrower or any of such
Subsidiaries, and (ii) the amount of any bad debt reserve adjustment associated
with any accounts receivable on the books of such acquired Station on the date
of acquisition thereof and which are acquired by the Borrower or any of such
Subsidiaries to the extent such bad debt reserve adjustment exceeds the amount
the Borrower would have reserved with respect to such accounts receivable in
accordance with its customary reserve practices.

     Program. Any television series or other program produced or distributed for
television, or film or video release (including any syndicated series or other
program regardless of its medium of initial exploitation), in each case whether
recorded on film, videotape, audio tape, cassette, cartridge, disc or by any
other means, method, process or device, whether now known or hereafter
developed.

     Program Contracts. All contracts for television and film, Programs, music
and related audio rights and syndicated series exhibition rights acquired under
license agreements.

     Program Rights. Any right whether arising under Program Contracts or
otherwise, to sell, distribute, subdistribute, exhibit, lease, sublease,
license, sublicense or otherwise exploit Programs.

     Program Rights Costs. The maximum amount which the Borrower and/or any of
its Subsidiaries or its or their co-venturers have furnished or have
contractually committed to furnish (whether or not such commitments shall be
reflected as an asset or liability on the consolidated balance sheet of the
Borrower) toward the production or acquisition by the Borrower and/or any of its
Subsidiaries or its or their co-venturers in connection with any Program Rights
with respect to any Program.

     Programming Amortization Expense. For any period, total amortization
expense of the Borrower and its Subsidiaries for such period which is directly
attributable to Programs, Program Rights or Program Contracts, determined on a
consolidated basis in accordance with GAAP.

     Programming Cash Payments. For any period, the aggregate cash payments
actually made by Borrower and its Subsidiaries during such period in respect of
Programming Obligations, determined on a consolidated basis in conformity with
GAAP.

- 19 -



--------------------------------------------------------------------------------



 



     Programming Obligations. For any period, all direct or indirect liabilities
(including, but without duplication, any guaranties and other contingent
obligations relating to or arising in connection with a Programming Obligation),
contingent or otherwise, with respect to Program Contracts, Programs or Program
Rights, (including, without limitation, all Program Rights Costs) of the
Borrower and/or its Subsidiaries whether or not reflected on the consolidated
balance sheet of the Borrower and its subsidiaries prepared in conformity with
GAAP.

     Projections. See §8.4.3.

     RAM. Radio Austin Management, L.L.C., the sole general partner of the
Austin Partnership, which is and shall remain a single purpose entity whose sole
material asset is the general partnership interest in the Austin Partnership.

     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

     Reference Period. As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrower and its Subsidiaries ending on such
date, or if such date is not a fiscal quarter end date, the period of four (4)
consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).

     Refinancing Note Documents. Each of the documents, instruments and other
agreements entered into or delivered by the Borrower (including, without
limitation, the Refinancing Notes and the Refinancing Note Indenture) and/or any
Subsidiary of the Borrower relating to the issuance by the Borrower of the
Refinancing Notes and any guaranties or other documents related thereto, each in
form and substance reasonably satisfactory to the Administrative Agent, as the
same may be supplemented, amended or modified from time to time in accordance
with the terms hereof (including, without limitation, §10.8) and thereof.

     Refinancing Note Indenture. The indenture between the Borrower and The Bank
of Nova Scotia Trust Company of New York which governs the Refinancing Notes and
contains materials, terms and conditions which are less restrictive than the
terms and conditions of this Credit Agreement and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
be supplemented, amended or modified from time to time in accordance with the
terms hereof (including §10.8) and thereof.

     Refinancing Notes. The Borrower’s unsecured 6-7/8% subordinated notes due
2012 issued by the Borrower under the Refinancing Note Indenture, the proceeds
of which shall be used in accordance with §9.16.

     Register. See §17.2.

     Reimbursement Obligation. The Borrower’s obligation to reimburse the
Administrative Agent and the Revolving Credit Lenders on account of any drawing
under any Letter of Credit as provided in §5.2.

     Related Parties. With respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

     Required Lenders. As of any date, the Lenders (other than Delinquent
Lenders) holding greater than fifty percent (50%) of the sum of (i) the
aggregate outstanding principal amount of the Tranche B Term Loans on such date,
and (ii) the Total Revolving Credit Commitment on such date, or, in the event
that the Total Revolving Credit Commitment has been terminated or otherwise
reduced to zero, the outstanding principal amount of Revolving Credit Loans on
such date, and (iii) the aggregate outstanding principal amount on such date of
any new Tranche structured as a term tranche pursuant to §15.1.

- 20 -



--------------------------------------------------------------------------------



 



     Required Revolver Lenders. As of any date, the Revolving Credit Lenders
(other than Delinquent Lenders) holding greater than fifty percent (50%) of the
Total Revolving Credit Commitment on such date, or, in the event that the Total
Revolving Credit Commitment has been terminated or otherwise reduced to zero,
the outstanding principal amount of Revolving Credit Loans on such date.

     Required Term Lenders. As of any date, the Tranche B Lenders and (as
applicable) the Lenders of any new Tranche structured as a term tranche pursuant
to §15.1 (other than, in each case Delinquent Lenders) holding greater than
fifty percent (50%) of the sum of (i) the aggregate outstanding principal amount
of the Tranche B Term Loans on such date, and (ii) the aggregate outstanding
principal amount on such date of any new Tranche structured as a term tranche
pursuant to §15.1.

     Restricted Payment. In relation to the Borrower and its Subsidiaries, any
(a) Distribution, (b) payment in respect of Subordinated Debt (including
Additional Subordinated Debt), (c) payment of management, consulting or similar
fees to Affiliates of the Borrower or such Subsidiary, or (d) derivatives or
other transactions with any financial institution, commodities or stock exchange
or clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or such
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any Capital Stock of the Borrower or such Subsidiary.

     Revolving Credit Commitment. With respect to each Revolving Credit Lender,
the amount set forth on Schedule 1 hereto (as adjusted from time to time
pursuant to §§15 and/or 17) as the amount of such Revolving Credit Lender’s
commitment to make Revolving Credit Loans to, and to participate in the
issuance, extension and renewal of Letters of Credit for the account of, the
Borrower, as the same may be reduced or increased from time to time pursuant to
§15 or §17 hereof; or if such commitment is terminated pursuant to the
provisions hereof, zero.

     Revolving Credit Lenders. Each Lender which has a Revolving Credit
Commitment set forth opposite its name on Schedule 1 hereto and any other Person
who becomes an assignee of any rights and obligations of a Revolving Credit
Lender pursuant to §17 or who agrees to advance additional Revolving Credit
Loans pursuant to §15.

     Revolving Credit Loan Maturity Date. November 10, 2011.

     Revolving Credit Loans. Revolving credit loans made or to be made by the
Revolving Credit Lenders to the Borrower pursuant to §2.

     Revolving Credit Notes. See §2.4.

     Security Agreement. The Security Agreement, dated or to be dated as of the
date hereof, between the Borrower and each of the Subsidiaries and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.

     Security Documents. The Guaranty, the Security Agreement, the Mortgages,
the Trademark Agreement, the Copyright Mortgage, the Pledge Agreement, the
Collateral Assignments of Contracts and all other instruments and documents,
including without limitation UCC financing statements, required to be executed
or delivered pursuant to any Security Document.

     Senior Discount Note Indenture. The Indenture, dated as of March 27, 2001,
by and between the Parent (as successor by merger to Emmis Escrow Corporation)
and United States Trust Company of New York, as trustee thereunder, with respect
to the Senior Discount Notes, as in effect on March 27, 2001 and as the same may
be supplemented, amended or modified from time to time in accordance with the
terms hereof (including, without limitation, §10.8 to the extent applicable) and
thereof.

- 21 -



--------------------------------------------------------------------------------



 



     Senior Discount Notes. The 12-1/2% Senior Discount Notes Due 2011 issued by
the Parent (as successor by merger to Emmis Escrow Corporation) under the Senior
Discount Note Indenture, and any refinancings thereof.

     Senior Funded Debt. At any time of determination, Consolidated Total Funded
Debt minus Subordinated Debt.

     Senior Leverage Ratio. At any time of determination, the ratio of (a)
Senior Funded Debt as at such date to (b) Consolidated Operating Cash Flow for
the Reference Period ending on such date.

     Settlement. The making or receiving of payments, in immediately available
funds, by the Revolving Credit Lenders, to the extent necessary to cause each
Revolving Credit Lender’s actual share of the outstanding amount of Revolving
Credit Loans (after giving effect to any Loan Request) to be equal to such
Revolving Credit Lender’s Commitment Percentage of the outstanding amount of
such Revolving Credit Loans (after giving effect to any Loan Request), in any
case where, prior to such event or action, the actual share is not so equal.

     Settlement Amount. See §2.9.1.

     Settlement Date. (a) The Drawdown Date relating to any Loan Request, (b)
Friday of each week, or if a Friday is not a Business Day, the Business Day
immediately following such Friday, (c) at the option of the Administrative
Agent, on any Business Day following a day on which the account officers of the
Administrative Agent active upon the Borrower’s account become aware of the
existence of an Event of Default, (d) any Business Day on which the amount of
Revolving Credit Loans outstanding from Bank of America plus Bank of America’s
Commitment Percentage of the sum of the Maximum Drawing Amount and any Unpaid
Reimbursement Obligations is equal to or greater than Bank of America’s
Commitment Percentage of the Total Revolving Credit Commitment, (e) the Business
Day immediately following any Business Day on which the amount of Revolving
Credit Loans outstanding increases or decreases by more than $2,000,000 as
compared to the previous Settlement Date, (f) any day on which any conversion of
a Base Rate Loan to a Eurodollar Rate Loan occurs, or (g) any Business Day on
which the amount of outstanding Revolving Credit Loans decreases.

     Settling Lender. See §2.9.1.

     Sinclair Definitive Agreement. That certain Agreement for Purchase of
Limited Partner and Member Interests, dated as of March 3, 2003, between
Sinclair Telecable, Inc. and the Borrower, together with all other agreements
and documents entered into or delivered pursuant to or in connection therewith,
relating to the Austin Investment and the governance of, or operation of the
business of, the Austin Partnership thereafter.

     Solvent. With respect to any Person as of any date of determination, (a)
the fair value of the property of such Person (both at fair valuation and at
present fair saleable value) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liabilities of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed in an amount which,
in light of the facts

- 22 -



--------------------------------------------------------------------------------



 



and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

     S&P. Standard & Poor’s Ratings Group.

     Station. All of the properties, assets and operating rights constituting a
system for transmitting radio or television signals from a transmitter licensed
by the FCC, together with any subsystem which is ancillary to such system and
including all the Stations set forth on Schedule 8.3(b) hereto.

     Subordinated Debt. Collectively, (a) the Subordinated Notes, the
Refinancing Notes and the Subordinated Guaranties and (b) any other unsecured
Indebtedness (including guaranties by Subsidiaries of such unsecured
Indebtedness) issued by the Borrower or any Subsidiary after the Funding Date
that is expressly subordinated and made junior to the payment and performance in
full in cash of the Obligations, and evidenced as such by a written instrument
containing subordination provisions in form and substance reasonably
satisfactory to the Administrative Agent and approved by the Administrative
Agent in writing (“Additional Subordinated Debt”); provided that the material
terms and conditions of such Additional Subordinated Debt are less restrictive
than the terms and conditions set forth in this Credit Agreement with respect to
the Obligations and no more restrictive than the terms and conditions of the
Subordinated Notes and the Refinancing Notes (as applicable) as reasonably
determined by the Administrative Agent. For the purposes of clarification, if
any Additional Subordinated Debt has an interest rate higher than the interest
rate applicable to the Subordinated Notes or the Refinancing Notes, such
Additional Subordinated Debt shall not be deemed more restrictive than the
Subordinated Notes or the Refinancing Notes solely because of such higher
interest rate.

     Subordinated Guaranties. The guaranties of certain subsidiaries of the
Borrower of the obligations of the Borrower under the Subordinated Notes
pursuant to the Subordinated Note Indenture and the Refinancing Notes pursuant
to the Refinancing Note Indenture which, in each case, are subordinated to the
repayment of the Obligations in accordance with the terms of the Subordinated
Note Indenture and the Refinancing Note Indenture, respectively.

     Subordinated Note Documents. Each of the documents, instruments and other
agreements entered into or delivered by the Borrower (including, without
limitation, the Subordinated Notes and the Subordinated Note Indenture) and/or
any Subsidiary of the Borrower relating to the issuance by the Borrower of the
Subordinated Notes and any guaranties or other documents related thereto, as in
effect on February 12, 1999, and as the same may be supplemented, amended or
modified from time to time in accordance with the terms hereof (including,
without limitation, §10.8) and thereof.

     Subordinated Note Indenture. The Indenture, dated as of February 12, 1999,
by and between the Borrower and Bank of New York (as successor to IBJ Whitehall
Bank & Trust Company), as trustee thereunder, with respect to the Subordinated
Notes, as in effect on February 12, 1999 and as the same may be supplemented,
amended or modified from time to time in accordance with the terms hereof
(including, without limitation, §10.8) and thereof.

     Subordinated Notes. The 8.125% Subordinated Notes due 2009 in the aggregate
principal amount of $300,000,000 issued by the Borrower under the Subordinated
Note Indenture.

     Subsidiary. Any corporation, association, trust, partnership, limited
liability company or other business entity of which the designated parent shall
at any time own directly or indirectly through a Subsidiary or Subsidiaries at
least a majority of the shares of Capital Stock or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency). For purposes of this Credit Agreement, with respect
to the Parent, the Borrower or any of their respective Subsidiaries,
“Subsidiary” shall include all Subsidiaries of the Parent and the Borrower other
than Excluded Subsidiaries, except as otherwise expressly provided.

- 23 -



--------------------------------------------------------------------------------



 



     Syndication Agent. As defined in the preamble hereto.

     Synthetic Lease. Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

     Title Insurance Company. With respect to each Mortgaged Property, as
applicable, Chicago Title Insurance Company and/or any other title insurance
company reasonably acceptable to the Administrative Agent, and collectively if
the context requires, all such companies.

     Title Policy. In relation to each Mortgaged Property, an ALTA standard form
title insurance policy issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Administrative Agent may require, any such
reinsurance to be with direct access endorsements) in such amount as may be
reasonably determined by the Administrative Agent insuring the priority of the
Mortgage of such Mortgaged Property and that the Borrower or one of its
Subsidiaries holds marketable fee simple or leasehold title (as applicable) to
such Mortgaged Property, subject only to the encumbrances permitted by such
Mortgage and which shall not contain exceptions for mechanics liens, persons in
occupancy or matters which would be shown by a survey (except as may be
permitted by such Mortgage), shall not insure over any matter except to the
extent that any such affirmative insurance is acceptable to the Administrative
Agent in its sole discretion, and shall contain such endorsements and
affirmative insurance as the Administrative Agent in its discretion may require,
including but not limited to (a) comprehensive endorsement, (b) variable rate of
interest endorsement, (c) usury endorsement, (d) revolving credit endorsement,
(e) tie-in endorsement, (f) doing business endorsement and (g) ALTA form 3.1
zoning endorsement.

     Total Commitment. The sum of (a) the Total Revolving Credit Commitment,
plus (b) the sum of the Tranche B Commitments of the Tranche B Lenders plus (c)
to the extent not otherwise included in the preceding clauses, the sum of the
commitments in respect of any new Tranche structured as a term tranche pursuant
to §15.1.

     Total Leverage Ratio. As at any date of determination, the ratio of (a)
Consolidated Total Funded Debt outstanding on such date to (b) Consolidated
Operating Cash Flow for the Reference Period ending on such date.

     Total Percentage. With respect to each Lender without duplication, the sum
of (a) the Tranche B Term Loan held by such Lender plus (b) the Revolving Credit
Commitment of such Lender (or, if such Revolving Credit Commitment has been
terminated, the Revolving Credit Loans, Letter of Credit Participations in
Unpaid Reimbursement Obligations, and participating interests in the risk
relating to outstanding Letters of Credit held by such Lender) plus (c) to the
extent not otherwise included in the foregoing, such Lender’s interest in any
new Tranche structured as a term tranche pursuant to §15.1 as a percentage of
the sum of (x) the outstanding principal amount of the Tranche B Term Loan plus
(y) the greater of (i) the Total Revolving Credit Commitment and (ii) the
outstanding principal amount of the Revolving Credit Loans, Unpaid Reimbursement
Obligations and the Maximum Drawing Amount of Letters of Credit plus (z) the
outstanding principal amount of any new Tranche structured as a term tranche
pursuant to §15.1.

     Total Revolving Credit Commitment. The sum of the Revolving Credit
Commitments of the Revolving Credit Lenders, as in effect from time to time,
which as of the Funding Date shall be equal to the aggregate principal amount of
$350,000,000, as such amount may be decreased from time to time pursuant to the
terms hereof or increased thereafter pursuant to the terms and conditions set
forth in §15.

     Trademark Agreement. The Trademark Collateral Security and Pledge
Agreement, dated or to be dated as of the date hereof, by and among the Borrower
and each of the Subsidiaries and the Administrative Agent, in form and substance
satisfactory to the Administrative Agent.

- 24 -



--------------------------------------------------------------------------------



 



     Trades. Those assets and liabilities of the Borrower and any of its
Subsidiaries which do not represent the right to receive payment in cash or the
obligation to make payment in cash and which arise pursuant to so-called trade
or barter transactions.

     Tranche. Collectively, or individually as the context indicates, the
Revolving Credit Loans if any are outstanding and/or the Tranche B Term Loan,
and for purposes of §15 only, any new Loan provided to the Borrower in
accordance with the terms and conditions set forth in such §15.

     Tranche B Commitment. With respect to each Tranche B Lender, the agreement
of such Person to make a Tranche B Term Loan on the Funding Date in the amount
set forth on Schedule 1 or any additional commitment to make a Tranche B Term
Loan as provided in §15 or as such amount may be adjusted pursuant to §17
hereof.

     Tranche B Lenders. Each Lender which has a Tranche B Commitment set forth
opposite its name on Schedule 1 and any other Person who becomes an assignee of
any rights and obligations of a Tranche B Lender pursuant to §17 or who agrees
to advance additional Tranche B Term Loans pursuant to §15.

     Tranche B Maturity Date. November 10, 2011.

     Tranche B Term Loan. The term loan made or to be made by the Tranche B
Lenders to the Borrower on the Funding Date in the aggregate principal amount of
$675,000,000 pursuant to §3.1, as such amount may be increased thereafter
pursuant to the terms and conditions set forth in §15.

     Tranche B Term Notes. See §3.2.

     Type. As to any Revolving Credit Loan or all or any portion of the Tranche
B Term Loan or all or any portion of any additional term loan structured as a
term tranche pursuant to §15.1, its nature as a Base Rate Loan or a Eurodollar
Rate Loan.

     UCC. The Uniform Commercial Code as in effect in the State of New York.

     Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Administrative Agent and the Revolving Credit
Lenders on the date specified in, and in accordance with, §5.2.

     1.2. Rules of Interpretation.

     (a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.

     (b) The singular includes the plural and the plural includes the singular.

     (c) A reference to any law includes any amendment or modification to such
law.

     (d) A reference to any Person includes its permitted successors and
permitted assigns.

     (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

     (f) The words “include”, “includes” and “including” are not limiting.

- 25 -



--------------------------------------------------------------------------------



 



     (g) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the UCC.

     (h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.

     (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.

     (j) Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”

     (k) This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.

     (l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties. Accordingly, this Credit Agreement and the other
Loan Documents are not intended to be construed against the Administrative Agent
or any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.

2. THE REVOLVING CREDIT FACILITY.

     2.1. Commitment to Lend. Subject to the terms and conditions set forth in
this Credit Agreement, each of the Revolving Credit Lenders severally agrees to
lend to the Borrower and the Borrower may borrow, repay, and reborrow from time
to time from the Funding Date up to but not including the Revolving Credit Loan
Maturity Date upon notice by the Borrower to the Administrative Agent given in
accordance with §2.6, such sums as are requested by the Borrower up to a maximum
aggregate amount outstanding (after giving effect to all amounts requested) at
any one time equal to such Revolving Credit Lender’s Revolving Credit Commitment
minus such Revolving Credit Lender’s Commitment Percentage of the sum of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations, provided that
the sum of the outstanding aggregate amount of all Revolving Credit Loans (after
giving effect to all amounts requested) plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations shall not at any time exceed the Total
Revolving Credit Commitment at such time. The Revolving Credit Loans shall be
made pro rata in accordance with each Revolving Credit Lender’s Commitment
Percentage of the Total Revolving Credit Commitment. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that the conditions set forth in §12 and §13, in the case of the
initial Revolving Credit Loans to be made on the Funding Date, and §13, in the
case of all other Revolving Credit Loans, have been satisfied on the date of
such request.

     2.2. Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the accounts of the Revolving Credit Lenders in accordance with their
respective Commitment Percentages of the Total Revolving Credit Commitment a
commitment fee (the “Commitment Fee”) calculated at the rate of (a) at any time
when the Total Leverage Ratio, determined as at the last day of the Reference
Period most recently ended, equals or exceeds 6.00:1.00, 0.500% per annum, (b)
at any time when the Total Leverage Ratio, determined as at the last day of the
Reference Period most recently ended, equals or

- 26 -



--------------------------------------------------------------------------------



 



exceeds 5.00:1.00, but is less than 6.00:1.00, 0.375% per annum, and (c) at any
time when the Total Leverage Ratio, determined as at the last day of the
Reference Period most recently ended, is less than 5.00:1.00, 0.250% per annum,
in each case, on the actual daily amount during each calendar quarter or portion
thereof from the Funding Date to the Revolving Credit Loan Maturity Date by
which the Total Revolving Credit Commitment minus the sum of the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations exceeds the outstanding amount
of Revolving Credit Loans during such calendar quarter. The Commitment Fee shall
be calculated by the Administrative Agent by reference to the Compliance
Certificate most recently delivered pursuant to §9.4(c) and adjusted as
necessary on each Adjustment Date (and in the event the Borrower fails to
deliver a Compliance Certificate when so required, the Commitment Fee shall be
calculated adopting the Total Leverage Ratio assumed for purposes of the
calculation of the Applicable Margin pursuant to the provisos of clause (a) of
the definition of Applicable Margin). The Commitment Fee shall be payable
quarterly in arrears on each Interest Payment Date with respect to Base Rate
Loans, with a final payment on the Revolving Credit Loan Maturity Date or any
earlier date on which the Revolving Credit Commitments shall terminate.

     2.3. Reduction of Revolving Credit Commitment. The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Administrative Agent to reduce by $2,000,000 or an
integral multiple thereof or to terminate entirely the Total Revolving Credit
Commitment, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Commitment
Percentages of the Total Revolving Credit Commitment of the amount specified in
such notice or, as the case may be, terminated. Promptly after receiving any
notice of the Borrower delivered pursuant to this §2.3, the Administrative Agent
will notify the Revolving Credit Lenders of the substance thereof. Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Revolving Credit
Lenders the full amount of any Commitment Fee then accrued on the amount of the
reduction. No reduction or termination of the Revolving Credit Commitments may
be reinstated. In addition, the Total Revolving Credit Commitment shall be
reduced in accordance with §4.

     2.4. Evidence of Revolving Credit Loans; Revolving Credit Notes. The
Revolving Credit Loans made by each Revolving Credit Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Revolving Credit Lender shall be
conclusive absent manifest error of the amount of the Revolving Credit Loans
made by the Revolving Credit Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Revolving Credit
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. In addition to such accounts or records, upon
request of any Revolving Credit Lender, its Revolving Credit Loans shall be
evidenced by a separate promissory note of the Borrower in substantially the
form of Exhibit A hereto (each a “Revolving Credit Note”), and completed with
appropriate insertions. Any such Revolving Credit Note shall be payable to the
order of such Revolving Credit Lender in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon, as set forth below. Each Revolving Credit
Lender may attach schedules to its Revolving Credit Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Revolving Credit Loans
and payments with respect thereto.

     2.5. Interest on Revolving Credit Loans. Except as otherwise provided in
§6.11,

     (a) Each Revolving Credit Loan which is a Base Rate Loan shall bear
interest for each day on which such Base Rate Loan is outstanding at the rate
per annum equal to the Base Rate plus the Applicable Margin in effect from time
to time with respect to Revolving Credit Loans which are Base Rate Loans.

- 27 -



--------------------------------------------------------------------------------



 



     (b) Each Revolving Credit Loan which is a Eurodollar Rate Loan shall bear
interest for each Interest Period applicable thereto at the rate per annum equal
to the Eurodollar Rate determined for each Interest Period plus the Applicable
Margin in effect from time to time with respect to Revolving Credit Loans which
are Eurodollar Rate Loans.

The Borrower promises to pay interest on each Revolving Credit Loan in arrears
on each Interest Payment Date with respect thereto.

     2.6. Requests for Revolving Credit Loans.

     The Borrower shall give to the Administrative Agent written notice in the
form of Exhibit B hereto (or telephonic notice confirmed in a writing in the
form of Exhibit B hereto) of each Revolving Credit Loan requested hereunder (a
“Loan Request”) no later than (a) 11:00 a.m. (Dallas, Texas time) on the day
that is one (1) Business Day prior to the proposed Drawdown Date of any Base
Rate Loan and (b) 11:00 a.m. (Dallas, Texas time) on the day that is three (3)
Eurodollar Business Days prior to the proposed Drawdown Date of any Eurodollar
Rate Loan. Each such notice shall specify (i) the principal amount of the
Revolving Credit Loan requested, (ii) the proposed Drawdown Date of such
Revolving Credit Loan, (iii) the Type of such Revolving Credit Loan and (iv) in
the case of a Eurodollar Rate Loan, the Interest Period for such Revolving
Credit Loan. Promptly upon receipt of any such notice, the Administrative Agent
shall notify each of the Revolving Credit Lenders thereof. Each Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loan requested from the Revolving Credit Lenders
on the proposed Drawdown Date. Each Loan Request shall be in a minimum aggregate
amount of (a) in the case of Base Rate Loans, $500,000 or in integral multiples
of $100,000 in excess thereof and (b) in the case of Eurodollar Rate Loans,
$1,000,000 or in integral multiples of $100,000 in excess thereof; provided,
that no more than twelve (12) Eurodollar Rate Loans having different Interest
Periods may be outstanding at any time.

     2.7. Conversion Options.

     2.7.1. Conversion to Different Type of Revolving Credit Loan. The Borrower
may elect from time to time to convert any outstanding Revolving Credit Loan to
a Revolving Credit Loan of another Type, provided that with respect to any such
conversion of a Base Rate Loan to a Eurodollar Rate Loan, the Borrower shall
give the Administrative Agent prior written notice of such election no later
than 11:00 a.m. (Dallas, Texas time) on the third (3rd) Eurodollar Business Day
prior to the date of such conversion; and no Revolving Credit Loan may be
converted into a Eurodollar Rate Loan when any Event of Default has occurred and
is continuing. On the date on which such conversion is being made, each
Revolving Credit Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Revolving Credit Loans to its Domestic Lending
Office or its Eurodollar Lending Office, as the case may be. All or any part of
outstanding Revolving Credit Loans of any Type may be converted into a Revolving
Credit Loan of another Type as provided herein; provided that if a Eurodollar
Rate Loan is converted to a Base Rate Loan on a day which is not the last day of
the Interest Period relating thereto, the Borrower shall indemnify the Lenders
for any additional costs relating thereto pursuant to §6.10. Each Conversion
Request relating to the conversion of a Revolving Credit Loan to a Eurodollar
Rate Loan shall be irrevocable by the Borrower.

     2.7.2. Continuation of Type of Revolving Credit Loan. Any Revolving Credit
Loan of any Type may be continued as a Revolving Credit Loan of the same Type
upon the expiration of an Interest Period with respect thereto by compliance by
the Borrower with the notice provisions contained in §2.7.1; provided that no
Eurodollar Rate Loan may be continued as such when any Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto ending during
the continuance of any Event of Default of which officers of the Administrative
Agent active upon the

- 28 -



--------------------------------------------------------------------------------



 



Borrower’s account have actual knowledge. In the event that the Borrower fails
to provide any such notice with respect to the continuation of any Eurodollar
Rate Loan as such, then such Eurodollar Rate Loan shall be automatically
converted to a Base Rate Loan on the last day of the Interest Period relating
thereto. The Administrative Agent shall notify the Revolving Credit Lenders
promptly when any such automatic conversion contemplated by this §2.7.2 is
scheduled to occur.

     2.7.3. Eurodollar Rate Loans. Any conversion to or from Eurodollar Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurodollar
Rate Loans having the same Interest Period shall not be less than $1,000,000 or
an integral multiple of $100,000 in excess thereof. No more than twelve
(12) Eurodollar Rate Loans having different Interest Periods may be outstanding
at any time.

     2.8. Funds for Revolving Credit Loans.

     2.8.1. Funding Procedures. Not later than 12:00 noon (Dallas, Texas time)
on the proposed Drawdown Date of any Revolving Credit Loans, each of the
Revolving Credit Lenders will make available to the Administrative Agent, at the
Administrative Agent’s Office, in immediately available funds, the amount of
such Revolving Credit Lender’s Commitment Percentage of the amount of the
requested Revolving Credit Loans. Upon receipt from each Revolving Credit Lender
of such amount, and upon receipt of the documents required by §§12 and 13 and
the satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrower the
aggregate amount of such Revolving Credit Loans made available to the
Administrative Agent by the Revolving Credit Lenders. The failure or refusal of
any Revolving Credit Lender to make available to the Administrative Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Revolving Credit Loans shall not relieve any other
Revolving Credit Lender from its several obligation hereunder to make available
to the Administrative Agent the amount of such other Revolving Credit Lender’s
Commitment Percentage of any requested Revolving Credit Loans.

     2.8.2. Advances by Administrative Agent. The Administrative Agent may,
unless notified to the contrary by any Revolving Credit Lender prior to a
Drawdown Date, assume that such Revolving Credit Lender has made available to
the Administrative Agent on such Drawdown Date the amount of such Revolving
Credit Lender’s Commitment Percentage of the Revolving Credit Loans to be made
on such Drawdown Date, and the Administrative Agent may (but it shall not be
required to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If any Revolving Credit Lender makes available to the
Administrative Agent such amount on a date after such Drawdown Date, such
Revolving Credit Lender shall pay to the Administrative Agent on demand an
amount equal to the product of (a) the average computed for the period referred
to in clause (c) below, of the weighted average interest rate paid by the
Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, times (b) the amount of such Revolving
Credit Lender’s Commitment Percentage of such Revolving Credit Loans, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including such Drawdown Date to the date on which the amount of such
Revolving Credit Lender’s Commitment Percentage of such Revolving Credit Loans
shall become immediately available to the Administrative Agent, and the
denominator of which is 360. A statement of the Administrative Agent submitted
to such Revolving Credit Lender with respect to any amounts owing under this
paragraph shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Revolving Credit Lender. If the amount of such
Revolving Credit Lender’s Commitment Percentage of such Revolving Credit Loans
is not made available to the Administrative Agent by such Revolving Credit
Lender within three (3) Business Days following such Drawdown Date, the
Administrative Agent shall be

- 29 -



--------------------------------------------------------------------------------



 



entitled to recover such amount from the Borrower on demand, with interest
thereon at the rate per annum applicable to the Revolving Credit Loans made on
such Drawdown Date.

     2.9. Settlements.

     2.9.1. General. On each Settlement Date, the Administrative Agent shall
promptly give notice (a) to the Revolving Credit Lenders and the Borrower of the
respective outstanding amount of Revolving Credit Loans made by the
Administrative Agent on behalf of the Revolving Credit Lenders from the
immediately preceding Settlement Date through the close of business on the prior
day and the amount of any Eurodollar Rate Loans to be made (following the giving
of notice pursuant to §2.6) on such date pursuant to a Loan Request and (b) to
the Revolving Credit Lenders of the amount (a “Settlement Amount”) that each
Revolving Credit Lender (a “Settling Lender”) shall pay to effect a Settlement
of any Revolving Credit Loan. A statement of the Administrative Agent submitted
to the Revolving Credit Lenders and the Borrower or to the Revolving Credit
Lenders with respect to any amounts owing under this §2.9 shall be prima facie
evidence of the amount due and owing. Each Settling Lender shall, not later than
1:00 p.m. (Dallas, Texas time) on such Settlement Date, effect a wire transfer
of immediately available funds to the Administrative Agent in the amount of the
Settlement Amount for such Settling Lender. All funds advanced by any Revolving
Credit Lender as a Settling Lender pursuant to this §2.9 shall for all purposes
be treated as a Revolving Credit Loan made by such Settling Lender to the
Borrower and all funds received by any Revolving Credit Lender pursuant to this
§2.9 shall for all purposes be treated as repayment of amounts owed with respect
to Revolving Credit Loans made by such Revolving Credit Lender. In the event
that any bankruptcy, reorganization, liquidation, receivership or similar cases
or proceedings in which the Borrower is a debtor prevent a Settling Lender from
making any Revolving Credit Loan to effect a Settlement as contemplated hereby,
such Settling Lender will make such dispositions and arrangements with the other
Revolving Credit Lenders with respect to such Revolving Credit Loans, either by
way of purchase of participations, distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Revolving Credit Lender’s share
of the outstanding Revolving Credit Loans being equal, as nearly as may be, to
such Revolving Credit Lender’s Commitment Percentage of the outstanding amount
of the Revolving Credit Loans.

     2.9.2. Failure to Make Funds Available. The Administrative Agent may,
unless notified to the contrary by any Settling Lender prior to a Settlement
Date, assume that such Settling Lender has made or will make available to the
Administrative Agent on such Settlement Date the amount of such Settling
Lender’s Settlement Amount, and the Administrative Agent may (but it shall not
be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If any Settling Lender makes available to the
Administrative Agent such amount on a date after such Settlement Date, such
Settling Lender shall pay to the Administrative Agent on demand an amount equal
to the product of (a) the average computed for the period referred to in clause
(c) below, of the weighted average interest rate paid by the Administrative
Agent for federal funds acquired by the Administrative Agent during each day
included in such period, times (b) the amount of such Settlement Amount, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including such Settlement Date to the date on which the amount of such
Settlement Amount shall become immediately available to the Administrative
Agent, and the denominator of which is 360. A statement of the Administrative
Agent submitted to such Settling Lender with respect to any amounts owing under
this §2.9.2 shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Settling Lender. If such Settling Lender’s
Settlement Amount is not made available to the Administrative Agent by such
Settling Lender within three (3) Business Days following such Settlement Date,
the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Revolving Credit Loans as of such Settlement Date.

- 30 -



--------------------------------------------------------------------------------



 



     2.9.3. No Effect on Other Revolving Credit Lenders. The failure or refusal
of any Settling Lender to make available to the Administrative Agent at the
aforesaid time and place on any Settlement Date the amount of such Settling
Lender’s Settlement Amount shall not (a) relieve any other Settling Lender from
its several obligations hereunder to make available to the Administrative Agent
the amount of such other Settling Lender’s Settlement Amount or (b) impose upon
any Revolving Credit Lender, other than the Settling Lender so failing or
refusing, any liability with respect to such failure or refusal or otherwise
increase the Revolving Credit Commitment of such other Revolving Credit Lender.

     2.10. Repayment Of The Revolving Credit Loans.

     2.10.1. Maturity. The Borrower promises to pay on the Revolving Credit Loan
Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit Loan Maturity Date, all of the Revolving Credit Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.

     2.10.2. Mandatory Repayments of Revolving Credit Loans. If at any time the
sum of the outstanding amount of the Revolving Credit Loans, the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations exceeds the Total Revolving
Credit Commitment at such time, then the Borrower shall immediately pay the
amount of such excess to the Administrative Agent for the respective accounts of
the Revolving Credit Lenders for application: first, to any Unpaid Reimbursement
Obligations; second, to the Revolving Credit Loans; and third, to provide to the
Administrative Agent cash collateral for Reimbursement Obligations as
contemplated by §5.2(b) and 5.2(c). Each payment of any Unpaid Reimbursement
Obligations or prepayment of Revolving Credit Loans shall be allocated among the
Revolving Credit Lenders, in proportion, as nearly as practicable, to each
Reimbursement Obligation or (as the case may be) the respective unpaid principal
amount of each Revolving Credit Lender’s Revolving Credit Note, with adjustments
to the extent practicable to equalize any prior payments or repayments not
exactly in proportion. In addition, the Borrower shall repay the Revolving
Credit Loans in accordance with §4.

     2.10.3. Optional Repayments of Revolving Credit Loans. The Borrower shall
have the right, at its election, to repay the outstanding amount of the
Revolving Credit Loans, as a whole or in part, at any time without penalty or
premium, provided that no Eurodollar Rate Loans may be prepaid pursuant to this
§2.10.3 except on the last day of the Interest Period relating thereto unless
breakage costs incurred by the Revolving Credit Lenders in connection therewith
are paid by the Borrower in accordance with §6.10. The Borrower shall give the
Administrative Agent written notice by no later than 11:00 a.m. (Dallas, Texas
time) at least one (1) Business Day prior to the proposed date of any prepayment
pursuant to this §2.10.3 of Base Rate Loans, and at least three (3) Eurodollar
Business Days’ prior to the proposed date of any prepayment pursuant to this
§2.10.3 of Eurodollar Rate Loans, in each case specifying the proposed date of
prepayment of Revolving Credit Loans and the principal amount to be prepaid.
Each such partial prepayment of the Revolving Credit Loans shall be in an
integral multiple of $2,000,000, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of prepayment and shall be
applied, in the absence of instruction by the Borrower, first to the principal
of Base Rate Loans and then to the principal of Eurodollar Rate Loans. Each
partial prepayment shall be allocated among the Revolving Credit Lenders, in
proportion, as nearly as practicable, to the respective unpaid principal amount
of each Revolving Credit Lender’s Revolving Credit Note, with adjustments to the
extent practicable to equalize any prior repayments not exactly in proportion.

3. THE TRANCHE B TERM LOAN.

- 31 -



--------------------------------------------------------------------------------



 



     3.1. Commitment to Lend. Subject to the terms and conditions set forth in
this Credit Agreement, each Tranche B Lender agrees to lend to the Borrower on
the Funding Date the amount of its Commitment Percentage of the Tranche B Term
Loan.

     3.2. Evidence of Tranche B Term Loan; Tranche B Term Notes. The Tranche B
Term Loans made by each Tranche B Lender shall be evidenced by one or more
accounts or records maintained by such Tranche B Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Tranche B Lender shall be
conclusive absent manifest error of the amount of the Tranche B Term Loan made
by the Tranche B Lenders to the Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Tranche B Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. In addition to such accounts or records, upon request of any Tranche B
Lender, the Tranche B Term Loan shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit C hereto (each a “Tranche B
Term Note”), and completed with appropriate insertions. Any such Tranche B Term
Note shall be payable to the order of such Tranche B Lender in a principal
amount equal to such Tranche B Lender’s Commitment Percentage of the Tranche B
Term Loan and representing the obligation of the Borrower to pay to such Tranche
B Lender such principal amount or, if less, the outstanding amount of such
Tranche B Lender’s Commitment Percentage of the Tranche B Term Loan, plus
interest accrued thereon, as set forth below. Each Tranche B Lender may attach
schedules to its Tranche B Term Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Tranche B Term Loans and payments with
respect thereto.

     3.3. Mandatory Prepayment of Tranche B Term Loan; Scheduled Amortization.
On the last day of each fiscal quarter of the Borrower commencing with the
fiscal quarter ending February 28, 2005, and ending on the fiscal quarter ending
August 31, 2011, the Borrower promises to pay to the Administrative Agent for
the pro rata account of the Tranche B Lenders an amount equal to 0.25% of the
original principal amount of the Tranche B Term Loan outstanding on the Funding
Date, with the entire remaining unpaid principal balance (plus interest and
other amounts payable in respect thereof) of the Tranche B Term Loan due and
payable on the Tranche B Maturity Date. In addition, the Borrower shall repay
the Tranche B Loan in accordance with §4.

     3.4. Optional Prepayment of Tranche B Term Loan. The Borrower shall have
the right at any time to prepay the Tranche B Term Notes on or before the
Tranche B Maturity Date, as a whole, or in part, upon prior written notice to
the Administrative Agent given on or before 11:00 a.m. (Dallas, Texas time) on
the third (3rd) Business Days prior to the date of such prepayment, without
premium or penalty, provided that (a) each partial prepayment shall be in the
principal amount of $2,500,000 or an integral multiple thereof, (b) no portion
of the Tranche B Term Loan bearing interest at the Eurodollar Rate may be
prepaid pursuant to this §3.4 except on the last day of the Interest Period
relating thereto unless breakage costs incurred by the Tranche B Lenders in
connection therewith are paid by the Borrower in accordance with §6.10, and (c)
each partial prepayment shall be allocated among the Tranche B Lenders, in
proportion, as nearly as practicable, to the respective outstanding amount of
each Tranche B Lender’s Tranche B Term Note, with adjustments to the extent
practicable to equalize any prior prepayments not exactly in proportion. Any
prepayment of principal of the Tranche B Term Loan shall include all interest
accrued to the date of prepayment and shall be applied to reduce remaining
scheduled installments of principal due on the Tranche B Term Loan ratably. No
amount repaid with respect to the Tranche B Term Loan may be reborrowed.

     3.5. Interest on Tranche B Term Loan.

- 32 -



--------------------------------------------------------------------------------



 



     3.5.1. Interest Rates. Except as otherwise provided in §6.11, the Tranche B
Term Loan shall bear interest at the following rates:

     (a) To the extent that all or any portion of the Tranche B Term Loan bears
interest at the Base Rate, the Tranche B Term Loan or such portion shall bear
interest at the rate per annum equal to the Base Rate plus the Applicable Margin
in effect with respect to that portion of the Tranche B Term Loan comprised of
Base Rate Loans.

     (b) To the extent that all or any portion of the Tranche B Term Loan bears
interest during any Interest Period at the Eurodollar Rate, the Tranche B Term
Loan or such portion shall bear interest during such Interest Period at the rate
per annum equal to the Eurodollar Rate determined for such Interest Period plus
the Applicable Margin in effect with respect to that portion of the Tranche B
Term Loans comprised of Eurodollar Rate Loans.

     The Borrower promises to pay interest on the Tranche B Term Loan or any
portion thereof outstanding in arrears on each Interest Payment Date.

     3.5.2. Notification by Borrower. The Borrower shall notify the
Administrative Agent, such notice to be irrevocable, by 11:00 a.m. on the date
that is three (3) Eurodollar Business Days prior to the Drawdown Date of the
Tranche B Term Loan if all or any portion of the Tranche B Term Loan is to bear
interest at the Eurodollar Rate. After the Tranche B Term Loan has been made,
the provisions of §2.7 shall apply mutatis mutandis with respect to all or any
portion of the Tranche B Term Loan so that the Borrower may have the same
interest rate options with respect to all or any portion of the Tranche B Term
Loan as it would be entitled to with respect to the Revolving Credit Loans.

     3.5.3. Amounts, etc. Any portion of the Tranche B Term Loan bearing
interest at the Eurodollar Rate relating to any Interest Period shall be in the
amount of $1,000,000 or in integral multiples of $100,000 in excess thereof. The
number of Eurodollar Rate Loans having different Interest Periods outstanding at
any time shall not exceed ten (10). No Interest Period relating to the Tranche B
Term Loan or any portion thereof bearing interest at the Eurodollar Rate shall
extend beyond the date on which a regularly scheduled installment payment of the
principal of the Tranche B Term Loan is to be made unless a portion of the
Tranche B Term Loan at least equal to such installment payment has an Interest
Period ending on such date or is then bearing interest at the Base Rate.

4. MANDATORY REPAYMENT OF THE LOANS.

     In addition to payments in respect of Revolving Credit Loans pursuant to
§2.10 and scheduled amortization payments in respect of the Tranche B Term Loan
pursuant to §3.3, the Loans shall be repaid as follows:

     4.1. Excess Cash Flow Recapture. If for each fiscal year ending on or after
February 28, 2007, there shall be Consolidated Excess Cash Flow and if the Total
Leverage Ratio as at the last day of such fiscal year is equal to or greater
than 6.50:1.00, the Borrower shall pay to the Administrative Agent, for the
respective accounts of the Lenders as provided in §4.5, an amount equal to fifty
percent (50%) of Consolidated Excess Cash Flow for such fiscal year, such
prepayment to be due five (5) days after receipt of the audited financial
statements delivered pursuant to §9.4(a) but in any event no later than one
hundred (100) days after the end of each applicable fiscal year and to be
applied to prepay the Loans in the manner set forth in §4.5.

     4.2. Proceeds of Asset Sales and Asset Swaps. If the Parent, the Borrower
or any Subsidiary receives Net Cash Sale Proceeds in excess of $25,000,000 from
any Asset Sale or Asset Swap

- 33 -



--------------------------------------------------------------------------------



 



involving a Station or any publishing asset (whether through a single or a
series or related transactions) and, as of the last day of the fiscal quarter
ended immediately prior to the date of such Asset Sale or Asset Swap, the Total
Leverage Ratio is (a) equal to or greater than 6.50:1.00, or (b) less than
6.50:1.00 but equal to or greater than 6.00:1.00, the Borrower shall pay to the
Administrative Agent, for the respective accounts of the Lenders, an amount
equal to (i) in the case of a Total Leverage Ratio described in clause (a), one
hundred percent (100%) of such Net Cash Sale Proceeds, or (ii) in the case of a
Total Leverage Ratio described in clause (b), fifty percent (50%) of such Net
Cash Sale Proceeds, in each case, to be applied to prepay the Loans in the
manner set forth in §4.5; provided, however, that if (x) within three hundred
sixty- five (365) days of receipt of such Net Cash Sale Proceeds, the Borrower
identifies to the Administrative Agent in writing an investment or acquisition
otherwise permitted under §10.3(j) or §10.5.1, respectively, and (y) within five
hundred forty-five (545) days of receipt of such Net Cash Sale Proceeds (or
seven hundred thirty (730) days, in the case of an Asset Swap), the Borrower
consummates such Permitted Acquisition or investments permitted under §10.3 with
all or a portion of such Net Cash Sale Proceeds, the Borrower shall not be
required to prepay the Loans under this §4.2 with that portion of the Net Cash
Sale Proceeds applied to finance such Permitted Acquisition or permitted
investments but shall in any event comply with the terms of §4.6.

     4.3. Proceeds of Equity Issuances. If the Parent, the Borrower or any
Subsidiary receives Net Cash Equity Issuance Proceeds from any Equity Issuance
and as of the last day of the fiscal quarter ended immediately prior to the date
of such Equity Issuance, the Total Leverage Ratio is equal to or greater than
6:00 to 1:00, the Borrower shall pay to the Administrative Agent for the
respective accounts of the Lenders as provided in §4.5 an amount equal to the
lesser of (a) fifty percent (50%) of such Net Cash Equity Issuance Proceeds or
(b) that amount necessary to reduce the Total Leverage Ratio to 6.00:1.00 after
giving effect to such prepayment, such amount to be applied to prepay the Loans
in the manner set forth in §4.5; provided, however, that the Borrower shall not
be required to prepay the Loans under this §4.3 with Net Cash Equity Issuance
Proceeds from an Equity Issuance permitted by §10.14(a) or §10.14(b)(i) or
§10.14(b)(ii); and provided, further, that the Borrower may apply all or any
portion of Net Cash Equity Issuance Proceeds which the Parent, the Borrower or
any Subsidiary may receive from Equity Issuances to finance Permitted
Acquisitions, so long as (i) within ninety (90) days of receipt by such Person
of such Net Cash Equity Issuance Proceeds, the Borrower identifies to the
Administrative Agent in writing an acquisition permitted under §10.5.1 which
will be financed with such proceeds, and (ii) within three hundred sixty-five
(365) days of receipt of such Net Cash Equity Issuance Proceeds, the Borrower
consummates such Permitted Acquisition with all or a portion of such Net Cash
Equity Issuance Proceeds. The Borrower shall in any event comply with the terms
of §4.6.

     4.4. Proceeds of Subordinated Debt Issuances. If the Parent, the Borrower
or any Subsidiary receives net cash proceeds from any issuance of Subordinated
Debt (other than Subordinated Debt issued to refinance (i) the Subordinated
Notes outstanding on the date hereof, (ii) all or any portion of the Senior
Discount Notes outstanding on the date hereof and (iii) all or any portion of
the Refinancing Notes outstanding on or after the date hereof) and the Senior
Leverage Ratio as of the end of the fiscal quarter ended immediately prior to
the date of such Subordinated Debt issuance is greater than 5.00:1.00, the
Borrower shall pay to the Administrative Agent for the respective accounts of
the Lenders an amount equal to the lesser of (a) one hundred percent (100%) of
such net cash proceeds or (b) that amount necessary to reduce the Senior
Leverage Ratio to 5.00:1.00 after giving effect to such prepayment, such amount
to be applied to prepay the Loans in the manner set forth in §4.5.

     4.5. Application of Payments. All payments made pursuant to §§4.1 through
4.4 (other than payments comprised of Net Cash Equity Issuance Proceeds from any
Equity Issuance completed on or before the eighteen (18) month anniversary of
the Funding Date, which such proceeds shall be applied to repay outstanding
Revolving Credit Loans, but shall not permanently reduce the Total Revolving
Credit Commitment) shall be applied: first, to repay the Tranche B Term Loan
with payments applied ratably against the remaining scheduled installments
thereon; and second, if there are no outstanding amounts owing in respect of the
Tranche B Term Loan, then to reduce the outstanding amount of the Revolving
Credit Loans and to permanently reduce the Total Revolving Credit Commitment by
a like amount. Such

- 34 -



--------------------------------------------------------------------------------



 



mandatory prepayments shall be allocated among the Lenders in proportion, as
nearly as practicable, to the respective outstanding amounts of each Lender’s
Tranche B Term Note or Revolving Credit Note, as applicable, with adjustments to
the extent practicable to equalize any prior prepayments not exactly in
proportion. Except as expressly provided in this §4.5, no amounts repaid with
respect to the Loans pursuant to this §4.5 may be reborrowed.

     4.6. Delivery of Proceeds. The Borrower shall deliver to the Administrative
Agent, promptly upon receipt thereof, all Net Cash Sale Proceeds or Net Cash
Equity Issuance Proceeds that may have to be applied to prepay the Loans if not
reinvested as permitted in §§4.2 and 4.3, and any cash reserves in connection
with an Asset Swap or Asset Sale that were deducted from Net Cash Sale Proceeds,
to be held as Collateral (in an interest bearing account) pending reinvestment
in accordance with such §§4.2 and 4.3, or, in the case of such reserves, pending
an application or conversion into Net Cash Sale Proceeds. Upon the Borrower’s
request, any cash amounts delivered to the Administrative Agent to be held as
Collateral under this §4.6 may be applied to repay Revolving Credit Loans,
provided that an amount of the Total Revolving Credit Commitment equal to the
amount so repaid may not be reborrowed until after final application of such
amounts so delivered to the Administrative Agent.

5. LETTERS OF CREDIT.

     5.1. Letter of Credit Commitments.

     5.1.1. Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the Administrative Agent’s customary form (a “Letter of
Credit Application”), the Administrative Agent on behalf of the Revolving Credit
Lenders and in reliance upon the agreement of the Revolving Credit Lenders set
forth in §5.1.4 and upon the representations and warranties of the Borrower
contained herein, agrees, in its individual capacity, to issue, extend and renew
for the account of the Borrower one or more standby letters of credit
(individually, a “Letter of Credit”), in such form as may be requested from time
to time by the Borrower and agreed to by the Administrative Agent; provided,
however, that, after giving effect to such request, (a) the sum of the aggregate
Maximum Drawing Amount and all Unpaid Reimbursement Obligations shall not exceed
$100,000,000 at any one time and (b) the sum of (i) the Maximum Drawing Amount
on all Letters of Credit, (ii) all Unpaid Reimbursement Obligations, and
(iii) the amount of all Revolving Credit Loans outstanding shall not exceed the
Total Revolving Credit Commitment at such time. Notwithstanding the foregoing,
the Administrative Agent shall have no obligation to issue any Letter of Credit
to support or secure any Indebtedness of an Excluded Subsidiary or any
Indebtedness of the Borrower or any of its Subsidiaries to the extent that such
Indebtedness was incurred prior to the proposed issuance date of such Letter of
Credit.

     5.1.2. Letter of Credit Applications. Each Letter of Credit Application
shall be completed to the satisfaction of the Administrative Agent. In the event
that any provision of any Letter of Credit Application shall be inconsistent
with any provision of this Credit Agreement, then the provisions of this Credit
Agreement shall, to the extent of any such inconsistency, govern.

     5.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended
or renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) provide
for a term of no more than one (1) year subject to automatic renewals, but in no
event have an expiry date later than the date which is fourteen (14) days (or,
if the Letter of Credit is confirmed by a confirmer or otherwise provides for
one or more nominated persons, forty-five (45) days) prior to the Revolving
Credit Loan Maturity Date. Each Letter of Credit so issued, extended or renewed
shall be subject to the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce

- 35 -



--------------------------------------------------------------------------------



 



Publication No. 500 or any successor version thereto adopted by the
Administrative Agent in the ordinary course of its business as a letter of
credit issuer and in effect at the time of issuance of such Letter of Credit
(the “Uniform Customs”) or, in the case of a standby Letter of Credit, either
the Uniform Customs or the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590, or any successor code of
standby letter of credit practices among banks adopted by the Administrative
Agent in the ordinary course of its business as a standby letter of credit
issuer and in effect at the time of issuance of such Letter of Credit.

     5.1.4. Reimbursement Obligations of Revolving Credit Lenders. Each
Revolving Credit Lender severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Revolving Credit Lender’s
Commitment Percentage of the Total Revolving Credit Commitment, to reimburse the
Administrative Agent on demand for the amount of each draft paid by the
Administrative Agent under each Letter of Credit to the extent that such amount
is not reimbursed by the Borrower pursuant to §5.2 (such agreement for a
Revolving Credit Lender being called herein the “Letter of Credit Participation”
of such Revolving Credit Lender).

     5.1.5. Participations of Revolving Credit Lenders. Each such payment made
by a Revolving Credit Lender shall be treated as the purchase by such Revolving
Credit Lender of a participating interest in the Borrower’s Reimbursement
Obligation under §5.2 in an amount equal to such payment. Each Revolving Credit
Lender shall share in accordance with its participating interest in any interest
which accrues pursuant to §5.2.

     5.2. Reimbursement Obligation of the Borrower. In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Revolving Credit Lenders to participate therein, the Borrower hereby agrees to
reimburse or pay to the Administrative Agent, for the account of the
Administrative Agent or (as the case may be) the Revolving Credit Lenders, with
respect to each Letter of Credit issued, extended or renewed by the
Administrative Agent hereunder,

     (a) except as otherwise expressly provided in §(b) and (c), on each date
that any draft presented under such Letter of Credit is honored by the
Administrative Agent, or the Administrative Agent otherwise makes a payment with
respect thereto, (i) the amount paid by the Administrative Agent under or with
respect to such Letter of Credit, and (ii) the amount of any taxes, fees,
charges or other costs and expenses whatsoever incurred by the Administrative
Agent or any Revolving Credit Lender in connection with any payment made by the
Administrative Agent or any Revolving Credit Lender under, or with respect to,
such Letter of Credit,

     (b) upon the reduction (but not termination) of the Total Revolving Credit
Commitment to an amount less than the Maximum Drawing Amount, an amount equal to
such difference, which amount shall be held by the Administrative Agent for the
benefit of the Revolving Credit Lenders and the Administrative Agent as cash
collateral for all Reimbursement Obligations, and

     (c) upon the termination of the Total Revolving Credit Commitment, or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §14, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the
Administrative Agent for the benefit of the Revolving Credit Lenders and the
Administrative Agent as cash collateral for all Reimbursement Obligations.

Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds. Interest on any
and all amounts remaining unpaid by the Borrower under this §5.2 at any time
from the date such amounts become due and payable (whether as stated in this
§5.2, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the

- 36 -



--------------------------------------------------------------------------------



 



Administrative Agent on demand at the rate calculated in accordance with §6.11
for Revolving Credit Loans.

     5.3. Letter of Credit Payments. If any draft shall be presented or other
demand for payment shall be made under any Letter of Credit, the Administrative
Agent shall notify the Borrower of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment. If the Borrower fails to reimburse the
Administrative Agent as provided in §5.2 on or before the date that such draft
is paid or other payment is made by the Administrative Agent, the Administrative
Agent may at any time thereafter notify the Revolving Credit Lenders of the
amount of any such Unpaid Reimbursement Obligation. No later than 1:00 p.m.
(Dallas, Texas time) on the Business Day next following the receipt of such
notice, each Revolving Credit Lender shall make available to the Administrative
Agent, at the Administrative Agent’s Office, in immediately available funds,
such Revolving Credit Lender’s Commitment Percentage (in respect of the Total
Revolving Credit Commitment) of such Unpaid Reimbursement Obligation, together
with an amount equal to the product of (a) the average, computed for the period
referred to in clause (c) below, of the weighted average interest rate paid by
the Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, times (b) the amount equal to such
Revolving Credit Lender’s Commitment Percentage (in respect of the Total
Revolving Credit Commitment) of such Unpaid Reimbursement Obligation, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including the date the Administrative Agent paid the draft presented for
honor or otherwise made payment to the date on which such Revolving Credit
Lender’s Commitment Percentage (in respect of the Total Revolving Credit
Commitment) of such Unpaid Reimbursement Obligation shall become immediately
available to the Administrative Agent, and the denominator of which is 360. The
responsibility of the Administrative Agent to the Borrower and the Revolving
Credit Lenders shall be only to determine that the documents (including each
draft) delivered under each Letter of Credit in connection with such presentment
shall be in conformity in all material respects with such Letter of Credit.

     5.4. Obligations Absolute. The Borrower’s obligations under this §5 shall
be absolute and unconditional under any and all circumstances and irrespective
of the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against the Administrative Agent, any Lender or any
beneficiary of a Letter of Credit. The Borrower further agrees with the
Administrative Agent and the Lenders that the Administrative Agent and the
Revolving Credit Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligations under §5.2 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee. The Administrative Agent and the Revolving Credit Lenders
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or omitted by the Administrative Agent or any Revolving Credit
Lender under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith, shall be binding upon the Borrower and
shall not result in any liability on the part of the Administrative Agent or any
Revolving Credit Lender to the Borrower.

     5.5. Reliance by Issuer. To the extent not inconsistent with §5.4, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement unless it shall first have received such advice or concurrence
of the Required Lenders as it reasonably deems

- 37 -



--------------------------------------------------------------------------------



 



appropriate or it shall first be indemnified to its reasonable satisfaction by
the Revolving Credit Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Revolving Credit Lenders and all
future holders of the Revolving Credit Notes or of a Letter of Credit
Participation.

     5.6. Letter of Credit Fee. The Borrower shall, on each Interest Payment
Date for Base Rate Loans pay a fee (in each case, a “Letter of Credit Fee”) to
the Administrative Agent in respect of each Letter of Credit in an amount equal
to the sum of (a) the Applicable Margin for Revolving Credit Loans outstanding
during the quarter ending on such date which bear interest based on the
Eurodollar Rate of the Maximum Drawing Amount of such standby Letter of Credit
plus (b) one-eighth of one percent (0.125%) per annum of the face amount of such
standby Letter of Credit. The portion of the Letter of Credit Fee referred to in
clause (b) above shall be for the account of the Administrative Agent, as a
fronting fee, and the balance of such Letter of Credit Fee shall be for the
accounts of the Revolving Credit Lenders in accordance with their respective
Commitment Percentages in respect of the Total Revolving Credit Commitment. In
respect of each Letter of Credit, the Borrower shall also pay to the
Administrative Agent for the Administrative Agent’s own account, at such other
time or times as such charges are customarily made by the Administrative Agent,
the Administrative Agent’s customary issuance, amendment, negotiation or
document examination and other administrative fees as in effect from time to
time.

6. CERTAIN GENERAL PROVISIONS.

     6.1. Closing Fees. The Borrower agrees to pay all fees on the Funding Date
that have been expressly agreed to in writing between the Borrower and certain
of the Lenders to be paid on the Funding Date.

     6.2. Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent annually in advance, for the Administrative Agent’s own
account, on the Funding Date and on each anniversary of the Funding Date, an
Administrative Agent’s fee (the “Administrative Agent’s Fee”) as set forth in
the Administrative Agent Fee Letter.

     6.3. Funds for Payments.

      6.3.1. Payments to Administrative Agent. All payments of principal,
interest, Reimbursement Obligations, Fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made on the due date thereof to
the Administrative Agent in Dollars, for the respective accounts of the
applicable Lenders and the Administrative Agent, at the Administrative Agent’s
Office or at such other place that the Administrative Agent may from time to
time designate, in each case no later than 2:00 p.m. (Dallas, Texas time) and in
immediately available funds.

      6.3.2. No Offset, etc. All payments by the Borrower hereunder and under
any of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein excluding (A) income
and franchise taxes imposed on (or measured by) the net income or profits of any
Lender or the Administrative Agent by the jurisdictions under the laws of which
the Administrative Agent or any Lender is organized or any political subdivision
thereof, or by the jurisdictions in which the Administrative Agent or such
Lender is located or any political subdivision thereof, or by the jurisdictions
in which the Administrative Agent or such Lender is doing business or any
political subdivision thereof and (B) any branch profits taxes imposed by the
United States of America or

- 38 -



--------------------------------------------------------------------------------



 



any similar tax imposed by any other jurisdiction described in clause (A) above
unless, in each case, the Borrower is compelled by law to make such deduction or
withholding (such non-excluded items referred to as “Non-Excluded Taxes”). If
any such Non-Excluded Taxes are imposed upon the Borrower with respect to any
amount payable by it hereunder or under any of the other Loan Documents, the
Borrower will pay to the Administrative Agent, for the account of the Lenders or
(as the case may be) the Administrative Agent, on the date on which such amount
is due and payable hereunder or under such other Loan Document, such additional
amount in Dollars as shall be necessary to enable the Lenders or the
Administrative Agent to receive the same net amount which the Lenders or the
Administrative Agent would have received on such due date had no such obligation
been imposed upon the Borrower; provided however that the Borrower shall not be
required to increase any such amounts payable to any Lender or the
Administrative Agent with respect to any such Non-Excluded Taxes that are
attributable to (i) such Administrative Agent’s or Lender’s failure to comply
with the provisions of §6.3.3 or (ii) that are withholding taxes imposed on the
amounts payable to such Administrative Agent or such Lender at the time such
Administrative Agent or Lender becomes a party to this Credit Agreement, except
to the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
obligation pursuant to this §6.3.2; provided, further, that the foregoing shall
not relieve the Borrower of its obligation to pay Non-Excluded Taxes in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in interpretation,
administration or application thereof, a Non-U.S. Lender that was previously
entitled to receive all payments under this Credit Agreement and any Note
without deduction or withholding of any United States federal income taxes is no
longer properly entitled by law to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding. The Borrower will deliver promptly to the Administrative Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrower hereunder or under
such other Loan Document.

      6.3.3. Non-U.S. Lenders. Each Lender and the Administrative Agent
(including any assignee) that is not a U.S. Person as defined in Section
7701(a)(30) of the Code for federal income tax purposes (a “Non-U.S. Lender”)
hereby agrees that, if and to the extent it is legally able to do so, it shall,
prior to the date of the first payment by the Borrower hereunder to be made to
such Lender or the Administrative Agent or for such Lender’s or the
Administrative Agent’s account, deliver to the Borrower and the Administrative
Agent, as applicable, such certificates, documents or other evidence, as and
when required by the Code or Treasury Regulations issued pursuant thereto,
including (a) in the case of a Non-U.S. Lender that is a “bank” for purposes of
Section 881(c)(3)(A) of the Code, two (2) duly completed copies of Internal
Revenue Service Form W-8BEN or Form W-8ECI and any other certificate or
statement of exemption required by Treasury Regulations, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Lender or the Administrative Agent establishing that with respect to
payments of principal, interest or fees hereunder it is (i) not subject to
United States federal withholding tax under the Code because such payment is
effectively connected with the conduct by such Lender or Administrative Agent of
a trade or business in the United States or (ii) totally exempt or partially
exempt from United States federal withholding tax under a provision of an
applicable tax treaty and (b) in the case of a Non-U.S. Lender that is not a
“bank” for purposes of Section 881(c)(3)(A) of the Code, a certificate
substantially in the form of Exhibit I hereto, together with a properly
completed and executed Internal Revenue Service Form W-8 or W-9, as applicable
(or successor forms). Each Lender or the Administrative Agent agrees that it
shall, promptly upon a change of its lending office or the selection of any
additional lending office, to the extent the forms previously delivered by it
pursuant to this section are no longer effective, and promptly upon the
Borrower’s or the Administrative Agent’s reasonable request after the occurrence
of any other event (including the passage of time) requiring the delivery of a
Form W-8BEN, Form W-8ECI, Form W-8 or W-9 in addition to or in replacement of
the forms previously delivered, deliver to the Borrower and the Administrative
Agent, as applicable, if and to the

- 39 -



--------------------------------------------------------------------------------



 



extent it is properly entitled to do so, two (2) properly completed and executed
copies of Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as applicable (or any
successor forms thereto). Each Non-U.S. Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).

     6.4. Computations. All computations of interest on the Eurodollar Rate
Loans and of Fees shall be based on a 360-day year and paid for the actual
number of days elapsed. All computations of interest on Base Rate Loans shall be
based on a 365-day or 366-day year, as the case may be, for the actual number of
days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to Eurodollar Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
outstanding amount of the Loans as reflected from time to time in the accounts
or records maintained by the Lenders and by the Administrative Agent in
accordance with the provisions of this Credit Agreement shall be considered
correct and binding on the Borrower unless within five (5) Business Days after
receipt of any notice by the Administrative Agent or any of the Lenders of such
outstanding amount, the Administrative Agent or such Lender shall notify the
Borrower to the contrary.

     6.5. Inability to Determine Eurodollar Rate. In the event, prior to the
commencement of any Interest Period relating to any Eurodollar Rate Loan, the
Administrative Agent shall determine or be notified by the Required Lenders that
adequate and reasonable methods do not exist for ascertaining the Eurodollar
Rate that would otherwise determine the rate of interest to be applicable to any
Eurodollar Rate Loan during any Interest Period, the Administrative Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders. In
such event (a) any Loan Request or Conversion Request with respect to Eurodollar
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans, (b) each Eurodollar Rate Loan will automatically, on the last
day of the then current Interest Period relating thereto, become a Base Rate
Loan, and (c) the obligations of the Lenders to make Eurodollar Rate Loans shall
be suspended until the Administrative Agent or the Required Lenders determine
that the circumstances giving rise to such suspension no longer exist, whereupon
the Administrative Agent or, as the case may be, the Administrative Agent upon
the instruction of the Required Lenders, shall so notify the Borrower and the
Lenders.

     6.6. Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Borrower and the other Lenders and thereupon (a) the
commitment of such Lender to make Eurodollar Rate Loans or convert Base Rate
Loans to Eurodollar Rate Loans shall forthwith be suspended and (b) such
Lender’s Loans then outstanding as Eurodollar Rate Loans, if any, shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such Eurodollar Rate Loans or within such earlier period as
may be required by law. The Borrower hereby agrees promptly to pay the
Administrative Agent for the account of such Lender, upon demand by such Lender,
any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this §6.6,
including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Eurodollar Rate Loans hereunder.

     6.7. Additional Costs, etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:

- 40 -



--------------------------------------------------------------------------------



 



      (a) subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, any Letters of Credit, such
Lender’s Commitment or the Loans (other than taxes based upon or measured by the
income or profits of such Lender or the Administrative Agent), or

      (b) materially change the basis of taxation (except for changes in taxes
on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender or the
Administrative Agent under this Credit Agreement or any of the other Loan
Documents, or

      (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or

      (d) impose on any Lender or the Administrative Agent any other conditions
or requirements with respect to this Credit Agreement, the other Loan Documents,
any Letters of Credit, the Loans, such Lender’s Commitment, or any class of
loans, letters of credit or commitments of which any of the Loans or such
Lender’s Commitment forms a part;

      and the result of any of the foregoing is:

        (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Eurodollar Rate Loans or such
Lender’s Commitment or any Letter of Credit, or

        (ii) to reduce the amount of principal, interest, Reimbursement
Obligation or other amount payable to such Lender or the Administrative Agent
hereunder on account of such Lender’s Commitment, any Letter of Credit or any of
the Loans, or

        (iii) to require such Lender or the Administrative Agent to make any
payment or to forego any interest or Reimbursement Obligation or other sum
payable hereunder, the amount of which payment or foregone interest or
Reimbursement Obligation or other sum is calculated by reference to the gross
amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrower hereunder,

then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Administrative Agent and as often as the occasion
therefor may arise and upon presentation by such Lender or the Administrative
Agent of a certificate pursuant to §6.9, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent on an after-tax basis for such
additional cost, reduction, payment or foregone interest or Reimbursement
Obligation or other sum.

     6.8. Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for Lenders or bank holding companies or any change in the
interpretation or application thereof by a Governmental Authority with
appropriate jurisdiction, or (b) compliance by such Lender or any corporation
controlling such Lender with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
entity regarding capital adequacy, has the effect of reducing the return on such
Lender’s commitment

- 41 -



--------------------------------------------------------------------------------



 



with respect to any Loans to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s then existing policies with respect to capital adequacy and
assuming full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify the Borrower and the
Administrative Agent of such fact. To the extent that the amount of such
reduction in the return on capital is not reflected in the Base Rate, the
Borrower agrees to pay such Lender for the amount of such reduction in the
return on capital as and when such reduction is determined upon presentation by
such Lender of a certificate in accordance with §6.9. Each Lender shall allocate
such cost increases among its customers in good faith and on an equitable basis.

     6.9. Certificate. A certificate setting forth any additional amounts
payable pursuant to §6.7 or §6.8 and a brief explanation of such amounts which
are due, submitted by any Lender to the Borrower and the Administrative Agent,
shall be conclusive, absent manifest error, that such amounts are due and owing,
which certificate shall be delivered no later than one hundred and eighty
(180) days after the date the Administrative Agent and such Lender shall have
determined that any such additional amount is due.

     6.10. Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from and against any loss (excluding any loss of
anticipated profits), cost or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in payment of the principal amount of
or any interest on any Eurodollar Rate Loans as and when due and payable,
including any such loss or expense arising from interest or fees payable by such
Lender to banks for funds obtained by it in order to maintain its Eurodollar
Rate Loans, (b) default by the Borrower in making a borrowing or conversion
after the Borrower has given (or is deemed to have given) a Loan Request notice
(in the case of all or any portion of the Tranche B Term Loan pursuant to
§3.5.2) or a Conversion Request relating thereto in accordance with §2.6, §2.7
or §3.5.2, as the case may be, (c) the making of any payment of a Eurodollar
Rate Loan or the making of any conversion of any such Loan to a Base Rate Loan
on a day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain any such Loans.

     6.11. Interest After Default. During the continuance of any Event of
Default of the type described in clauses (a) or (b) of §14.1, the Loans and all
other amounts payable hereunder or under any of the other Loan Documents shall
automatically bear interest, after as well as before judgment, compounded
monthly and payable on demand at a rate per annum equal to two percent (2%)
above the rate of interest then applicable thereto (or, if no rate of interest
is then applicable thereto, the Base Rate).

     6.12. Mitigation Obligations; Replacement of Lenders.

      (a) If any Lender requests compensation under §6.7 or §6.8, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to §6.3.2, or any
Lender is subject to §6.6, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches, or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to §6.7 or §6.8 or §6.3.2 or eliminate the effect of §6.6, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

      (b) If any Lender requests compensation under §6.7 or §6.8, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to §6.3.2, or if
any Lender is subject to §6.6, or if any Lender does not agree to any amendment
hereunder requiring the consent of all Lenders and consented to by

- 42 -



--------------------------------------------------------------------------------



 



the Required Lenders, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in §17, including, without limitation, as a condition
precedent to such assignment, (i) the Administrative Agent’s consent to the
assignee unless not otherwise required by §17 and (ii) payment of the
registration fee set forth in §17.1(b)), all its interests, rights and
obligations under this Credit Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Lender shall have received irrevocable payment
in full in cash of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, and accrued fees and all other Obligations and other
amounts payable to it hereunder from the assignee or the Borrower and (ii) such
assignment will result in a reduction in such compensation or payments or
removal of such illegality or such amendment being approved. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

7. COLLATERAL SECURITY AND GUARANTIES.

     7.1. Security of Borrower. The Obligations shall be secured by a perfected
first priority security interest (subject only to Permitted Liens entitled to
priority under applicable law) in all of the assets of the Borrower (other than
the Excluded Assets and the Capital Stock of any Excluded Subsidiary), whether
now owned or hereafter acquired, including, without limitation, an assignment of
all of the Borrower’s rights and interests in, to and under each contract and
agreement entered into by the Borrower in connection with the transactions
contemplated by §10.5.1, pursuant to the terms of the Security Documents to
which the Borrower is a party.

     7.2. Guaranties and Security of Parent and Subsidiaries. The Obligations
shall also be guaranteed pursuant to the terms of the Guaranty. The obligations
of the Parent under the Guaranty shall be secured by a perfected first priority
security interest in all of the issued and outstanding Capital Stock of (i) the
Borrower, (ii) each domestic Subsidiary of the Parent now existing, or hereafter
created or acquired and, (iii) to the extent no adverse tax consequences would
result, each foreign Subsidiary of the Parent whether now existing or hereafter
created or acquired, in each case, pursuant to the terms of the Pledge
Agreement. The obligations of the Borrower’s Subsidiaries under the Guaranty
shall be secured by a perfected first priority security interest (subject only
to Permitted Liens entitled to priority under applicable law) in all of the
assets of each such Person (other than Excluded Assets and the Capital Stock of
any Excluded Subsidiary other than the Austin Partnership and RAM) whether now
owned or hereafter acquired, including without limitation an assignment of each
such Person’s rights and interests in, to and under each contract and agreement
entered into by each such Person in connection with the transactions
contemplated by §10.5.1, pursuant to the terms of the Security Documents to
which such Person is a party.

     7.3. Release of Collateral and Guaranties. The parties hereto acknowledge
and agree that, as soon as practicable following a sale or disposition of assets
permitted in accordance with the terms of this Credit Agreement, including
without limitation, §10.5.2, the Administrative Agent shall release its Liens on
the Collateral subject to such sale or disposition and/or any Subsidiary of the
Borrower which is the subject of such sale or disposition from its obligations
under the Guaranty.

8. REPRESENTATIONS AND WARRANTIES.

     The Parent and the Borrower represent and warrant to the Lenders and the
Administrative Agent as follows:

     8.1. Corporate Authority.

- 43 -



--------------------------------------------------------------------------------



 



      8.1.1. Incorporation; Good Standing. Each of the Parent, the Borrower and
the Subsidiaries (a) is a corporation, partnership or limited liability company
(or similar business entity) duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation,
(b) has all requisite corporate, partnership or limited liability company (or
the equivalent company) power to own its property and conduct its business as
now conducted and as presently contemplated, and (c) is in good standing as a
foreign corporation, partnership or limited liability company (or similar
business entity) and is duly authorized to do business in each jurisdiction
where such qualification is necessary except where a failure to be so qualified
would not have a Material Adverse Effect.

      8.1.2. Authorization. The execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which the Parent, the Borrower
or any Subsidiary is or is to become a party and the transactions contemplated
hereby and thereby (a) are within the corporate, partnership or limited
liability company (or the equivalent company) authority of such Person, (b) have
been duly authorized by all necessary corporate, partnership or limited
liability company (or the equivalent company) proceedings, (c) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which such Person is subject or any
judgment, order, writ, injunction, license or permit applicable to such Person
and (d) do not conflict with any provision of the Governing Documents of, or any
agreement or other instrument binding upon, such Person.

      8.1.3. Enforceability. The execution and delivery of this Credit Agreement
and the other Loan Documents to which the Parent, the Borrower or any Subsidiary
is or is to become a party will result in valid and legally binding obligations
of such Person enforceable against it in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

     8.2. Governmental Approvals. The execution, delivery and performance by the
Parent, the Borrower or any Subsidiary of this Credit Agreement and the other
Loan Documents to which such Person is or is to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.

     8.3. Title to Properties.

      (a) Except as indicated on Schedule 8.3(a) hereto, the Parent, the
Borrower and the Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Parent and its subsidiaries as at the Balance
Sheet Date or acquired since that date (except (i) property and assets which are
not integral to the operations of the Stations or publishing operations owned by
the Borrower or its Subsidiaries as such Stations or publishing operations are
operated immediately prior to the Balance Sheet Date, (ii) property and assets
which do not consist of a Station or publishing asset which have been sold or
otherwise disposed of in the ordinary course of business since that date,
(iii) property and assets which have been replaced since that date or
(iv) property and assets which have been sold or otherwise disposed of after the
Funding Date as permitted hereunder), subject to no rights of others, including
any mortgages, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances except Permitted Liens.

      (b) Schedule 8.3(b) hereto, as updated from time to time in accordance
with §10.5 sets forth all of the Stations of the Borrower and its Subsidiaries
at the time of reference thereto.

     8.4. Financial Statements and Projections.

- 44 -



--------------------------------------------------------------------------------



 



      8.4.1. Fiscal Year. The Parent, the Borrower and each of the Subsidiaries
has a fiscal year which is the twelve (12) months ending on February 28, or in
the case of a leap year, February 29, of each calendar year.

      8.4.2. Financial Statements. There has been furnished to the Lenders the
consolidated balance sheet of the Parent, the Borrower and its subsidiaries, as
at the Balance Sheet Date, and the related, similarly adjusted, consolidated
statements of income and cash flow for the fiscal year then ended, each
certified by an authorized officer of the Borrower. Such balance sheet and
statement of income and cash flow have been prepared in accordance with GAAP and
fairly present in all material respects the financial condition of the Parent,
the Borrower and its subsidiaries, as at the close of business on the date
thereof and the results of operations for the fiscal year then ended. There are
no contingent liabilities of the Parent, the Borrower or any of its
subsidiaries, as of the Funding Date involving material amounts, known to any
officer of the Parent, the Borrower or of any of the Subsidiaries not disclosed
in the balance sheet dated the Balance Sheet Date and the related notes thereto
other than contingent liabilities disclosed to the Lenders in writing.

      8.4.3. Projections. There has been furnished to the Lenders the
projections of the Borrower and its subsidiaries, which include a projection of
revenue, earnings before interest, taxes, depreciation and amortization, sources
and uses of cash, a funding analysis and capitalization for the fiscal years
ended February 28, 2005 through the fiscal year ended February 28, 2013, copies
of which are attached hereto as Exhibit D (the “Projections”), which disclose
all assumptions made with respect to general economic, financial and market
conditions used in formulating the Projections. To the knowledge of the Parent,
the Borrower or any of the Subsidiaries as of the Funding Date, no facts exist
that (individually or in the aggregate) would result in any material change in
any of the Projections. The Projections are based upon reasonable estimates and
assumptions at the time made, have been prepared on the basis of the assumptions
stated therein and reflect the reasonable estimates of the Parent, the Borrower
and the Subsidiaries, of the results of operations and other information
projected therein.

     8.5. No Material Adverse Changes, etc. Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect. Since
the Balance Sheet Date, neither the Borrower nor any Subsidiary has made any
Restricted Payment except as set forth on Schedule 8.5 hereto or after the
Funding Date as permitted by §10.4.

     8.6. Franchises, Patents, Copyrights, etc. The Borrower and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, necessary
for the conduct of its business substantially as now conducted without known
material conflict with any rights of others.

     8.7. Litigation. Except as set forth in Schedule 8.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Borrower or any of its Subsidiaries before any Governmental
Authority, (a) that, could reasonably be expected to, in each case or in the
aggregate, (i) have a Material Adverse Effect or (ii) materially impair the
right of the Borrower and its Subsidiaries, considered as a whole, to carry on
business substantially as now conducted by them, or result in any substantial
liability not adequately covered by insurance, or for which adequate reserves
are not maintained on the consolidated balance sheet of the Parent and its
subsidiaries, or (b) which question the validity of this Credit Agreement or any
of the other Loan Documents, or any action taken or to be taken pursuant hereto
or thereto.

     8.8. No Materially Adverse Contracts, etc. None of the Parent, the Borrower
or any of the Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or is expected in the future to have a Material Adverse Effect.

- 45 -



--------------------------------------------------------------------------------



 



None of the Parent, the Borrower or any of the Subsidiaries is a party to any
contract or agreement that has or is expected, in the reasonable judgment of the
Borrower’s officers, to have any Material Adverse Effect.

     8.9. Compliance with Other Instruments, Laws, Status as Senior Debt, etc.
None of the Parent, the Borrower or any of the Subsidiaries is in violation of
any provision of its Governing Documents, or any agreement or instrument to
which it may be subject or by which it or any of its properties may be bound or
any decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could reasonably be expected to have a Material
Adverse Effect. The Obligations of the Parent, the Borrower and the Subsidiaries
arising under this Credit Agreement and the other Loan Documents constitute
“Senior Debt” under and as defined in the Subordinated Note Indenture and shall
constitute the equivalent under the Refinancing Note Indenture; and the
incurrence of such Obligations is permitted under §4.09 of the Subordinated Note
Indenture and shall be permitted under the Refinancing Note Indenture and will
not cause a “Default” or “Event of Default” under and as defined in the
Subordinated Note Indenture and the Refinancing Note Indenture, as applicable.

     8.10. Tax Status. The Parent and the Subsidiaries (a) have made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
except where failure to have done so could not reasonably be expected to result
in a Material Adverse Effect and (b) have paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves in conformity with GAAP
have been provided on the books of the Parent or its Subsidiaries, as the case
may be, and except where failure to do so could not reasonably be expected to
result in a Material Adverse Effect. Except as set forth on Schedule 8.10, there
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction (except those being contested in good faith by
appropriate proceedings subject to the Borrower or the applicable Subsidiary
having established adequate reserves in conformity with GAAP for the payment of
such disputed taxes and except where the failure to pay such disputed taxes
could not reasonably be expected to result in a Material Adverse Effect), and
none of the officers of the Borrower know of any reasonable basis for any such
claim.

     8.11. No Event of Default. No Default or Event of Default has occurred and
is continuing.

     8.12. Investment Company Acts and Communications Act. None of the Parent,
the Borrower or any of the Subsidiaries is a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company”, as
such terms are defined in the Public Utility Holding Company Act of 1935; nor is
it an “investment company”, or an “affiliated company” or a “principal
underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940. The Borrower and each of its Subsidiaries is in
compliance with the Communications Act with regard to alien control or
ownership.

     8.13. Absence of Financing Statements, etc. Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of the Parent, the Borrower or any of the Subsidiaries or any rights relating
thereto.

     8.14. Perfection of Security Interest. All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable, under applicable law, to
establish and perfect the Administrative Agent’s security interest in the
Collateral. The Collateral and the Administrative Agent’s rights with respect to
the Collateral are not subject to any setoff, claims, withholdings or other
defenses. The Borrower or (as the case may be) a Subsidiary party to the
Security Agreement is the owner of the Collateral free from any Lien, except for
Permitted Liens.

- 46 -



--------------------------------------------------------------------------------



 



     8.15. Certain Transactions. Except for arm’s length transactions pursuant
to which the Borrower or any of its Subsidiaries makes payments in the ordinary
course of business upon terms no less favorable than the Borrower or such
Subsidiary could obtain from third parties, none of the officers, directors, or
employees of the Borrower or any of its Subsidiaries is presently a party to any
transaction with the Borrower or any of its Subsidiaries (other than for
services as employees, officers and directors and independent contractors in the
ordinary course of business), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

     8.16. Employee Benefit Plans.

      8.16.1. In General. Each Employee Benefit Plan and each Guaranteed Pension
Plan has been maintained and operated in compliance in all material respects
with the provisions of ERISA and all Applicable Pension Legislation and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by §412 of ERISA. The Borrower has
heretofore delivered to the Administrative Agent the most recently completed
annual report, Form 5500, with all required attachments, and actuarial statement
required to be submitted under §103(d) of ERISA, with respect to each Guaranteed
Pension Plan.

      8.16.2. Terminability of Welfare Plans. No Employee Benefit Plan, which is
an employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of
ERISA, provides benefit coverage subsequent to termination of employment, except
as required by Title I, Part 6 of ERISA or the applicable state insurance laws.
The Borrower may terminate each such Plan at any time (or at any time subsequent
to the expiration of any applicable bargaining agreement) in the discretion of
the Borrower without liability to any Person other than for claims arising prior
to termination.

      8.16.3. Guaranteed Pension Plans. Each contribution required to be made to
a Guaranteed Pension Plan, whether required to be made to avoid the incurrence
of an accumulated funding deficiency, the notice or lien provisions of §302(f)
of ERISA, or otherwise, has been timely made. No waiver of an accumulated
funding deficiency or extension of amortization periods has been received with
respect to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA
Affiliate is obligated to or has posted security in connection with an amendment
to a Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code. No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrower or any ERISA Affiliate
with respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event (other than an ERISA Reportable Event as to which the
requirement of 30 days notice has been waived), or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC. Based on the latest valuation of each Guaranteed Pension Plan (which
in each case occurred within twelve months of the date of this representation),
and on the actuarial methods and assumptions employed for that valuation, the
aggregate benefit liabilities of all such Guaranteed Pension Plans within the
meaning of §4001 of ERISA did not exceed the aggregate value of the assets of
all such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities.

      8.16.4. Multiemployer Plans. Neither the Borrower nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA. Neither the Borrower nor any ERISA

- 47 -



--------------------------------------------------------------------------------



 



Affiliate has been notified that any Multiemployer Plan is in reorganization or
insolvent under and within the meaning of §4241 or §4245 of ERISA or is at risk
of entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.

     8.17. Use of Proceeds.

      8.17.1. General. The proceeds of the Loans shall be used for the following
purposes: (a) to refinance all outstanding loans under the Existing Credit
Agreement, (b) to refinance a portion of the outstanding Subordinated Notes and
Senior Discount Notes, so long as at least $375,000,000 of proceeds have been
raised from the issuance of Refinancing Notes and the net cash proceeds
therefrom have been applied to such refinancing, (c) working capital and general
corporate purposes, (d) funding Permitted Acquisitions, and (e) funding Capital
Expenditures permitted hereunder. The Borrower will obtain Letters of Credit
solely for general corporate purposes.

      8.17.2. Regulation U. No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulation U of the Board of Governors of the Federal Reserve System, 12 C.F.R.
Part 221.

      8.17.3. Ineligible Securities. No portion of the proceeds of any Loan is
to be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of knowingly purchasing, or providing credit support for the purchase
of, during the underwriting or placement period or within thirty (30) days
thereafter, any Ineligible Securities underwritten or privately placed by a
Financial Affiliate.

     8.18. Environmental Compliance. The Borrower has taken all necessary steps
to investigate the past and present condition and usage of the Real Estate and
the operations conducted thereon and, based upon such diligent investigation,
has determined that:

      (a) none of the Borrower, its Subsidiaries or any operator of the Real
Estate or any operations thereon is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, the Federal Clean Water
Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any state,
local or foreign law, statute, regulation, ordinance, order or decree relating
to health, safety or the environment (hereinafter “Environmental Laws”), which
violation could reasonably be expected to have a material adverse effect on the
environment or a Material Adverse Effect;

      (b) neither the Borrower nor any of its Subsidiaries has received notice
from any third party including, without limitation, any Governmental Authority,
(i) that any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) which any one of them has generated,
transported or disposed of has been found at any site at which a Governmental
Authority has conducted or has ordered that any Borrower or any of its
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or

- 48 -



--------------------------------------------------------------------------------



 



(iii) that it is or shall be a named party to any claim, action, cause of
action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances except where any of the foregoing could not
reasonably be expected to have a Material Adverse Effect;

      (c) except as set forth on Schedule 8.18 attached hereto: (i) no portion
of the Real Estate has been used for the handling, processing, storage or
disposal of Hazardous Substances except in accordance with applicable
Environmental Laws; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real
Estate; (ii) in the course of any activities conducted by the Borrower, its
Subsidiaries or operators of its properties, no Hazardous Substances have been
generated or are being used on the Real Estate except in accordance with
applicable Environmental Laws, except where any failure to comply could not
reasonably be expected to result in a Material Adverse Effect, (iii) there have
been no releases (i.e. any past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Substances on, upon,
into or from the properties of the Borrower or its Subsidiaries, which releases
would have a material adverse effect on the value of any of the Real Estate or
adjacent properties or the environment; (iv) to the best of the Borrower’s
knowledge, there have been no releases on, upon, from or into any real property
in the vicinity of any of the Real Estate which, through soil or groundwater
contamination, may have come to be located on, and which would have a material
adverse effect on the value of, the Real Estate; and (v) in addition, any
Hazardous Substances that have been generated on any of the Real Estate have
been transported offsite only by carriers having an identification number issued
by the EPA (or the equivalent thereof in any foreign jurisdiction), treated or
disposed of only by treatment or disposal facilities maintaining valid permits
as required under applicable Environmental Laws, which transporters and
facilities have been and are, to the best of the Borrower’s knowledge, operating
in compliance with such permits and applicable Environmental Laws; and

      (d) none of the Borrower and its Subsidiaries, any Mortgaged Property or
any of the other Real Estate is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
Governmental Authority or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of any
Mortgage or to the effectiveness of any other transactions contemplated hereby.

     8.19. Subsidiaries, etc. Schedule 8.19 hereto, as updated from time to time
in accordance with §9.15, sets forth all of the Subsidiaries of the Parent.
Except as set forth on Schedule 8.19, neither the Parent nor any Subsidiary is
engaged in any joint venture or partnership with any other Person. The
jurisdiction of incorporation/formation and principal place of business of each
Subsidiary is listed on Schedule 8.19 hereto.

     8.20. Disclosure. Neither this Credit Agreement nor any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrower or any of its Subsidiaries in the case of
any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading.
There is no fact known to the Borrower or any of its Subsidiaries which has had
a Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions or changes
affecting the broadcasting or publishing industries generally resulting from new
technologies.

     8.21. Licenses and Approvals.

- 49 -



--------------------------------------------------------------------------------



 



      (a) Each of the Borrower and its Subsidiaries has all requisite power and
authority and Necessary Authorizations to hold the FCC Licenses and to own and
operate its Stations and to carry on its businesses as now conducted.

      (b) Set forth in Schedule 8.21 hereto, as updated from time to time in
accordance with §10.5, is a complete description of all FCC Licenses of the
Borrower and/or its Subsidiaries and the dates on which such FCC Licenses
expire. Complete and correct copies of all such FCC licenses have been delivered
to the Administrative Agent. Each such FCC License which is necessary to the
operation of the business of the Borrower or any of its Subsidiaries is validly
issued and in full force and effect. The Borrower and each of its Subsidiaries
has fulfilled and performed in all material respects all of its obligations with
respect to each such FCC License except in respect of findings of violations, or
claims alleging violations, by the Borrower or such Subsidiary of FCC indecency
standards (“Indecency Claims”), provided that such Indecency Claims could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect and
provided further that the Borrower or such Subsidiary is taking all reasonable
and appropriate steps to contest or mitigate its potential liabilities in
respect of such Indecency Claims and has set aside on its books adequate
reserves in conformity with GAAP with respect thereto. No event has occurred
which: (i) has resulted in, or after notice or lapse of time or both would
result in, revocation or termination of any FCC License, or (ii) materially and
adversely affects or in the future could reasonably be expected to materially
adversely affect any of the rights of the Borrower or any of its Subsidiaries
under any FCC License, except for those the failure to be in full force and
effect could not reasonably be expected to cause an Event of Default pursuant to
§14.1(t) and so long as the Borrower or the applicable Subsidiary shall have
complied with §9.10(b)(iv). No material license or franchise, other than the FCC
Licenses described in Schedule 8.21 which have been obtained, is necessary for
the operation of the business (including the Stations) of the Borrower or any of
its Subsidiaries as now conducted.

      (c) Except as set forth on Schedule 8.21, as updated from time to time
pursuant to §10.5, and except in respect of Indecency Claims, provided that such
Indecency Claims could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and provided further that the Borrower or such
Subsidiary is taking all reasonable and appropriate steps to contest or mitigate
its potential liabilities in respect of such Indecency Claims and has set aside
on its books adequate reserves in conformity with GAAP with respect thereto,
none of the Borrower or any of its Subsidiaries is a party to or has knowledge
of any investigation, notice of violation, order or complaint issued by or
before any Governmental Authority, including the FCC, or of any other
proceedings (other than proceedings relating to the radio or television
broadcasting industry generally) which could in any manner threaten or adversely
affect the validity or continued effectiveness of the FCC Licenses of the
Borrower and its Subsidiaries taken as a whole or the business of the Borrower
and its Subsidiaries taken as a whole. None of the Borrower or any of its
Subsidiaries has reason to believe that any of the FCC Licenses described in
Schedule 8.21, as updated from time to time pursuant to §10.5, will not be
renewed, except for those the failure to be in full force and effect after the
Funding Date could not reasonably be expected to have a Material Adverse Effect.
Each of the Borrower and its Subsidiaries has filed all material reports,
applications, documents, instruments and information required to be filed by it
pursuant to applicable rules and regulations or requests of every regulatory
body having jurisdiction over any of its FCC Licenses or the activities or
business of such Person with respect thereto and has timely paid all FCC annual
regulatory fees assessed with respect to its FCC Licenses.

      (d) All FCC Licenses and other licenses, permits and approvals relating to
the Stations are held by a License Subsidiary. No License Subsidiary (A) owns or
holds any assets (including the ownership of stock or any other interest in any
Person) other than FCC Licenses and other licenses, permits and approvals
relating to the Stations, (B) is engaged in any business other than the holding,
acquisition and maintenance of FCC Licenses and other licenses, permits and
approvals relating to the Stations, (C) has any Investments in any Person other
than the

- 50 -



--------------------------------------------------------------------------------



 



Borrower or (D) owes any Indebtedness (other than (x) Indebtedness to the
Administrative Agent and the Lenders pursuant to the Guaranty and (y) contingent
obligations pursuant to the Subordinated Guaranties or Subordinated Debt
consisting of guaranties of Additional Subordinated Debt) to any Person other
than the Borrower.

     8.22. Material Agreements. All material radio or television network
affiliation, programming, engineering, consulting, management, employment and
related agreements, if any, of the Borrower and its Subsidiaries which are
presently in effect in connection with, and are material and necessary to, the
conduct of the business of the Borrower or any of its Subsidiaries, including
without limitation the operation of any Station by the Borrower or any of its
Subsidiaries, are valid, subsisting and in full force and effect and none of the
Borrower, any of its Subsidiaries or, to the Borrower’s best knowledge, any
other Person are in material default thereunder.

     8.23. Solvency. As of the date on which this representation and warranty is
made or deemed made, each of the Parent, the Borrower and the Subsidiaries is
Solvent, both before and after giving effect to the transactions contemplated
hereby consummated on such date and to the incurrence of all Indebtedness and
other obligations incurred on such date in connection herewith and therewith.

     8.24. Excluded Subsidiaries. The entities set forth in clause (b) of the
definition of “Excluded Subsidiaries” do not own or operate any Station,
broadcasting business or publishing business within the United States and either
own no assets or own only stock of Persons whose primary businesses are owning
or operating broadcasting businesses outside the United States. The entity set
forth in clause (d) of the definition of “Excluded Subsidiaries” is a fifty-one
percent (51%) owned limited liability company. The primary business of Country
Sampler Stores LLC is the retail sale of products like those advertised in
“Country Sampler Magazine”. The Austin Partnership is a Texas limited
partnership, 49.69443% of which is owned by the Borrower. RAM is a Texas limited
liability company, 50.1% of which is owned by the Borrower.

9. AFFIRMATIVE COVENANTS.

     The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit, Note or other Obligation is
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:

     9.1. Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans, all Reimbursement
Obligations, the Letter of Credit Fees, the Commitment Fees and all other fees
and amounts provided for in this Credit Agreement and the other Loan Documents
to which the Borrower or any of its Subsidiaries is a party, all in accordance
with the terms of this Credit Agreement and such other Loan Documents.

     9.2. Maintenance of Office. (a) The Borrower will, and will cause each of
the Operating Subsidiaries to, maintain its chief executive office in
Indianapolis, Indiana, and (b) the Borrower will cause each of the License
Subsidiaries to maintain its chief executive office in Burbank, California, or,
in each case, at such other place in the United States of America as the
Borrower shall designate upon written notice to the Administrative Agent, where
notices, presentations and demands to or upon the Borrower in respect of the
Loan Documents to which the Borrower is a party may be given or made.

     9.3. Records and Accounts. The Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP, (b)
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves, and (c) at
all times engage Ernst & Young LLP or other independent certified public
accountants reasonably satisfactory to the Administrative Agent as the

- 51 -



--------------------------------------------------------------------------------



 



independent certified public accountants of the Borrower and its Subsidiaries
and will not permit more than thirty (30) days to elapse between the cessation
of such firm’s (or any successor firm’s) engagement as the independent certified
public accountants of the Borrower and its Subsidiaries and the appointment in
such capacity of a successor firm as shall be satisfactory to the Administrative
Agent.

     9.4. Financial Statements, Certificates and Information. The Borrower will
deliver to each of the Lenders:

      (a) as soon as practicable, but in any event not later than eighty
(80) days after the end of each fiscal year of the Parent, other than as set
forth in §9.4(f) as it relates to audited financial statements for the fiscal
year ended February 29, 2004, the audited consolidated balance sheet of the
Parent and its subsidiaries, as at the end of such year, and the related audited
consolidated statements of income and audited consolidated statements of cash
flow, each setting forth in comparative form the figures for the previous fiscal
year and all such consolidated statements to be in reasonable detail, prepared
in accordance with GAAP and the requirements of the Securities and Exchange
Commission (the “SEC”), and certified without qualification and without an
expression of uncertainty as to the ability of the Parent, the Borrower or any
of the Subsidiaries to continue as going concerns, by Ernst & Young LLP or by
other independent certified public accountants reasonably satisfactory to the
Administrative Agent, together with a written statement from such accountants to
the effect that, in making the examination necessary to said certification, they
have obtained no knowledge of any Default or Event of Default related to or
arising from accounting matters, or, if such accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default; provided that such
accountants shall not be liable to the Lenders for failure to obtain knowledge
of any Default or Event of Default;

      (b) as soon as practicable, but in any event not later than fifty
(50) days after the end of each of the fiscal quarters of the Parent, copies of
the unaudited consolidated balance sheets of the Parent and its subsidiaries as
at the end of such quarter, and the related consolidated statements of income
and cash flows for the fiscal quarter then ended, all in reasonable detail and
prepared in accordance with GAAP and SEC requirements, together with a
certification by the principal financial or accounting officer of the Borrower
that the information contained in such financial statements fairly presents the
financial position of the Parent, the Borrower and their respective subsidiaries
on the date thereof (subject to year-end adjustments);

      (c) simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above, (i) a statement certified by the principal
financial or accounting officer of the Borrower in substantially the form of
Exhibit E hereto (a “Compliance Certificate”) and certifying that no Default or
Event of Default is then continuing or describing the nature and duration of any
then continuing Default or Event of Default and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §11
and (if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date, and (ii) a schedule in form and detail reasonably satisfactory to
the Administrative Agent of computations of Consolidated Operating Cash Flow and
other financial covenant-related calculations prepared by the principal
financial or accounting officer of the Borrower detailing the adjustments made
to exclude Excluded Subsidiaries from such computations;

      (d) promptly upon completion thereof and in any event no later than eighty
(80) days after the beginning of each fiscal year of the Borrower, the
Borrower’s annual operating budget in the form of consolidated financial
projections for such fiscal year and prepared on a quarterly basis and setting
forth projected operating results for each quarter in such fiscal year and for
the fiscal year as a whole, including projections of operating cash flow
together with a

- 52 -



--------------------------------------------------------------------------------



 



quarterly itemization of estimated taxes and Capital Expenditures for such
fiscal year, which are prepared on the basis of reasonable assumptions;

      (e) from time to time such other financial data and information with
respect to the condition or operations, financial or otherwise, of the Parent,
the Borrower and the subsidiaries, including Excluded Subsidiaries (including
accountants’ management letters) as the Administrative Agent or any Lender may
reasonably request; and

      (f) within five (5) days from the Funding Date, the audited consolidated
balance sheet of the Parent, the Borrower and its subsidiaries, as at the
Balance Sheet Date, and the related consolidated statements of income and cash
flow for the fiscal year then ended, in each case, certified by both the
Parent’s independent certified public accountants and an authorized officer of
the Borrower. Such balance sheet and statement of income and cash flow shall not
be materially different from the financials delivered to the Lenders on the
Funding Date in accordance with §12.8 and shall have been prepared in accordance
with GAAP and shall fairly present in all material respects the financial
condition of the Parent, the Borrower and its subsidiaries, as at the close of
business on the Balance Sheet Date and the results of operations for the fiscal
year then ended. There shall be no contingent liabilities of the Parent, the
Borrower or any of its subsidiaries, as of the Funding Date involving material
amounts, known to any officer of the Parent, the Borrower or of any of the
Subsidiaries not disclosed in the balance sheet dated the Balance Sheet Date and
the related notes thereto other than contingent liabilities disclosed to the
Lenders in writing.

     9.5. Notices.

      9.5.1. Defaults. The Borrower will promptly notify the Administrative
Agent and each of the Lenders in writing of the occurrence of any Default or
Event of Default, together with a reasonably detailed description thereof, and
the actions the Borrower proposes to take with respect thereto. If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of indebtedness, indenture or other obligation in an
amount equal to or greater than $5,000,000 to which or with respect to which the
Parent, the Borrower or any of the Subsidiaries is a party or obligor, whether
as principal, guarantor, surety or otherwise, the Borrower shall forthwith give
written notice thereof to the Administrative Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.

      9.5.2. Environmental Events. The Borrower will promptly give notice to the
Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that the Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
and (b) upon becoming aware thereof, of any inquiry, proceeding, investigation,
or other action, including a notice from any agency of potential environmental
liability, of any Governmental Authority that could have a Material Adverse
Effect.

      9.5.3. Notification of Claim against Collateral. The Borrower will,
immediately upon becoming aware thereof, notify the Administrative Agent and
each of the Lenders in writing of any setoff, claims (including, with respect to
the Real Estate, environmental claims), withholdings or other defenses to which
any of the Collateral, or the Administrative Agent’s rights with respect to the
Collateral, are subject.

      9.5.4. Notice of Litigation and Judgments. The Borrower will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent and
each of the Lenders in writing within fifteen (15) days of becoming aware of any
litigation or proceedings threatened in writing

- 53 -



--------------------------------------------------------------------------------



 



or any pending litigation and proceedings affecting the Parent, the Borrower or
any of the Subsidiaries or to which any such Person is or becomes a party
involving an uninsured claim against any such Person that could reasonably be
expected to have a Material Adverse Effect and stating the nature and status of
such litigation or proceedings. The Borrower will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent and each of the
Lenders, in writing, in form and detail reasonably satisfactory to the
Administrative Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Parent, the Borrower or any of the
Subsidiaries in an amount in excess of $5,000,000.

      9.5.5. Notice of SEC Filings, etc. The Borrower will, and will cause each
of its Subsidiaries to, contemporaneously with the filing or mailing thereof,
give notice to the Administrative Agent, of such filing or mailing of (i) all
material of a financial nature filed with the SEC (including any registration
statements) or sent to the stockholders of the Parent or the Borrower, as
applicable, and (ii) any periodic or special reports of a material nature filed
with the FCC and relating to any Station owned or operated by the Borrower or
any of the Subsidiaries.

     9.6. Legal Existence; Conduct of Business; Maintenance of Properties.
Except as otherwise permitted under §10.5.1(a), the Borrower will do or cause to
be done all things necessary to preserve and keep in full force and effect its
legal existence, rights and franchises and those of its Subsidiaries and will
not, and will not cause or permit any of its Subsidiaries to, convert to a
limited liability company or a limited liability partnership without providing
at least thirty (30) days’ prior written notice to the Administrative Agent.
Except as otherwise permitted under §10.5, the Borrower (i) will cause all of
its properties and those of its Subsidiaries used or useful in the conduct of
its business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, (iii) will,
and will cause each of its Subsidiaries (other than the License Subsidiaries)
to, continue to engage primarily in the radio and television broadcasting and/or
magazine publishing businesses now conducted by each of them and in related
businesses, (iv) will cause each of the License Subsidiaries to engage solely in
the business of holding the FCC Licenses necessary for the Operating
Subsidiaries to operate the Stations operated by each of them, (v) will, and
will cause each of its Subsidiaries to, obtain, maintain, preserve, renew,
extend and keep in full force and effect all permits, rights, licenses,
franchises, authorizations, patents, trademarks, copyrights and privileges to
the extent necessary for the proper conduct of its business, including FCC
Licenses and (vi) will, and will cause each of its Subsidiaries to, continue to
engage primarily in the businesses now conducted by them and in related
businesses; provided that nothing in this §9.6 shall prevent the Borrower from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of the
Borrower, desirable in the conduct of its or their business and that do not in
the aggregate have a Material Adverse Effect.

     9.7. Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurers insurance with
respect to its properties and business against such casualties and contingencies
as shall be in accordance with the general practices of businesses engaged in
similar activities in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent and
in accordance with the terms of the Security Agreement, and to maintain business
interruption insurance in form reasonably satisfactory in all respects to the
Administrative Agent. In the event of any failure by the Borrower or any of its
Subsidiaries to provide and maintain insurance as required herein or in the
Security Agreement, the Administrative Agent may after notice to the Borrower to
such effect, provide such insurance and charge the amount thereof to the
Borrower and the Borrower hereby promises to pay to the Administrative Agent on
demand the amount of any disbursements made by the Administrative Agent for such
purpose. Within ninety (90) days of the end of each fiscal year of the Borrower,
the Borrower shall furnish to the Administrative Agent certificates or other
evidence satisfactory to the Administrative Agent of compliance with the
foregoing provisions.

- 54 -



--------------------------------------------------------------------------------



 



     9.8. Taxes. The Borrower will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
(other than taxes, assessments and other governmental charges imposed by foreign
jurisdictions that in the aggregate are not material to the business or assets
of the Borrower on an individual basis or of the Borrower and its Subsidiaries
on a consolidated basis) imposed upon it and its Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a Lien or charge upon any of its property unless failure to pay could not
reasonably be expected to cause a Material Adverse Effect; provided that any
such tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof is then being contested in good faith by appropriate proceedings
and if the Borrower or such Subsidiary shall have set aside on its books
adequate reserves in conformity with GAAP with respect thereto; and provided
further that the Borrower and each Subsidiary of the Borrower will pay all such
taxes, assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any Lien that may have attached as security therefor.

     9.9. Inspection of Properties and Books, etc.

      9.9.1. General. The Borrower shall permit the Lenders or any of the
Lenders’ other designated representatives to visit and inspect any of the
properties of the Borrower or any of its Subsidiaries, to examine the books of
account of the Borrower and its Subsidiaries (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries with, and to be advised as to the same by, its and
their officers, all upon reasonable advance notice to the Borrower and at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably request.

      9.9.2. Appraisals. If an Event of Default shall have occurred and be
continuing, upon the request of the Administrative Agent, the Borrower will
obtain and deliver to the Administrative Agent appraisal reports in form and
substance and from appraisers satisfactory to the Administrative Agent, stating
(a) the then current fair market, orderly liquidation and forced liquidation
values of one or more of the Stations owned by the Borrower or its Subsidiaries,
business units that hold the publishing assets and/or the Mortgaged Properties
and (b) the then current business value of each of the Borrower and its
Subsidiaries. All such appraisals shall be conducted and made at the expense of
the Borrower.

      9.9.3. Communications with Accountants. Each of the Parent and the
Borrower authorizes the Administrative Agent and, if accompanied by the
Administrative Agent, the Lenders to communicate directly with such Person’s
independent certified public accountants and authorizes such accountants to
disclose to the Administrative Agent and the Lenders any and all financial
statements and other supporting financial documents and schedules including
copies of any management letter with respect to the business, financial
condition and other affairs of the Parent, the Borrower or any of the
Subsidiaries. At the request of the Administrative Agent, the Parent and the
Borrower shall deliver a letter addressed to such accountants instructing them
to comply with the provisions of this §9.9.3.

     9.10. Compliance with Laws, Contracts, Licenses, and Permits.

      (a) The Borrower will, and will cause each of its Subsidiaries to, comply
with (i) the applicable laws and regulations wherever its business is conducted,
including all Environmental Laws and the Communications Act, (ii) the provisions
of its Governing Documents, (iii) all agreements and instruments by which it or
any of its properties may be bound and (iv) all applicable decrees, orders, and
judgments, unless failure to comply could not reasonably be expected to cause a
Material Adverse Effect. If any authorization, consent, approval, permit or
license from any officer, agency or instrumentality of any government shall
become necessary or

- 55 -



--------------------------------------------------------------------------------



 



required in order that the Borrower or any of its Subsidiaries may fulfill any
of its obligations hereunder or any of the other Loan Documents to which the
Borrower or such Subsidiary is a party, the Borrower will, or (as the case may
be) will cause such Subsidiary to, immediately take or cause to be taken all
reasonable steps within the power of the Borrower or such Subsidiary to obtain
such authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.

      (b) The Borrower will, and will cause each of its Subsidiaries to,
(i) operate its Stations, unless failure to comply could not reasonably be
expected to cause a Material Adverse Effect, in accordance with and in
compliance with the Communications Act, (ii) file in a timely manner all
necessary applications for renewal of all FCC Licenses that are material to the
operations of its Stations, (iii) use its reasonable best efforts to defend any
proceedings which could result in the termination, forfeiture or non-renewal of
any FCC License, and (iv) promptly furnish or cause to be furnished to the
Administrative Agent: (A) a copy of any order or notice of the FCC which
designates any of the Borrower’s or any of its Subsidiaries’ FCC Licenses for a
hearing or which refuses renewal or extension thereof, or reverses or suspends
its or any of its Subsidiaries’ authority to operate a Station, (B) a copy of
any competing application filed with respect to any of its franchises, licenses
(including FCC Licenses), rights, permits, consents or other authorizations
pursuant to which the Borrower or any of the Borrower’s Subsidiaries operates
any Station, (C) a copy of any citation, notice of violation or order to show
cause issued by the FCC in relation to any of the Borrower’s or any of its
Subsidiaries’ Stations and (D) a copy of any notice or application by the
Borrower or any of its Subsidiaries requesting authority to cease broadcasting
on any Station or to cease operating any Station for any period in excess of
five (5) days.

     9.11. Employee Benefit Plans. The Borrower will (a) promptly upon filing
the same with the Department of Labor or Internal Revenue Service, upon request
of the Administrative Agent, furnish to the Administrative Agent a copy of the
most recent actuarial statement required to be submitted under §103(d) of ERISA
and Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan, (b) promptly upon receipt or dispatch, furnish to the
Administrative Agent any notice, report or demand sent or received in respect of
a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and
4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219,
4242, or 4245 of ERISA and (c) promptly upon request of the Administrative
Agent, furnish to the Administrative Agent a copy of all actuarial statements
required to be submitted under all Applicable Pension Legislation.

     9.12. Use of Proceeds. The Borrower will use the proceeds of the Loans and
obtain Letters of Credit solely for the purposes set forth in §8.17.1.

     9.13. Additional Collateral. The Borrower will, and will cause each of its
Subsidiaries to, from time to time at its own cost and expense, promptly secure
or cause to be secured the Obligations by creating or causing to be created in
favor of the Administrative Agent for the benefit of the Lenders and the
Administrative Agent perfected security interests (subject only to Permitted
Liens) with respect to all inventory, receivables, equipment, accounts,
copyrights, patents, trademarks, licenses, other general intangibles, Real
Estate and other assets of the Borrower and such Subsidiaries (other than
Excluded Assets), whether now owned or hereafter acquired, to the extent the
Administrative Agent shall so request. All such security interests will be
created under security agreements, mortgages and other instruments and documents
in form and substance reasonably satisfactory to the Administrative Agent, and
the Borrower shall deliver to the Administrative Agent all such instruments and
documents (including, without limitation, legal opinions, title insurance
policies and lien searches) as the Administrative Agent shall reasonably request
to evidence the satisfaction of the obligations created by this §9.13. The
Borrower agrees to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority of such security interests
(subject only to Permitted Liens). The Borrower shall promptly notify the
Administrative Agent in the event the Borrower or any Subsidiary acquires any
Collateral not otherwise

- 56 -



--------------------------------------------------------------------------------



 



subject to (a) the first priority perfected security interest of the
Administrative Agent pursuant to existing Security Documents or (b) an exception
or an exclusion expressly permitted hereunder.

     9.14. Interest Rate Protection. No later than three hundred sixty five
(365) days from the date hereof, the Borrower will purchase or enter into an
interest cap or swap or other interest rate protection agreements having a term
of not less than two (2) years as shall be necessary to cap or fix the interest
cost to the Borrower with respect to not less than thirty percent (30%) of
Consolidated Total Funded Debt outstanding at such time, and from time to time
thereafter so long as the Total Leverage Ratio as of the end of the fiscal
quarter most recently ended is greater than or equal to 6.00:1.00, the Borrower
shall purchase or enter into an additional interest cap or swap or other
additional interest rate protection agreements as shall be necessary to cap or
fix the interest cost to the Borrower with respect to not less than thirty
percent (30%) of Consolidated Total Funded Debt outstanding from time to time
during any such period thereafter, in each case at rates and on terms and
conditions reasonably satisfactory to the Administrative Agent.

     9.15. Additional Subsidiaries. In the event that, after the date hereof,
the Parent, the Borrower or any Subsidiary creates any new Subsidiary or
acquires a new Subsidiary in accordance with §10.5.1 or otherwise or in the
event that the Borrower exercises its option to purchase the remaining Capital
Stock of RAM and the Austin Partnership pursuant to the Sinclair Definitive
Agreement, (a) such new Subsidiary or (as the case may be) RAM and the Austin
Partnership shall, concurrently with such event or as soon as practicable
thereafter, execute and deliver to the Administrative Agent an instrument of
joinder and accession, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which such Person shall join the applicable
Security Documents as if such Person was an original signatory thereto, and (b)
the Parent, the Borrower, the applicable Subsidiary and/or such new Subsidiary
or (as the case may be) RAM and the Austin Partnership shall deliver such other
instruments and documents, including without limitation Perfection Certificates,
UCC financing statements and stock certificates representing all of the issued
and outstanding Capital Stock of such new Subsidiary or (as the case may be) RAM
and the Austin Partnership with accompanying stock powers duly executed in
blank, in each case required to be executed or delivered pursuant to such
Security Documents in order to grant to or maintain the Administrative Agent’s
first priority perfected security interest in and to the assets of and the
Capital Stock issued by such Person. Further, contemporaneously with the
formation or acquisition of such new Subsidiary or the exercise of the option to
purchase the remaining Capital Stock of RAM and the Austin Partnership, the
Parent, the Borrower, the applicable Subsidiary and/or such new Subsidiary or
(as the case may be) RAM and the Austin Partnership shall execute and/or deliver
to the Administrative Agent such other documentation as the Administrative Agent
may reasonably request in furtherance of the intent of this §9.15, including
without limitation an updated Schedule 8.19 hereto and documentation of the type
required to be supplied by the Parent, the Borrower and the Subsidiaries as a
condition precedent to the initial Loans made hereunder pursuant to §12, as
applicable to such new Subsidiary or Permitted Acquisition or (as the case may
be) RAM and the Austin Partnership.

     9.16. Refinancing Note Proceeds. The Borrower shall apply the net cash
proceeds from the issuance of the Refinancing Notes in combination with proceeds
of the Loans to refinance all outstanding Subordinated Notes (and any related
premiums) and to refinance all or a portion of the outstanding Senior Discount
Notes (and any related premiums).

     9.17. Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.

10. CERTAIN NEGATIVE COVENANTS.

     The Parent and the Borrower covenant and agree that, so long as any Loan,
Unpaid Reimbursement Obligation, Letter of Credit, Note or other Obligation is
outstanding or any Lender has any

- 57 -



--------------------------------------------------------------------------------



 



obligation to make any Loans or the Administrative Agent has any obligations to
issue, extend or renew any Letters of Credit:

     10.1. Restrictions on Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:

      (a) Indebtedness owing to the Lenders and the Agents arising under any of
the Loan Documents;

      (b) current liabilities of the Borrower or such Subsidiary (including
under any operating leases and studio and tower leases) incurred in the ordinary
course of business not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

      (c) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

      (d) Indebtedness in respect of (i) judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary (as the case may be) shall at the time in good faith be prosecuting
an appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review, (ii) final judgments
against the Borrower or any of its Subsidiaries that in the aggregate at any
time do not exceed $5,000,000 and (iii) claims which are currently being
contested in good faith by appropriate proceedings if adequate reserves shall
have been set aside with respect thereto;

      (e) Subordinated Debt; provided that, in the case of the issuance by the
Borrower of the Refinancing Notes, (i) the Borrower applies the net cash
proceeds of such issuance in accordance with §9.16, (ii) no Default or Event of
Default has occurred and is continuing hereunder at the time of such issuance or
would result after giving effect thereto, (iii) in the event the Borrower
intends, on or about the Funding Date, to use a portion of the proceeds from
such issuance to refinance all or any portion of the Senior Discount Notes
(assuming all of the Subordinated Notes have first been refinanced), the Total
Leverage Ratio as of the last day of the fiscal quarter ended immediately prior
to the Funding Date (calculated on a pro forma basis after giving effect to such
issuance) shall be less than 7.25:1.00, (iv) the Obligations shall constitute
“Senior Debt” or the equivalent under the Refinancing Note Indenture and the
incurrence of the Obligations shall be permitted under the terms of such
Refinancing Note Indenture and will not cause a default or event of default
thereunder, and (v) all documents, instruments and agreements executed by the
Borrower and any of its Subsidiaries in connection with such issuance shall be
in form and substance reasonably satisfactory to the Administrative Agent; and
provided further that, in the case of the incurrence of Additional Subordinated
Debt by the Borrower or any Subsidiary, (x) the net cash proceeds of such
Additional Subordinated Debt shall be applied in accordance with §4.4 and (y) no
Default or Event of Default has occurred and is continuing at the time of the
incurrence of such Additional Subordinated Debt or would result after giving
effect thereto;

      (f) Indebtedness (i) incurred in connection with, and within 180 days of,
the acquisition after the date hereof of any real or personal property by the
Borrower or such Subsidiary or under any Capitalized Lease or (ii) assumed by
the Borrower or any of its Subsidiaries in connection with a Permitted
Acquisition, provided that (x) the aggregate principal amount of such
Indebtedness of the Borrower and its Subsidiaries shall not exceed the aggregate
amount of $75,000,000 at any one time; (y) the amount of such Indebtedness does
not exceed the

- 58 -



--------------------------------------------------------------------------------



 



value of the property so acquired; and (z) with respect to clause (ii) above,
the assets securing such Indebtedness are limited to the assets so acquired or
which secured the Indebtedness at the time it was assumed so long as such liens
were not granted or created in anticipation of such assumption;

      (g) Indebtedness in respect of interest rate agreements (whether from
fixed to floating or from floating to fixed), swaps or similar arrangements
entered into pursuant to §9.14 or designed to manage interest rates or interest
rate risk in connection with this Credit Agreement, the Refinancing Notes or any
other Indebtedness for borrowed money evidenced by bonds, debentures or other
similar instruments owed by the Borrower or any of its Subsidiaries;

      (h) Indebtedness existing on the date hereof and listed and described on
Schedule 10.1 hereto;

      (i) Indebtedness of a Subsidiary of the Borrower owing to the Borrower or
of the Borrower or any Subsidiary to any wholly-owned Subsidiary of the
Borrower;

      (j) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §9.8; and

      (k) other unsecured Indebtedness in an aggregate amount outstanding at any
one time not to exceed $150,000,000, provided that no Default or Event of
Default has occurred and is continuing at the time of the incurrence of such
unsecured Indebtedness or would result after giving effect thereto.

     10.2. Restrictions on Liens.

      10.2.1. Permitted Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, (a) create or incur or suffer to be created or incurred or
to exist any Lien upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of such property or assets or the income or profits therefrom
outside the ordinary course of business for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim against it that if unpaid
might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over its general creditors (other than in respect of de
minimus amounts); or (e) sell, assign, pledge or otherwise transfer any
“receivables” as defined in clause (g) of the definition of the term
“Indebtedness,” with or without recourse (other than in connection with the
disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement); provided that the Borrower or any of its Subsidiaries may create
or incur or suffer to be created or incurred or to exist:

      (i) Liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing Indebtedness owing by Subsidiaries of the
Borrower to the Borrower;

      (ii) Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or that are being diligently contested in
good faith and in respect of which appropriate reserves have been set aside or
Liens on properties to secure claims for labor, material or supplies in respect
of obligations not overdue or that are being diligently contested in good faith
and in respect of which appropriate reserves have been set aside;

- 59 -



--------------------------------------------------------------------------------



 



      (iii) deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations which are not overdue;

      (iv) Liens on properties in respect of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary (as the case may be) shall at the time in good faith be prosecuting
an appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review, the Indebtedness with
respect to which is permitted by §10.1(d);

      (v) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens on properties, in existence less than one hundred twenty (120) days
from the date of creation thereof in respect of obligations not overdue;

      (vi) encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate has a
Material Adverse Effect;

      (vii) Liens existing on the date hereof and listed on Schedule 10.2
hereto;

      (viii) purchase money security interests in or purchase money mortgages on
real or personal property, other than Mortgaged Properties acquired after the
date hereof, to secure Capitalized Leases or purchase money Indebtedness, in
each case of the type and amount permitted by §10.1(f), which security interests
or mortgages cover only the real or personal property so acquired or leased;

      (ix) Liens on each Mortgaged Property as and to the extent permitted by
the Mortgage applicable thereto; and

      (x) Liens in favor of the Administrative Agent for the benefit of the
Lenders and the Administrative Agent under the Loan Documents and any Interest
Rate Agreements with a Lender;

      (xi) Liens on leasehold interests created by the Borrower or any of its
Subsidiaries, as lessee, in favor of any mortgagee of the leased premises to the
extent not prohibited by the terms of the lease;

      (xii) Liens securing Indebtedness permitted by §10.1(f)(ii);

      (xiii) Liens constituting leasehold or license interests held by a lessee
or licensee in respect of leases or licenses made by the Borrower or any of its
Subsidiaries as lessor or licensor with respect to intellectual property, space
or broadcast towers or sub-channel or broadcast spectrum or similar leases or
licenses in each case entered into by the Borrower or such Subsidiary in the
ordinary course of its business consistent with past practices;

      (xiv) Liens constituting leasehold or similar interests of sublessees,
time share participants or other similar users in respect of any aircraft owned
or leased by the Borrower or any Subsidiary; and

- 60 -



--------------------------------------------------------------------------------



 



      (xv) Liens constituting options of Persons other than the Borrower or any
Subsidiary to purchase Capital Stock of any non-wholly owned Subsidiary.

      10.2.2. Restrictions on Negative Pledges and Upstream Limitations. The
Borrower will not, nor will it permit any of its Subsidiaries to, (a) enter into
or permit to exist any arrangement or agreement (other than the Credit Agreement
and the other Loan Documents) which directly or indirectly prohibits the
Borrower or any of its Subsidiaries from creating, assuming or incurring any
Lien upon its properties, revenues or assets or those of any of its Subsidiaries
whether now owned or hereafter acquired to secure the Obligations (other than
restrictions on specific assets, which assets are the subject of purchase money
security interests to the extent permitted under §10.2.1(viii)), or (b) enter
into any agreement, contract or arrangement (excluding the Credit Agreement and
the other Loan Documents) restricting the ability of any Subsidiary of the
Borrower to pay or make dividends or distributions in cash or kind to the
Borrower, to make loans, advances or other payments of any nature to the
Borrower, or to make transfers or distributions of all or any part of its assets
to the Borrower; in each case other than (i) restrictions on specific assets
which assets are the subject of purchase money security interests to the extent
permitted under §10.2.1(viii), and (ii) customary anti-assignment provisions
contained in leases and licensing agreements entered into by the Borrower or
such Subsidiary in the ordinary course of its business and (iii) property
subject to a pending Asset Sale which would be permitted under §10.5.2 if and
from which an executed purchase agreement has been delivered to the
Administrative Agent.

     10.3. Restrictions on Investments. The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:

      (a) marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower;

      (b) demand deposits, certificates of deposit, bank acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;

      (c) securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody’s, and not less
than “A 1” if rated by S&P;

      (d) Investments existing on the date hereof and listed on Schedule 10.3
hereto;

      (e) Investments in the Borrower and in Subsidiaries, either in the form of
equity Investments or Indebtedness permitted by §10.1(i) so long as such
entities remain the Borrower or Subsidiaries of the Borrower;

      (f) Investments consisting of the Guaranty, the Subordinated Guaranties
and subordinated guaranties constituting Additional Subordinated Debt made in
accordance with the definition of “Subordinated Debt”, provided that such
subordinated guarantees otherwise constitute Indebtedness permitted by §10.1(e);

      (g) Investments consisting of promissory notes or other deferred payment
arrangements received as proceeds of, or entered into in connection with, asset
dispositions permitted by §10.5.2;

- 61 -



--------------------------------------------------------------------------------



 



      (h) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $1,000,000 in the aggregate at any time outstanding;

      (i) Investments by the Borrower or a Subsidiary of the Borrower in
Subsidiaries formed for the purpose of consummating Permitted Acquisitions or
acquired in connection with Permitted Acquisitions;

      (j) other Investments; provided that (i) at the time such Investment is
made, the aggregate amount of all Investments made by the Borrower or any of its
Subsidiaries under this clause (j) after the date hereof and after giving effect
to such Investment shall not exceed $175,000,000 net of cash returns of capital
received after the date hereof with respect to any Investments made under this
clause (j), (ii) no Default or Event of Default has occurred and is continuing
at the time such Investment is made or would result on a pro forma basis
therefrom after taking into account any Loans advanced to finance such
Investment, and (iii) the Borrower delivers to the Administrative Agent a duly
executed certificate substantially in the form of Exhibit F hereto in connection
with such Investment;

provided, however, that, with the exception of Investments referred to in
§10.3(a), (b) and (c) and loans and advances referred to in §(h) and Excluded
Assets, such Investments will be considered Investments permitted by this §10.3
only if all actions have been taken to the reasonable satisfaction of the
Administrative Agent to provide to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a first priority perfected security
interest in all of such Investments free of all Liens other than Permitted
Liens.

     10.4. Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, make any Restricted Payments; provided, however, that:

      (a) wholly-owned direct or indirect Subsidiaries of the Borrower may make
Restricted Payments to the Borrower or any wholly-owned Subsidiary of the
Borrower, and Subsidiaries which are not wholly-owned Subsidiaries of the
Borrower may make Distributions in respect of their Capital Stock so long as the
Borrower and/or any of its Subsidiaries (as applicable) receives at least its or
their pro rata share of such Distribution in accordance with its or their
proportional interests in such Subsidiaries’ Capital Stock;

      (b) so long as the payment is required by the terms thereof, and no
Default or Event of Default shall have occurred and be continuing or would
result from such payment, the Borrower may make scheduled payments of interest
on Subordinated Debt permitted by §10.1(e) or §10.1(k), provided that the
Borrower delivers to the Administrative Agent a duly executed certificate
substantially in the form of Exhibit F hereto;

      (c) the Borrower may use the proceeds of the Refinancing Notes issued in
accordance with §10.1(e) to prepay and redeem all of the Subordinated Notes
outstanding on the date of such issuance, subject to and in accordance with
§9.16;

      (d) the Borrower may (i) make cash payments to its employees pursuant to
one or more of its 401(k), profit sharing, equity incentive or other benefit
plans (including payments in respect of terminated employees (as a result of
death or otherwise) whose economic interest in such plan does not exceed
$5,000), (ii) repurchase fractional shares of common stock issued to or for the
benefit of the employees of the Borrower or any of its Subsidiaries, and
(iii) make cash payments to the applicable taxing authorities for the benefit of
its employees to the extent of the Borrower’s withholding tax liability
resulting from the issuances of common stock to its

- 62 -



--------------------------------------------------------------------------------



 



employees in connection with any bona fide employee stock option, stock purchase
or similar plan of the Borrower;

      (e) the Borrower may make cash Distributions to the Parent to enable it to
pay taxes attributable to the operations of the Borrower and its Subsidiaries
and Holdco Corporate Overhead Expenses;

      (f) so long as no Default or Event of Default has occurred and is
continuing or would result from such payments and the Borrower delivers to the
Administrative Agent a duly executed certificate substantially in the form of
Exhibit F hereto, the Borrower may make (w) cash Distributions to the Parent to
enable it to pay scheduled payments of interest on the Senior Discount Notes,
provided that under no circumstances shall the Borrower make any such
Distributions prior to September 15, 2006, (x) Distributions to the Parent to
enable it to pay scheduled dividends on its preferred stock; provided that in
the case of preferred stock issued after the date hereof, contemporaneously with
the issuance of such preferred stock (other than preferred stock issued to
refinance, replace or redeem outstanding preferred stock), the Borrower received
the Net Cash Equity Issuance Proceeds from such Equity Issuance,
(y) Distributions to the Parent to satisfy the Parent’s obligations to make
payments of the type permitted under clause (e) above, and (z) cash
Distributions to the Parent to enable it to repurchase its Common Stock or
preferred stock; provided that, in the case of this clause (z), the Total
Leverage Ratio as of the last day of the fiscal quarter most recently ended
prior to the proposed date of such repurchase (calculated on a pro forma basis
after giving effect to such repurchase) does not exceed the lesser of
(i) 6.00:1.00 and (ii) 0.50 lower than the then required Total Leverage Ratio;

      (g) the Borrower may make cash Distributions to the Parent (i) on or about
the Funding Date, upon receipt by the Borrower of net cash proceeds from the
issuance of the Refinancing Notes, subject to and in accordance with §8.17.1 and
§9.16 for the sole purpose of funding the whole or partial redemption of the
Senior Discount Notes and (ii) from time to time after the Funding Date for the
sole purpose of funding the redemption of the balance of the Senior Discount
Notes outstanding after the application of net cash proceeds of the Refinancing
Notes as set forth in clause (g)(i) above; and

      (h) to the extent not otherwise permitted under clause (e) above, the
Borrower may pay, or make cash Distributions to the Parent to enable the Parent
to pay, consulting fees payable to the Borrower’s or the Parent’s independent
directors; provided that such fees shall be payable in such amounts and on such
terms as are no less favorable to the Borrower or the Parent, as applicable, as
would have been obtained on an arm’s length basis in the ordinary course of
business if such Person were not a director or an Affiliate.

     10.5. Merger, Consolidation, Acquisition and Disposition of Assets.

      10.5.1. Mergers and Acquisitions. The Borrower will not, and will not
permit any of its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition,
or enter into any LMA Agreement, except:

      (a) the merger or consolidation of one (1) or more of the Operating
Subsidiaries of the Borrower with and into the Borrower, or the merger or
consolidation of two (2) or more wholly-owned (A) Operating Subsidiaries or
(B) License Subsidiaries of the Borrower;

      (b) the acquisition (whether pursuant to an Asset Swap or otherwise) of
stock, or other securities of, or any assets of, any Person, in each case to the
extent such acquisition would involve all or substantially all of a radio
broadcasting, television broadcasting or publishing business or business unit
thereof, provided that:

- 63 -



--------------------------------------------------------------------------------



 



        (i) no Default or Event of Default has occurred and is continuing or
would result from such acquisition;

        (ii) not less than five (5) Business Days prior to the consummation of
such proposed acquisition, the Borrower shall have delivered to the
Administrative Agent a duly executed certificate substantially in the form of
Exhibit F hereto, and upon the Administrative Agent’s request, such financial
projections as shall be necessary, in the reasonable judgment of the
Administrative Agent, to demonstrate that, after giving effect to such
acquisition, all covenants contained herein will be satisfied on a Pro Forma
Basis and that the Borrower’s ability to satisfy its payment obligations
hereunder and under the other Loan Documents will not be impaired in any way;

        (iii) all actions have been taken to the reasonable satisfaction of the
Administrative Agent to provide to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a first priority perfected security
interest in all of the assets so acquired (excluding any Excluded Assets)
pursuant to the Security Documents, free of all Liens other than Permitted
Liens;

        (iv) in the event of a stock acquisition, the acquired Person shall
become a wholly-owned Subsidiary of the Borrower and shall comply with the terms
and conditions set forth in §9.15;

        (v) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the business to be acquired has
approved such acquisition;

        (vi) all of the Borrower’s and/or its Subsidiaries’ (as the case may be)
rights and interests in, to and under each contract and agreement entered into
by such Person in connection with such acquisition to the extent permitted have
been assigned to the Administrative Agent as security for the irrevocable
payment and performance in full of the Obligations, pursuant to Collateral
Assignments of Contracts in form and substance reasonably satisfactory to
Administrative Agent;

        (vii) in the case of any acquisition involving domestic radio or
television assets, the FCC shall have issued orders approving or consenting to
such acquisition;

        (viii) the Borrower shall have delivered to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that all liens and
encumbrances with respect to the properties and assets so acquired, other than
Permitted Liens, have been discharged in full;

        (ix) the Borrower shall have delivered to the Administrative Agent
(A) evidence satisfactory to the Administrative Agent that the Borrower or such
Subsidiary has completed such acquisition in accordance with the terms of the
contracts and agreements entered into by such Person in connection with such
acquisition, and (B) certified copies of all such documents shall have been
delivered to the Administrative Agent;

        (x) all FCC Licenses acquired in connection with such acquisition shall
be transferred immediately upon consummation of such acquisition to a License
Subsidiary;

        (xi) substantially contemporaneously with such acquisition, the Borrower
shall have delivered to the Administrative Agent an updated Schedule 8.3(b) and
an updated Schedule 8.21 to this Credit Agreement, as applicable, after giving
effect to such acquisition.

- 64 -



--------------------------------------------------------------------------------



 



      (c) other media-related acquisitions not included in clause (b) above,
provided that (i) so long as the Total Leverage Ratio calculated on a Pro Forma
Basis after giving effect to such acquisition is greater than 6.00:1.00, the
aggregate purchase price for all such acquisitions, whether payable in cash or
otherwise, shall not exceed $150,000,000, and (ii) each of the conditions set
forth in clause (b)(i) through (xi) above shall have been satisfied;

      (d) the Borrower or any of its Subsidiaries may enter into LMA Agreements
provided that (i) at the time the Borrower or such Subsidiary enters into an LMA
Agreement, no Default or Event of Default has occurred and is then continuing or
could reasonably be expected to result as a consequence of entering into such
LMA Agreement, (ii) if (A) the Borrower or any of its Subsidiaries has acquired
an option to acquire a Station or is otherwise obligated to purchase a Station
in connection with such LMA Agreement or in a related transaction or (B) such
LMA Agreement is material as determined in the reasonable judgment of the
Administrative Agent after consultation with the Borrower, then, in each case,
all of the Borrower’s and/or its Subsidiaries’ (as the case may be) rights and
interests in, to and under each such LMA Agreement shall have been assigned to
the Administrative Agent as security for the irrevocable payment and performance
in full of the Obligations, pursuant to Collateral Assignments of Contracts in
form and substance satisfactory to Administrative Agent, (iii) if such LMA
Agreement contemplates a Station acquisition, such Station acquisition must
satisfy the provisions of clause (b) above; provided that, if such LMA Agreement
grants the Borrower or such Subsidiary an option to purchase a Station, the
relevant date for determining whether the provisions of clause (b) above have
been satisfied with respect to such acquisition shall be a date not earlier than
five (5) Business Days prior to the date on which the Borrower or such
Subsidiary proposes to exercise such option, with the intent that this clause
(iii) shall not operate to prevent the Borrower or such Subsidiary from entering
into such LMA Agreement if all of the other conditions of this clause (d) have
been satisfied, save that the provisions of clause (b) cannot be satisfied with
respect to such optional acquisition on the date of the Borrower’s or such
Subsidiary’s entry into such LMA Agreement, (iv) if such LMA Agreement
contemplates an Asset Sale or Asset Swap, such Asset Sale or Asset Swap is
otherwise permitted pursuant to §10.5 hereof, and (v) the Borrower shall have
delivered to the Administrative Agent a duly executed certificate substantially
in the form of Exhibit F hereto; and

      (e) any Investments permitted under §10.3.

      10.5.2. Disposition of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, become a party to or agree to or effect any
disposition or swap of assets, including Capital Stock of any Subsidiary
(whether by means of a public or private offering or otherwise), other than
(i) the sale of inventory, (ii) the licensing of intellectual property,
(iii) the disposition of obsolete assets, in each case in the ordinary course of
business consistent with past practices, (iv) the sale of receivables in
connection with the business operations of such Person relating thereto or
disposition of defaulted receivables for collection and not as a financing
arrangement, and (v) Asset Sales or Asset Swaps not described in clauses
(i) through (iv) above; provided that in the case of each such Asset Sale or
Asset Swap, (1) no Default or Event of Default has occurred and is continuing or
would result on a Pro Forma Basis from such Asset Sale or Asset Swap, (2) in the
case of an Asset Sale, either (x) at least seventy-five percent (75%) of the
consideration received by the Borrower or such Subsidiary in connection with any
such Asset Sale is in the form of cash and is received upon consummation of such
Asset Sale (provided that (A) Investments permitted hereunder and converted to
cash within thirty (30) days and (B) any Indebtedness secured by the assets sold
and assumed by the buyer shall be treated as cash proceeds for purposes of
calculating compliance with the seventy-five percent (75%) requirement set forth
in this clause (2) but not for purposes of calculating Net Cash Sale Proceeds),
or (y) such disposition constitutes a permitted Investment pursuant to §10.3(j),
(3) each such Asset Sale or Asset Swap is consummated on an arm’s length basis
for fair consideration, (4) the Borrower applies the Net Cash Sale Proceeds
received by the Borrower or any of its Subsidiaries in connection with such
Asset Sale or Asset Swap in accordance with §4.2, (5) contemporaneously with
such Asset Sale or Asset Swap, the

- 65 -



--------------------------------------------------------------------------------



 



Borrower shall have delivered to the Administrative Agent an updated
Schedule 8.3(b) and/or Schedule 8.21, as applicable, after giving effect to such
Asset Sale or Asset Swap, and (6) in the case of an Asset Swap, the Borrower or
such Subsidiary has complied with the provisions of §10.5.1(b)(iii) with respect
to the assets acquired in such Asset Swap. Notwithstanding the foregoing, the
Borrower or any Subsidiary shall not be required to comply with any of the
conditions described in clauses (2) and (3) of this §10.5.2 in connection with
any transfer of certain assets used in connection with the Borrower’s Hawaiian
operations into a trust for FCC regulatory purposes or the subsequent sale or
disposal by such trust of such assets, so long as the Borrower applies the Net
Cash Sale Proceeds received by the Borrower or any of its Subsidiaries in
connection with any such Asset Sale in accordance with §4.2.

     10.6. Sale and Leaseback. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any arrangement, directly or indirectly, whereby
the Borrower or any Subsidiary of the Borrower shall sell or transfer any
property owned by it in order then or thereafter to lease such property or lease
other property that the Borrower or any Subsidiary of the Borrower intends to
use for substantially the same purpose as the property being sold or
transferred, provided, however, the Borrower or any of its Subsidiaries may sell
equipment which constitutes Capital Assets which have been acquired by such
Person within 180 days prior to such sale and thereafter lease back such
equipment provided that (a) the net present value of liabilities under such
leaseback arrangements in aggregate with Indebtedness incurred under Capitalized
Leases and permitted under §10.1(f) shall not exceed an aggregate amount of
$75,000,000 at any one time and (b) the proceeds of such sale shall be treated
as Net Cash Sale Proceeds and applied to prepay the Obligations in accordance
with §4.2.

     10.7. Compliance with Environmental Laws. The Borrower will not, and will
not permit any of its Subsidiaries to, (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Substances, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances, (c) generate any Hazardous Substances on any of the Real Estate,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
so as to cause a release (i.e. releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping) or threatened release of Hazardous Substances on, upon or into the Real
Estate or (e) otherwise conduct any activity at any Real Estate or use any Real
Estate in any manner that in any of clauses (a) through (e) would violate any
Environmental Law or bring such Real Estate in violation of any Environmental
Law, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.

     10.8. Subordinated Debt. The Borrower will not, and will not permit any of
its Subsidiaries to, amend, supplement or otherwise modify the terms of any of
the Subordinated Note Documents or the Refinancing Note Documents, as
applicable, or any other agreement relating to Subordinated Debt or (except as
otherwise expressly permitted under §10.4) prepay, redeem, repurchase, defease,
or issue any notice of redemption or defeasance with respect to, any of the
Subordinated Debt, provided, however, this §10.8 shall not restrict the right of
the Borrower to amend the Subordinated Notes or the Refinancing Notes, as
applicable, or any other document evidencing Subordinated Debt to extend the
maturity thereof or amend any covenants therein so as to make such covenants
less restrictive for the Borrower and its subsidiaries.

     10.9. Employee Benefit Plans. Neither the Borrower nor any ERISA Affiliate
will:

      (a) engage in any “prohibited transaction” within the meaning of §406 of
ERISA or §4975 of the Code which could result in a material liability for the
Borrower or any of its Subsidiaries; or

- 66 -



--------------------------------------------------------------------------------



 



      (b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or

      (c) fail to contribute to any Guaranteed Pension Plan to an extent which,
or terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or

      (d) amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to §307 of ERISA or §401(a)(29) of the Code; or

      (e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of §4001 of ERISA) of all Guaranteed Pension Plans
exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities; or

      (f) permit or take any action which would contravene any Applicable
Pension Legislation in any way which could reasonably be expected to have a
Material Adverse Effect.

     10.10. Fiscal Year. The Borrower will not, and will not permit any of it
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §8.4.1.

     10.11. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(other than (a) for services as employees, officers and directors, and (b) tax
sharing arrangements pursuant to tax sharing agreements between the Parent and
the Borrower in form and substance reasonably acceptable to the Administrative
Agent), including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrower, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business.

     10.12. Certain Intercompany Matters. The Borrower will not permit any of
its Excluded Subsidiaries to (a) fail to satisfy customary formalities with
respect to organization separateness, including (i) the maintenance of separate
books and records and (ii) the maintenance of separate bank accounts in its own
name, (b) fail to act solely in its own name and through its authorized officers
and agents, (c) commingle any money or other assets of any Excluded Subsidiary
with any money or other assets of the Borrower or any other Subsidiary of the
Borrower, or (d) take any action, or conduct its affairs in a manner, which
could reasonably be expected to result in the separate organizational existence
of the Excluded Subsidiaries being ignored under any circumstance.

     10.13. Activities of the Parent. The Parent shall not engage in any trade
or business, own any assets, conduct any activity which is inconsistent with
activities which are normal and customary for a publicly held holding company or
directly or indirectly, beneficially or otherwise, hold or own (whether pursuant
to an Asset Swap or otherwise) any Capital Stock or other securities of any
Person, issue or incur any Indebtedness or effect any Equity Issuances, except
that the Parent may (a) hold and own the Capital Stock of the Borrower and,
indirectly, any other Person that is either a Subsidiary of the Borrower or an
Excluded Subsidiary which is a subsidiary of the Borrower, (b) make Investments
permitted under §10.3 hereof which are held by the Borrower or any of its
Subsidiaries, (c) incur Indebtedness in respect of the Obligations and the
Indebtedness evidenced by the Senior Discount Notes, (d) incur Indebtedness on
or after the Funding Date, provided that (i) the material terms of such
Indebtedness shall be substantially

- 67 -



--------------------------------------------------------------------------------



 



similar or less restrictive than the terms of the Senior Discount Notes and the
maturity date of such new Indebtedness shall be at least six (6) months after
the later of (x) the Tranche B Maturity Date and (y) the maturity date of any
new Tranches established prior to the issuance of such new Indebtedness pursuant
to §15.1, in each case as reasonably determined by the Administrative Agent (it
being understood that such new Indebtedness shall not be deemed more restrictive
than the Senior Discount Notes solely because it might bear interest at a higher
rate than the rate applicable to the Senior Discount Notes), and
(ii) contemporaneously with the receipt by the Parent of cash proceeds from the
issuance of any such new Indebtedness, the Parent shall either (I) apply the net
cash proceeds received by the Parent from such issuance (net of costs and
expenses incurred in connection with such issuance and net of any amounts
applied to refinance the Senior Discount Notes) in accordance with §4.4, or
(II) make an equity contribution to the Borrower in an amount equal to such net
cash proceeds, the amount of such equity contribution to be applied by the
Borrower in accordance with §4.3, and (e) issue any Capital Stock or other
Equity-Like Instrument if issued in accordance with §10.14(ii).

     10.14. Restrictions on Equity Issuances. None of the Parent, the Borrower
or any Subsidiary shall effect any Equity Issuance on or after the Funding Date,
except that (a) the Borrower may issue common stock to its employees in
connection with any bona fide employee stock option, stock purchase or similar
plan of the Borrower, and (b) the Parent may (i) issue Common Stock to employees
of the Borrower or any Subsidiary in connection with any bona fide employee
stock option, stock purchase or similar plan of the Parent, (ii) issue Capital
Stock and/or Equity-Like Instruments solely for the purpose of redeeming all or
any portion of its preferred stock outstanding on the Funding Date, provided
that the terms of any new Capital Stock or Equity-Like Instrument so issued
shall not be materially less favorable or more restrictive than the terms of the
preferred stock being redeemed, and (iii) issue additional Capital Stock for any
purpose not inconsistent with activities which are normal and customary for a
publicly-held holding company, provided that contemporaneously with the receipt
by the Parent of Net Cash Equity Issuance Proceeds from the issuance of such
additional Capital Stock, the Parent shall make an equity contribution to the
Borrower in an amount equal to the Net Cash Equity Issuance Proceeds and the
amount of such equity contribution shall be applied by the Borrower in
accordance with §4.3.

11. FINANCIAL COVENANTS.

     The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit, the Borrower will
comply with the following financial covenants as set forth below and which shall
be calculated on a Pro Forma Basis with respect to any Permitted Acquisitions
which occurred during the relevant Reference Period:

     11.1. Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio as of the last day of each fiscal quarter of the Borrower ending during
any period described in the table set forth below to exceed the ratio set forth
opposite such period in such table:

      Period (inclusive of dates)

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Funding Date - 11/29/04
  7.50:1.00
11/30/04 - 2/27/06
  7.25:1.00
2/28/06 - 2/27/07
  7.00:1.00
2/28/07 - 2/28/08
  6.50:1.00
2/29/08 - 2/27/09
  6.25:1.00
2/28/09 - 2/27/10
  6.00:1.00
2/28/10 - 2/27/11
  5.75:1.00
Thereafter
  5.50:1.00

- 68 -



--------------------------------------------------------------------------------



 



     11.2. Senior Leverage Ratio. The Borrower will not permit the Senior
Leverage Ratio as of the last day of each fiscal quarter of the Borrower ending
during any period described in the table set forth below to exceed the ratio set
forth opposite such period in such table:

      Period (inclusive of dates)

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Funding Date - 11/29/04
  5.50:1.00
11/30/04 - 2/27/06
  5.25:1.00
2/28/06 - 2/27/07
  5.00:1.00
2/28/07 - 2/28/08
  4.50:1.00
2/29/08 - 2/27/09
  4.25:1.00
2/28/09 - 2/27/10
  4.00:1.00
2/28/10 - 2/27/11
  3.75:1.00
Thereafter
  3.50:1.00

     11.3. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio as of the last day of each fiscal quarter of the Borrower ending
during any period described in the table set forth below to be less than the
ratio set forth opposite such period in such table:

      Period (inclusive of dates)

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Funding Date - 2/27/07
  2.25:1.00
2/28/07 - 2/27/10
  2.50:1.00
Thereafter
  2.75:1.00

     11.4. Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio as of the last day of each fiscal quarter of the Borrower
ending during any period described in the table set forth below to be less than
the ratio set forth opposite such period in such table:

      Period (inclusive of dates)

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

Funding Date - 2/27/07
  1.25:1.00
2/28/07 - 2/27/09
  1.35:1.00
Thereafter
  1.50:1.00

12. CLOSING CONDITIONS.

     The obligations of the Lenders to make the initial Revolving Credit Loans
and the Tranche B Term Loan and of the Administrative Agent to issue any initial
Letters of Credit shall be subject to the satisfaction as of the date on which
such initial Loans and any such initial Letters of Credit are to be advanced of
the following conditions precedent:

     12.1. Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders.

     12.2. Certified Copies of Governing Documents. The Administrative Agent
shall have received from the Parent, the Borrower and each of the Subsidiaries a
copy, certified by a duly authorized officer of such Person to be true and
complete on the Funding Date, of each of its Governing Documents as in effect on
such date of certification.

- 69 -



--------------------------------------------------------------------------------



 



     12.3. Corporate or Other Action. All corporate (or other) action necessary
for the valid execution, delivery and performance by the Parent, the Borrower
and each of the Subsidiaries of this Credit Agreement and the other Loan
Documents to which it is or is to become a party shall have been duly and
effectively taken, and evidence thereof satisfactory to the Lenders shall have
been provided to each of the Lenders.

     12.4. Officer’s Certificates.

      (a) The Administrative Agent shall have received from the Parent, the
Borrower and each of the Subsidiaries an incumbency certificate, dated as of the
Funding Date, signed by a duly authorized officer of such Person, and giving the
name and bearing a specimen signature of each individual who shall be
authorized: (i) to sign, in the name and on behalf of each of such Person, each
of the Loan Documents to which such Person is or is to become a party; (ii) in
the case of the Borrower, to make Loan Requests and Conversion Requests and to
apply for Letters of Credit; and (iii) to give notices and to take other action
on its behalf under the Loan Documents.

      (b) The Administrative Agent shall have received from each of the Parent
and the Borrower a certificate, dated as of the Funding Date, certifying that
(i) each of the representations and warranties made by such Person under this
Credit Agreement and the other Loan Documents are true and correct on the
Funding Date as though made on such date, and (ii) each of the conditions set
forth in this §12 have been satisfied.

     12.5. Validity of Liens. The Security Documents shall be effective to
create in favor of the Administrative Agent, for the benefit of the Lenders and
the Administrative Agent, a legal, valid and enforceable first priority (except
for Permitted Liens entitled to priority under applicable law) security interest
in and Lien upon the Collateral. All filings, recordings, deliveries of
instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected or provided for. The Administrative Agent shall have received
evidence thereof in form and substance satisfactory to the Administrative Agent.

     12.6. Perfection Certificates, UCC Search Results and Survey.

      (a) The Administrative Agent shall have received from each of the Parent,
the Borrower and the Subsidiaries a completed and fully executed Perfection
Certificate and shall have received the results of UCC searches with respect to
the Collateral, indicating no Liens other than Permitted Liens and otherwise in
form and substance satisfactory to the Administrative Agent.

      (b) The Administrative Agent shall have received the most recent survey of
each Mortgaged Property, properly signed, sealed and certified, coupled with an
owner’s affidavit and indemnity acceptable to the title company certifying no
change to such property from the date of the survey through the Funding Date (so
as to allow title company to delete the survey exception) together with such
related documents as the Administrative Agent may reasonably request.

     12.7. Title Insurance. The Administrative Agent shall have received a Title
Policy covering each Mortgaged Property (or commitments to issue such policies,
with all conditions to issuance of the Title Policy deleted by an authorized
agent of the Title Insurance Company) together with proof of payment of all fees
and premiums for such policies, from the Title Insurance Company and in amounts
reasonably satisfactory to the Administrative Agent, insuring the interest of
the Administrative Agent and each of the Lenders as mortgagee under the
Mortgages.

     12.8. Financial Statements. The Administrative Agent shall have received
copies of the consolidated financial statements of the Parent and its
subsidiaries as at February 29, 2004, prepared in

- 70 -



--------------------------------------------------------------------------------



 



accordance with GAAP and SEC requirements, together with a certification by the
principal financial or accounting officer of the Borrower that the information
contained in such financial statements fairly represents the financial position
of the Parent and its subsidiaries on the date thereof.

     12.9. FCC Licenses; Third Party Consents.

      (a) The Borrower shall have furnished to the Administrative Agent
certified copies of all FCC Licenses necessary for the operation of the business
of each of the Borrower and its Subsidiaries, or necessary for the operation of
any Station owned by the Borrower or any of the Subsidiaries.

      (b) The Borrower shall have furnished to the Administrative Agent
certified copies of all agreements pursuant to which the Operating Subsidiaries
shall have acquired the rights to use the FCC Licenses held by the License
Subsidiaries.

      (c) All other necessary governmental and third party consents to and
notices of the transactions contemplated by the Loan Documents shall have been
obtained and given, and evidence thereof satisfactory to the Administrative
Agent shall have been provided to the Administrative Agent.

      (d) The Borrower shall have furnished to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent of the Borrower’s compliance
with Regulation U of the Board of Governors of the Federal Reserve System, 12
C.F.R. Part 221.

     12.10. Certificates of Insurance. The Administrative Agent shall have
received a certificate of insurance from an independent insurance broker dated
as of the Funding Date, identifying insurers, types of insurance, insurance
limits, and policy terms, and otherwise describing the insurance obtained in
accordance with the provisions of the Security Agreement and naming the
Administrative Agent as additional insured and, on all casualty insurance, loss
payee.

     12.11. Opinions of Counsel. Each of the Lenders and the Administrative
Agent shall have received a favorable legal opinion addressed to the Lenders and
the Administrative Agent, dated as of the Funding Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from:

      (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the Borrower
and its Subsidiaries;

      (b) counsel to the Borrower and its Subsidiaries in Indiana and California
as applicable;

      (c) FCC counsel to the Borrower and its Subsidiaries; and

      (d) counsel to the Borrower and its Subsidiaries in Hawaii regarding Real
Estate matters related to the Mortgaged Properties located in the State of
Hawaii.

     12.12. Compliance Certificate. The Administrative Agent shall have received
from the Borrower a Compliance Certificate demonstrating compliance with the
covenants set forth in §11 as of the Funding Date (provided that, for purposes
of this §12.12, the Borrower shall use Consolidated Operating Cash Flow for the
Reference Period ended February 29, 2004), together with a certificate from the
principal financial or accounting officer of the Borrower certifying that no
Default or Event of Default has occurred and is continuing as of the Funding
Date.

- 71 -



--------------------------------------------------------------------------------



 



     12.13. Senior Debt Certificate. The Administrative Agent shall have
received from the Borrower a certificate from the principal financial or
accounting officer of the Borrower or the Parent, as applicable, certifying that
the Obligations of the Borrower and its Subsidiaries arising under this Credit
Agreement and the other Loan Documents constitute “Senior Debt” under and as
defined in the Subordinated Note Indenture, and the incurrence of such
Obligations is permitted under the Senior Discount Note Indenture and under
§4.09 of the Subordinated Note Indenture and will not cause a “Default” or
“Event of Default” under and as defined in the Senior Discount Note Indenture
and the Subordinated Note Indenture, including equivalent certifications of the
principal financial or accounting officer of the Borrower with respect to the
Refinancing Notes.

     12.14. Financial Condition. The Administrative Agent shall be reasonably
satisfied and shall have received an officer’s certificate certifying that there
has been no event or occurrence which has had a Material Adverse Effect since
the Balance Sheet Date.

     12.15. Payment of Fees; Administrative Agent Fee Letter. The Borrower shall
have paid to the Lenders or the Administrative Agent, as appropriate, the Fees
pursuant to §§6.1 and 6.2 and all fees and expenses of the Administrative
Agent’s Special Counsel and the expenses of the Administrative Agent; the
Administrative Agent Fee Letter shall have been duly executed and delivered by
the respective parties thereto, shall be in full force and effect and shall be
in form and substance satisfactory to the Administrative Agent and the
Administrative Agent shall have received a fully executed copy of such document.

     12.16. Disbursement Instructions. The Administrative Agent shall have
received Loan Requests and disbursement instructions from the Borrower with
respect to the proceeds of the Loans to be made on the Funding Date.

     12.17. Sources and Uses of Cash. The Administrative Agent shall have
received a statement of the sources and uses of proceeds of the Loans advanced
hereunder as of the date hereof.

     12.18. Accountant’s Letter. The Administrative Agent shall have received a
copy of the letter to the Borrower’s accountants pursuant to §9.9.3.

     12.19. Payoff and Termination of Existing Credit Agreement; Refinancing of
Loans. The Administrative Agent shall have received a copy of the payoff and
termination letter duly executed by the Borrower and the other parties thereto
and in form and substance satisfactory to the Administrative Agent, indicating
the amount of the loan obligations of the Borrower under the Existing Credit
Agreement to be discharged on the Funding Date and all outstanding loans or
other obligations (other than with respect to certain letters of credit to be
cash collateralized) under the Existing Credit Agreement shall have been paid in
full and all commitments thereunder shall have been terminated on the Funding
Date and all interest accrued under such loans paid in full as of the Funding
Date.

     12.20. Minimum Acceptances. The Borrower shall have accepted the consents
and letters of transmittal of not less than ninety-five (95%) of the record
holders of (a) Subordinated Notes and (b) Senior Discount Notes, in each case,
in accordance with the Offer to Purchase and Consent Solicitation Statement of
the Parent and the Borrower dated April 14, 2004.

13. CONDITIONS TO ALL BORROWINGS.

     The obligations of the Lenders to make any Loan, and of the Administrative
Agent to issue, extend or renew any Letter of Credit, in each case whether on or
after the Funding Date, shall also be subject to the satisfaction of the
following conditions precedent:

- 72 -



--------------------------------------------------------------------------------



 



     13.1. Representations True; No Event of Default. Each of the
representations and warranties of the Parent, the Borrower and the Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true in all material respects as of the date as of which they were made
and shall also be true in all material respects at and as of the time of the
making of such Loan or the issuance, extension or renewal of such Letter of
Credit, with the same effect as if made at and as of that time (except to the
extent of changes resulting from transactions contemplated or permitted by this
Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, and to the extent that such representations and warranties relate
expressly to an earlier date) and no Default or Event of Default shall have
occurred and be continuing or, in the case of any Letter of Credit to be issued
with a face amount in excess of $25,000,000, would have occurred as of the last
day of the last Reference Period if such Letter of Credit had been included in
Consolidated Total Funded Debt on such date.

     13.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension or renewal of such Letter of Credit or in
the reasonable opinion of the Administrative Agent would make it illegal for the
Administrative Agent to issue, extend or renew such Letter of Credit.

     13.3. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent’s Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.

14. EVENTS OF DEFAULT; ACCELERATION; ETC.

     14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

      (a) the Borrower shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;

      (b) the Borrower or any of its Subsidiaries shall fail to pay any interest
on the Loans, any Fees, or other sums due hereunder or under any of the other
Loan Documents, within three (3) Business Days of when the same shall become due
and payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

      (c) the Parent or the Borrower, as applicable, shall fail to comply with
any of its covenants contained in §9.2, §9.4, §9.5 (other than §9.5.5),
§9.6(iii) through (vi), §9.9, §9.12, §9.15, §9.16, §10 or §11 after the
expiration of any applicable period;

      (d) the Borrower or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §14.1) for thirty
(30) days after written notice of such failure has been given to the Borrower by
the Administrative Agent;

      (e) any representation or warranty of the Parent, the Borrower or any of
the Subsidiaries in this Credit Agreement or any of the other Loan Documents or
in any Subordinated

- 73 -



--------------------------------------------------------------------------------



 



Note Document, Refinancing Note Document, or in any other document or instrument
delivered pursuant to or in connection with this Credit Agreement shall prove to
have been false in any material respect upon the date when made or deemed to
have been made or repeated;

      (f) the Borrower or any of its Subsidiaries shall fail to pay at maturity,
or within any applicable period of grace, any obligation for borrowed money or
credit received or in respect of any Capitalized Leases in each case in an
amount greater than $5,000,000, or fail to observe or perform any material term,
covenant or agreement contained in any agreement by which it is bound,
evidencing or securing borrowed money or credit received or in respect of any
Capitalized Leases in each case in an amount greater than $5,000,000 for such
period of time as would permit (assuming the giving of appropriate notice if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof, or any such holder or holders shall rescind
or shall have a right to rescind the purchase of any such obligations;

      (g) the Parent, the Borrower or any of their respective Subsidiaries shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of the Parent, the Borrower or any of their
respective Subsidiaries or of any substantial part of the assets of such Person
or shall commence any case or other proceeding relating to such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against the Parent, the Borrower or
any of their respective Subsidiaries and such Person shall indicate its approval
thereof, consent thereto or acquiescence therein or such petition or application
shall not have been dismissed within sixty (60) days following the filing
thereof;

      (h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Parent, the Borrower or any of their
respective Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

      (i) there shall remain in force, undischarged, unsatisfied and unstayed,
for more than thirty (30) days, whether or not consecutive, any final judgment
against the Parent, the Borrower or any of their respective Subsidiaries that,
with other outstanding final judgments, undischarged, against the Parent or any
of its Subsidiaries exceeds in the aggregate $5,000,000;

      (j) any default shall occur with respect to all or any part of the
Subordinated Debt or the holders of all or any part of the Subordinated Debt
shall accelerate the maturity of all or any part of the Subordinated Debt; the
Subordinated Debt shall be prepaid, redeemed or repurchased in whole or in part
(other than pursuant to §10.4(c)) or an offer to prepay, redeem or repurchase
the Subordinated Debt in whole or in part shall have been made (other than
pursuant to §10.4(c)) or the subordination provisions of such Subordinated Debt
are found by any court, or asserted by the trustee in respect of, or any holder
of, Subordinated Debt in a judicial proceeding to be, invalid or unenforceable;

      (k) any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded or the Administrative Agent’s security interests, mortgages or liens
in a material portion of the Collateral shall cease to be perfected, or shall
cease to have the priority contemplated by the Security Documents otherwise than
in accordance with the terms thereof with respect to the release of any
Collateral or in each case with the express prior written agreement, consent or

- 74 -



--------------------------------------------------------------------------------



 



approval of the Lenders, or any action or suit at law or in equity or other
legal proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of the Parent, the Borrower or any of the Subsidiaries
party thereto or any of their respective stockholders, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

      (l) the Borrower or any ERISA Affiliate incurs any liability to the PBGC
or a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate
amount exceeding $5,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $5,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that the Administrative
Agent determines in its reasonable discretion that such event (A) could be
expected to result in liability of the Borrower or any of its Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$5,000,000 and (B) is reasonably likely to constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC, for the appointment by
the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (iii) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan;

      (m) the Borrower or any of its Subsidiaries shall be enjoined, restrained
or in any way prevented by the order of any Governmental Authority from
conducting any material part of its business and such order shall continue in
effect for more than thirty (30) days, provided that with respect to any such
order relating to the renewal or availability of any Necessary Authorization, if
the issuance of such order would not otherwise constitute an Event of Default
under §14.1(t), it shall not cause an Event of Default solely by virtue of
meeting the criteria of this clause (m);

      (n) there shall occur any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty, which in any such case causes, for more than fifteen (15) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of the Borrower or any of its Subsidiaries if such event or
circumstance is not covered by business interruption insurance and would have a
Material Adverse Effect;

      (o) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by the Borrower or
any of its Subsidiaries if such loss, suspension, revocation or failure to renew
would have a Material Adverse Effect;

      (p) a Change of Control shall occur;

      (q) any default or event of default shall occur under any documents
entered into in connection with any Permitted Acquisition, which such default or
event of default could reasonably be expected to have a Material Adverse Effect;

      (r) at any time, (i) any of the Subsidiaries or Excluded Subsidiaries
shall provide a guaranty of the Parent’s obligations under the Senior Discount
Notes, or (ii) any of the Subsidiaries shall provide a guaranty of the
Borrower’s obligations under the Subordinated Notes or the Refinancing Notes, as
applicable, or any other Subordinated Debt if such Subsidiary is not

- 75 -



--------------------------------------------------------------------------------



 



at such time guarantying the Obligations pursuant to the Guaranty or if such
guaranty of the Borrower’s obligations under the Subordinated Notes, the
Refinancing Notes or such other Subordinated Debt, as applicable, is not
subordinated to such Subsidiary’s Obligations under the Guaranty;

      (s) the commencement of proceedings to suspend, revoke, terminate or
substantially and adversely modify any material FCC License or other material
license of the Borrower, any of its Subsidiaries or of any Stations thereof if
such proceeding shall continue uncontested for forty-five (45) days;

      (t) appropriate proceedings for the renewal of any material Necessary
Authorization shall not be commenced prior to the expiration thereof or if such
Necessary Authorization is not renewed or otherwise made available for the use
of the Borrower or any of its Subsidiaries; provided that no Event of Default
shall be deemed to occur under this clause (t) if (A) no Material Adverse Effect
shall have occurred as a result of such event and (B) the Borrower shall have
demonstrated compliance with §11 on a Pro Forma Basis (both before and after
giving effect to such event) as though the affected Station had been sold in an
Asset Sale as of the first day of the Reference Period most recently ended and
the Borrower or the applicable Subsidiary received no consideration for such
sale;

      (u) any contractual obligation which is necessary to the broadcasting
operations of the Borrower and its Subsidiaries shall be revoked or terminated
and not replaced by a substitute, without a Material Adverse Effect, within
ninety (90) days after such revocation or termination;

      (v) any order of the FCC relating to any Permitted Acquisition granting or
consenting to a transfer of an FCC License in connection with any Permitted
Acquisition which has been completed shall not have become final and any
Governmental Authority shall have entered an order reversing such order (whether
or not such order shall be subject to further appeal);

      (w) any “Default” or “Event of Default” under the Senior Discount Notes
shall have occurred;

      (x) the Parent shall fail to make any equity contribution to the Borrower
in the amount or at the time required pursuant to §10.13 or §10.14;

      (y) (i) the Austin Partnership shall incur any Indebtedness in an
aggregate amount at any one time outstanding in excess of $20,000,000 or
(ii) the partnership agreement or any other governing documents relating to the
Austin Partnership shall permit, after giving effect to any amendment,
modification or waiver of the terms thereof, or there shall occur, any cash or
other distribution (including any redemption, purchase, retirement or other
acquisition of any partnership interests or return of capital attributable to
any partnership interests) by the Austin Partnership to all or any of its
partners which is not made simultaneously to all of its partners on a pro rata
basis, in terms of both value and kind, in accordance with such partners’
proportional equity interests in the Austin Partnership; provided that it shall
not be an Event of Default hereunder if the Borrower or any of its Subsidiaries
receives any distribution in excess of their pro rata share as so determined or
if the Borrower or any of its Subsidiaries receives any repayment of
Indebtedness advanced by the Borrower or any of its Subsidiaries to the Austin
Partnership;



    then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and

- 76 -



--------------------------------------------------------------------------------



 



    payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §14.1(g) or §14.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Administrative Agent or any Lender. In addition,
the Administrative Agent may direct the Borrower by notice in writing to pay
(and the Borrower hereby agrees upon notice to pay) to the Administrative Agent
such additional amounts of cash, to be held as security for all Reimbursement
Obligations, equal to the Maximum Drawing Amount of Letters of Credit then
outstanding.

     14.2. Termination of Commitments. If any one or more of the Events of
Default specified in §14.1(g) or §14.1(h) shall occur, any unused portion of the
credit hereunder shall forthwith terminate and each of the Lenders shall be
relieved of all further obligations to make Loans to the Borrower and the
Administrative Agent shall be relieved of all further obligations to issue,
extend or renew Letters of Credit. If any other Event of Default shall have
occurred and be continuing the Administrative Agent may and, upon the request of
the Required Lenders, shall, by notice to the Borrower, terminate the unused
portion of the credit hereunder, and upon such notice being given such unused
portion of the credit hereunder shall terminate immediately and each of the
Lenders shall be relieved of all further obligations to make Loans and the
Administrative Agent shall be relieved of all further obligations to issue,
extend or renew Letters of Credit. No termination of the credit hereunder shall
relieve the Borrower or any of its Subsidiaries of any of the Obligations.

     14.3. Remedies. Subject to §18.1, in case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the Lenders
shall have accelerated the maturity of the Loans pursuant to §14.1, each Lender,
if owed any amount with respect to the Loans or the Reimbursement Obligations,
may, with the consent of the Required Lenders but not otherwise, proceed to
protect and enforce its rights by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Credit Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to such Lender are evidenced,
including as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender. No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.

     14.4. Distribution of Collateral Proceeds. In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any of the Security Documents, or otherwise
with respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:

      (a) First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Credit Agreement or any of the
other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Administrative Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;

      (b) Second, to all other Obligations in such order or preference as the
Required Lenders may determine; provided, however, that (i) distributions shall
be made (A) pari passu

- 77 -



--------------------------------------------------------------------------------



 



among Obligations with respect to the Administrative Agent’s Fee and all other
Obligations and (B) with respect to each type of Obligation owing to the
Lenders, such as interest, principal, fees and expenses, among the Lenders pro
rata across all Tranches and (ii) the Administrative Agent may in its discretion
make proper allowance to take into account any Obligations not then due and
payable;

      (c) Third, upon payment and satisfaction in full or other provisions for
payment in full satisfactory to the Lenders and the Administrative Agent of all
of the Obligations, to the payment of any obligations required to be paid
pursuant to §9-615 of the UCC of the State of New York; and

      (d) Fourth, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

15. ADDITIONAL FINANCING.

     15.1. Commitment Amount. At any time, and from time to time, the Borrower
may solicit the Lenders and any other lending institution to provide the
Borrower with additional commitments to make Loans under this Credit Agreement
in an aggregate amount not to exceed six hundred and seventy five million
dollars ($675,000,000) subject to the limitations set forth below. Neither the
Administrative Agent nor any Lender shall have any obligation to provide the
Borrower with all or any part of such additional commitment; provided that by
execution of this Credit Agreement, the Administrative Agent and the Lenders
shall be deemed to have consented, without the need for further or subsequent
consent, (a) to such additional commitments which any other Lender or lending
institution may agree to provide for the Loans which may be advanced in respect
thereof and any resulting changes in any Commitment Percentage of any Tranche,
and (b) any amendments which may be made to the Loan Documents in order to
evidence and document such commitments and Loans to the extent that any such
amendment (i) does not amend any of the provisions specified in §18.12(a) as
requiring the consent of each Lender affected thereby, (ii) does not modify the
relative priority of the Loans (including any such new Loans) and commitments
(including any such new commitments) with respect to the payment, guarantees,
collateral or other collateral support, and (iii) is consistent with all other
requirements of this §15. The Borrower may elect to allocate all or any portion
of such additional commitment among the existing Tranches or may allocate all or
a portion of such additional commitment to one or more new Tranches; provided
that (x) the Total Revolving Credit Commitment may not be increased by more than
three hundred and fifty million dollars ($350,000,000) as a result of such
allocations, (y) any additional Revolving Credit Loans and Revolving Credit
Commitments shall mature or terminate, as the case may be, on or after the
Revolving Credit Loan Maturity Date and (z) any amounts not allocated to
increase the Total Revolving Credit Commitment shall be advanced in the form of
term loans under a bank term tranche or fund term tranche and any such
additional term loans shall either (A) with respect to any additional term loans
structured as a bank term tranche, amortize on the same or slower schedule as
the Tranche B Term Loan as in effect at such time until the Tranche B Maturity
Date and shall have a final maturity date on or after the Tranche B Maturity
Date, and (B) with respect to any additional term loans structured as a fund
term tranche, amortize either on the same schedule as the Tranche B Term Loan or
have a weighted average term to maturity which is longer than the Tranche B Term
Loan. Moreover, if the interest rate in respect of any additional Revolving
Credit Loans, or the commitment fees payable in respect of any additional
Revolving Credit Commitments, made available pursuant to this §15 exceeds the
interest rate or the Commitment Fee payable in respect of the Revolving Credit
Loans and the Revolving Credit Commitments as provided in §2.5 and §2.2,
respectively, then the interest rate calculated in accordance with §2.5 or such
Commitment Fee (as applicable) shall automatically be increased to the interest
rate or the commitment fee, as the case may be, payable in respect of the
additional Revolving Credit Loans and Revolving Credit Commitments made
available pursuant to this §15 without the requirement of any further action or
consent on the part of the Administrative Agent, any Lender or the Borrower. In
addition, if the interest rate payable in respect of any additional term loans
made available pursuant to this §15 at any time exceeds the interest rate
payable in respect of the Tranche B Term Loan as provided in §3.5 plus 0.25%,
then the interest rate payable in respect of the Tranche B Term

- 78 -



--------------------------------------------------------------------------------



 



Loan shall automatically be increased to a rate that is at all times equal to
the rate payable with respect to such additional term loans less 0.25% without
the requirement of any further action or consent on the part of the
Administrative Agent, any Lender or the Borrower. Notwithstanding anything to
the contrary set forth herein, no additional commitments shall be permitted
hereunder and no additional loans may be advanced in respect thereof unless (1)
no Default or Event of Default shall have occurred and be then continuing or
would result after giving effect to such additional commitments and the loans to
be advanced in respect thereof, assuming that such loans were fully advanced on
the effective date of such additional commitments, (2) the Borrower shall have
delivered to the Administrative Agent a Compliance Certificate demonstrating
compliance with the terms of the Credit Agreement after giving pro forma effect
to such loans to be advanced in respect of the additional commitment and the
application of the proceeds thereof, such compliance to be calculated based on
the Borrower’s Consolidated Operating Cash Flow reported in connection with the
preparation of the Borrower’s Compliance Certificate most recently delivered to
the Administrative Agent, (3) with respect to each lending institution not yet a
party hereto providing additional commitments, such lending institution shall
have become a party to this Credit Agreement (and become subject to all the
rights and obligations of a Lender hereunder) by executing the delivering to the
Administrative Agent an original, executed Instrument of Accession in the form
of Exhibit G hereto (an “Instrument of Accession”), (4) the Borrower shall have
delivered to the Administrative Agent and the Lenders notice that such
solicitation has been made and, prior to the effectiveness of such additional
commitment, copies of all documents and instruments related thereto, (5) the
Borrower shall have delivered to the Administrative Agent copies of updated
financial projections through the final maturity date of any additional
commitments provided hereunder and (6) the additional commitments and additional
loans pursuant to this §15.1 (A) are permitted indebtedness under the
Subordinated Note Documents or the Refinancing Note Documents, as applicable,
(B) constitute for purposes of the Subordinated Note Indenture or the
Refinancing Note Indenture, as applicable, “Senior Debt” to the same degree as
the Obligations in existence prior to the making of such additional loans or
such additional commitments, and (C) any Revolving Credit Loans made hereunder
shall constitute permitted indebtedness under each of the Subordinated Note
Indenture, the Senior Discount Note Indenture and the Refinancing Note
Indenture, as applicable, without requiring the Borrower to demonstrate
compliance with any leverage ratio incurrence covenants contained in the
Subordinated Note Indenture, the Senior Discount Note Indenture and the
Refinancing Note Indenture, as applicable. Neither the Administrative Agent nor
any Lender shall have any obligation to provide the Borrower with any such
additional commitments.

     15.2. Evidence of Debt. The Loans made pursuant to this §15 shall be
evidenced by one or more accounts or records maintained by the applicable Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each such Lender shall be
conclusive absent manifest error of the amount of the Loans made pursuant to
this §15 by the applicable Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any applicable Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. In addition to such accounts or records, upon request of any
applicable Lender, the Borrower shall execute and deliver to such Lender , in
the case of any new Tranche, a new Note for such Tranche and, in the case of an
increase to an existing Tranche, an amended Note as applicable for the
corresponding Tranche in the form of the appropriate Note then held by such
Lender (the “Current Note”), in a principal amount equal to such Lender’s
Commitment Percentage of the applicable Tranche as increased pursuant to this
§15 or, if less, the outstanding amount of all Loans made by such Person in
respect of such Tranche, plus interest accrued thereon at the applicable rate.
Within five (5) days of the receipt of the amended Note, such Lender shall
deliver to the Borrower the Current Note marked “substituted.”

16. THE ADMINISTRATIVE AGENT.

- 79 -



--------------------------------------------------------------------------------



 



     16.1. Appointment and Authority. Each Lender hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this §16 are
solely for the benefit of the Administrative Agent and the Lenders and neither
the Parent nor the Borrower shall have rights as a third party beneficiary of
any such provisions.

     16.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as Lender as any
other Lender and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Parent, the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

     16.3. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

      (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

      (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

      (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or the
Subsidiaries or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in §18.2 and §14.3) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Parent, the Borrower or a
Lender.

     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any

- 80 -



--------------------------------------------------------------------------------



 



Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Credit Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in §12 and §13 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

     16.4. Reliance by Administrative Agent.

      16.4.1. General. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Parent, the Borrower or its Subsidiaries), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

      16.4.2. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

      16.4.3. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this §16
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

     16.5. Payments.

      16.5.1. Payments to Administrative Agent. A payment by the Parent or the
Borrower to the Administrative Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender. The Administrative Agent agrees promptly to distribute to each Lender
such Lender’s pro rata share of payments received by the Administrative Agent
for the account of the Lenders except as otherwise expressly provided herein or
in any of the other Loan Documents.

- 81 -



--------------------------------------------------------------------------------



 



      16.5.2. Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making such distribution
until its right to make such distribution shall have been adjudicated by a court
of competent jurisdiction. If a court of competent jurisdiction shall adjudge
that any amount received and distributed by the Administrative Agent is to be
repaid, each Person to whom any such distribution shall have been made shall
either repay to the Administrative Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

      16.5.3. Delinquent Lenders. Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any
Lender that fails (a) to make available to the Administrative Agent its pro rata
share of any Loan or to purchase any Letter of Credit Participation or (b) to
comply with the provisions of §16.1 with respect to making dispositions and
arrangements with the other Lenders, where such Lender’s share of any payment
received, whether by setoff or otherwise, is in excess of its pro rata share of
such payments due and payable to all of the Lenders, in each case as, when and
to the full extent required by the provisions of this Credit Agreement, shall be
deemed delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent
Lender until such time as such delinquency is satisfied. The Administrative
Agent may, in its discretion, apply any and all payments otherwise due to a
Delinquent Lender from the Borrower, whether on account of outstanding Loans,
Unpaid Reimbursement Obligations, interest, fees or otherwise, to the remaining
nondelinquent Lenders for application to, and reduction of, their respective pro
rata shares of all outstanding Loans and Unpaid Reimbursement Obligations. The
Delinquent Lender hereby authorizes the Administrative Agent to distribute and
apply such payments to the nondelinquent Lenders in proportion to their
respective pro rata             shares of all outstanding Loans and Unpaid
Reimbursement Obligations. A Delinquent Lender shall be deemed to have satisfied
in full a delinquency when and if, as a result of application of the assigned
payments to all outstanding Loans and Unpaid Reimbursement Obligations of the
nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

     16.6. Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under §18.2 or §18.3 to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Total Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this §16.6 are several and the failure or refusal of any
Lender to reimburse the Administrative Agent for its portion of such unpaid
amount shall not relieve any other Lender from its several obligation hereunder.
The undertaking in this §16.6 shall survive termination of the Total Commitment,
the payment of all other Obligations and the resignation of the Administrative
Agent.

     16.7. Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor

- 82 -



--------------------------------------------------------------------------------



 



Administrative Agent meeting the qualifications set forth above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The Borrower agrees to
pay the fees of the successor Administrative Agent as may be agreed between the
Borrower and such successor Administrative Agent. After any retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this §16 and §§18.2 and 18.3 shall continue in effect for the
benefit of the retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this §16
shall also constitute its resignation as issuer of Letters of Credit. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring issuer of Letters of Credit, (b)
the retiring issuer of Letters of Credit shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor issuer of Letters of Credit shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring issuer of
Letters of Credit to effectively assume the obligations of the retiring issuer
of Letters of Credit with respect to such Letters of Credit.

     16.8. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent, the Borrower or any Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or any other Person primarily or
secondarily liable) shall be entitled and empowered, by intervention in such
proceeding or otherwise

      (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under §5.6, §6 and §18.2) allowed in such judicial
proceeding; and

      (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under §6 and §18.2.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

- 83 -



--------------------------------------------------------------------------------



 



     16.9. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the book managers, arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

17. ASSIGNMENT AND PARTICIPATION.

     17.1. Successors and Assigns; Conditions to Assignment.

      (a) The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of clause (b) of this §17.1, (ii) by way of participation in
accordance with the provisions of §17.3, or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of §17.5 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
§17.3 and, to the extent expressly contemplated hereby, an Indemnified Person)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

      (b) Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in Reimbursement Obligations) at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Acceptance (as defined below) with respect to such assignment is delivered to
the Administrative Agent or, if “Effective Date” is specified in the Assignment
and Acceptance, as of the Effective Date, shall not be less than $2,000,000, in
respect of assignments of Revolving Credit Commitments and/or Revolving Credit
Loans and $1,000,000, in respect of assignments of Tranche B Loans or loans made
in connection with any new Tranche structured as a term tranche pursuant to
§15.1 unless, in each case, each of the Administrative Agent and the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;
(iii) any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance substantially in the form
of Exhibit H hereto (an “Assignment and Acceptance”), together with a processing
and recordation fee of $3,500 and the Eligible Assignee, if not a Lender, shall
deliver to the Administrative Agent an administrative questionnaire in the form
supplied by the Administrative Agent. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to §17.2, from and after the
effective date specified in each Assignment and Acceptance, the Eligible
Assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and

- 84 -



--------------------------------------------------------------------------------



 



Acceptance covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of §§6.3, 6.7, 6.8, 6.10, 18.2 and 18.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note(s) to the assignee Lender. Any assignment or transfer by a Lender
of rights or obligations under this Credit Agreement that does not comply with
this clause (b) shall be treated for purposes of this Credit Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with §17.3.

     17.2. Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Reimbursement Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or other substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register.

     17.3. Participations.

      (a) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s Letter of
Credit Participations) owing to it); provided that (i) such Lender’s obligations
under this Credit Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (a) and (b) of §18.12 that directly affects such Participant. Subject to
clause (b) of this §17.3, the Borrower agrees that each Participant shall be
entitled to the benefits of §§6.3, 6.7, 6.8 and 6.10 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to §17.1. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of §18.1 as though it were a Lender, provided such Participant agrees
to be subject to §18.1 as though it were a Lender.

      (b) A Participant shall not be entitled to receive any greater payment
under §6.3 §6.7, or §6.8 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of §6.3 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with §6.3.3 as though it were
a Lender.

- 85 -



--------------------------------------------------------------------------------



 



     17.4. Assignee or Participant Affiliated with the Borrower. If any Eligible
Assignee is an Affiliate of the Parent, the Borrower or any of the Subsidiaries,
then any such assignee Lender shall have no right to (a) attend meetings of the
Lenders or (b) vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to §14.1 or
§14.2, and the determination of the Required Lenders shall for all purposes of
this Credit Agreement and the other Loan Documents be made without regard to
such Eligible Assignee’s interest in any of the Loans or Reimbursement
Obligations. If any Lender sells a participating interest in any of the Loans or
Reimbursement Obligations to the Parent, the Borrower or an Affiliate of the
Parent or the Borrower, then such transferor Lender shall promptly notify the
Administrative Agent of the sale of such participation and such transferor
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or modifications to any of the Loan Documents
or for purposes of making requests to the Administrative Agent pursuant to §14.1
or §14.2 to the extent that such participation is beneficially owned by the
Parent, the Borrower or any Affiliate of the Parent or the Borrower, and the
determination of the Required Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to the interest of
such transferor Lender in the Loans or Reimbursement Obligations to the extent
of such participation.

     17.5. Miscellaneous Assignment Provisions. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Credit Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

- 86 -



--------------------------------------------------------------------------------



 



18. PROVISIONS OF GENERAL APPLICATIONS.

     18.1. Setoff. The Borrower hereby grants to the Administrative Agent and
each of the Lenders a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or such Lender or
any Lender Affiliate and their successors and assigns or in transit to any of
them. Regardless of the adequacy of any collateral, if any of the Obligations
are due and payable and have not been paid, any deposits or other sums credited
by or due from any of the Lenders to the Borrower and any securities or other
property of the Borrower in the possession of such Lender may be applied to or
set off by such Lender against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower to such Lender. ANY AND ALL
RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the
Lenders agrees with each other Lender that (a) if an amount to be set off is to
be applied to Indebtedness of the Borrower to such Lender, other than
Indebtedness owed to such Lender evidenced by this Credit Agreement or any Notes
held by such Lender or constituting Reimbursement Obligations owed to such
Lender, such amount shall be applied ratably to such other Indebtedness and to
the Indebtedness evidenced by this Credit Agreement and such Notes or such
Reimbursement Obligations, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by this Credit
Agreement, the Notes (if any) held by, or constituting Reimbursement Obligations
owed to, such Lender by proceedings against the Borrower at law or in equity or
by proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Obligations owed to, the Note or Notes (if any) held by, or Reimbursement
Obligations owed to, such Lender any amount in excess of its ratable portion of
the payments received by all of the Lenders with respect to the Obligations owed
to, the Notes (if any) held by, and Reimbursement Obligations owed to, all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Obligations and Reimbursement Obligations
owed to it, its proportionate payment as contemplated by this Credit Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest.

     18.2. Expenses. The Borrower agrees to pay (a) the reasonable costs of the
Administrative Agent in producing and reproducing this Credit Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any taxes (including any interest and penalties in respect thereto), other
than Excluded Taxes (as defined in §6.3.2), payable by the Administrative Agent
or any of the Lenders (other than taxes based upon the Administrative Agent’s or
any Lender’s net income or profits) on or with respect to the transactions
contemplated by this Credit Agreement (the Borrower hereby agreeing to indemnify
the Administrative Agent and each Lender with respect thereto), (c) the
reasonable fees, expenses and disbursements of the Administrative Agent’s
Special Counsel (and only one such Administrative Agent’s Special Counsel at any
one time) and any local or FCC counsel to the Administrative Agent incurred in
connection with the preparation, syndication, administration or interpretation
of the Loan Documents and other instruments mentioned herein, each closing
hereunder, any amendments, modifications, approvals, consents or waivers hereto
or hereunder, or the cancellation of any Loan Document upon payment in full in
cash of all of the Obligations or pursuant to any terms of such Loan Document
providing for such cancellation, (d) the fees, expenses and disbursements (other
than reimbursements of legal fees and expenses) of the Administrative Agent,
Syndication Agent or any of their respective affiliates incurred by such Person
or such affiliate in connection with the preparation,

- 87 -



--------------------------------------------------------------------------------



 



syndication, administration or interpretation of the Loan Documents and other
instruments mentioned herein, including all title insurance premiums and
surveyor, engineering, appraisal and examination charges, (e) all reasonable
out-of-pocket expenses (including without limitation reasonable attorneys’ fees
and costs, which attorneys may be employees of any Lender or the Administrative
Agent, and reasonable consulting, accounting, appraisal, investment bankruptcy
and similar professional fees and charges) incurred by any Lender or the
Administrative Agent in connection with (i) the enforcement of or preservation
of rights under any of the Loan Documents against the Parent, the Borrower or
any of the Subsidiaries or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to any Lender’s or
the Administrative Agent’s relationship with the Borrower or any of its
Subsidiaries, and (f) all reasonable fees, expenses and disbursements of the
Administrative Agent incurred in connection with UCC searches, UCC filings,
intellectual property searches, intellectual property filings or mortgage
recordings. The covenants contained in this §18.2 shall survive payment or
satisfaction in full of all other obligations.

     18.3. Indemnification. The Borrower agrees to indemnify and hold harmless
each of the Administrative Agent, the Syndication Agent and the Lenders and
their respective affiliates, officers, directors, employees, agents and advisors
(each such Person an “Indemnified Person”) from and against any and all claims,
actions and suits whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of this Credit Agreement or any of the other Loan Documents or the
transactions contemplated hereby including, without limitation, (a) any actual
or proposed use by the Borrower or any of its Subsidiaries of the proceeds of
any of the Loans or Letters of Credit, (b) the reversal or withdrawal of any
provisional credits granted by the Administrative Agent upon the transfer of
funds from lock box, bank agency, concentration accounts or otherwise under any
cash management arrangements with the Borrower or any Subsidiary or in
connection with the provisional honoring of funds transfers, checks or other
items, (c) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower or any of its
Subsidiaries comprised in the Collateral, (d) the Parent, the Borrower or any of
the Subsidiaries entering into or performing this Credit Agreement or any of the
other Loan Documents or (e) with respect to the Borrower and its Subsidiaries
and their respective properties and assets, the violation of any Environmental
Law, the presence, disposal, escape, seepage, leakage, spillage, discharge,
emission, release or threatened release of any Hazardous Substances or any
action, suit, proceeding or investigation brought or threatened with respect to
any Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury or damage to property), in each case including,
without limitation, the reasonable fees and disbursements of counsel and
allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding (all the foregoing, collectively,
the “Indemnified Liabilities”), except to the extent any of the foregoing
Indemnified Liabilities result solely from the gross negligence or willful
misconduct of any such Indemnified Person. In litigation, or the preparation
therefor, such Indemnified Person shall be entitled to select its own counsel
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrower under this §18.3 are unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
covenants contained in this §18.3 shall survive payment or satisfaction in full
of all other Obligations.

     18.4. Treatment of Certain Confidential Information.

      18.4.1. Confidentiality. Each of the Lenders and the Agents agrees, on
behalf of itself and each of its affiliates, directors, officers, employees and
any Person which manages such Lender, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound financial industry practices, any non-public information supplied to it by
the Borrower or any of its Subsidiaries pursuant to this Credit Agreement,
provided that nothing herein shall limit the disclosure of any such information
(a) after such information shall have become public other than through a
violation of this §18, or becomes available to any of the Lenders or the

- 88 -



--------------------------------------------------------------------------------



 



Agents on a nonconfidential basis from a source other than the Borrower, (b) to
the extent required by statute, law, rule, regulation or judicial process,
(c) to counsel or financial advisers for any of the Lenders or Agents, (d) to
bank examiners or any other regulatory or self-regulatory authority having or
reasonably claiming to have jurisdiction over any Lender or Agent, or to
auditors or accountants, (e) to the Administrative Agent, any Lender or any
Financial Affiliate, (f) in connection with any litigation to which any one or
more of the Lenders, the Agents or any Financial Affiliate is a party, or in
connection with the enforcement of rights or remedies hereunder or under any
other Loan Document, (g) to a Lender Affiliate or a Subsidiary or affiliate of
the Administrative Agent, (h) to any actual or prospective assignee, pledgee or
participant or any actual or prospective direct or indirect counterparty (or its
advisors) to any swap or derivative transactions relating to credit or other
risks or events arising under this Credit Agreement or any other Loan Document
so long as such assignee, participant or direct or indirect counterparty (or its
advisors), as the case may be, agrees to be bound by the provisions of §18.4 or
(i) with the consent of the Borrower. Moreover, each of the Agents, the Lenders
and any Financial Affiliate is hereby expressly permitted by the Parent and the
Borrower to refer to any of the Parent, the Borrower and their respective
Subsidiaries in connection with any advertising, promotion or marketing
undertaken by any such Agent, such Lender or such Financial Affiliate and, for
such purpose, any such Agent, such Lender or such Financial Affiliate may
utilize any trade name, trademark, logo or other distinctive symbol associated
with the Parent, the Borrower or any of their respective Subsidiaries or any of
their businesses.

      18.4.2. Prior Notification. Unless specifically prohibited by applicable
law or court order, each of the Lenders and the Administrative Agent shall,
prior to disclosure thereof, notify the Borrower of any request for disclosure
of any such non-public information by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such governmental agency) or pursuant to
legal process.

      18.4.3. Other. In no event shall any Lender or Agent be obligated or
required to return any materials furnished to it or any Financial Affiliate by
the Parent, the Borrower or any of their respective Subsidiaries. The
obligations of each Lender under this §18 shall supersede and replace the
obligations of such Lender under any confidentiality letter in respect of this
financing signed and delivered by such Lender to the Borrower prior to the date
hereof and shall be binding upon any assignee of, or purchaser of any
participation in, any interest in any of the Loans or Reimbursement Obligations
from any Lender.

     18.5. Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein and in any of the other Loan
Documents or in any documents or other papers delivered by or on behalf of the
Borrower or any of its Subsidiaries pursuant hereto shall be deemed to have been
relied upon by the Lenders and the Administrative Agent, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans and the issuance, extension or renewal
of any Letters of Credit, as herein contemplated, and shall continue in full
force and effect so long as any Letter of Credit or any amount due under this
Credit Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement. All statements contained in any certificate or other
paper delivered to any Lender or the Administrative Agent at any time by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary hereunder.

     18.6. Notices. Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or any Note or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States

- 89 -



--------------------------------------------------------------------------------



 



registered or certified first class mail, postage prepaid, sent by overnight
courier, or sent by telegraph, telecopy, facsimile or telex and confirmed by
delivery via courier or postal service, addressed as follows:

      (a) if to the Parent, the Borrower or any of the Subsidiaries, at One
Emmis Plaza, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204,
Attention: Jeffrey H. Smulyan, Chairman, with a copy to J. Scott Enright, Esq.,
Emmis Operating Company, 40 Monument Circle, Suite 700, Indianapolis, Indiana
46204 and Eric Goodison, Esq., Paul, Weiss, Rifkind, Wharton & Garrison LLP,
1285 Avenue of the Americas, New York, New York 10019, or at such other address
for notice as the Borrower shall last have furnished in writing to the Person
giving the notice; and

      (b) if to any Lender or the Administrative Agent, at such Lender’s or
Administrative Agent’s address set forth on Schedule 1 hereto, with a copy to
Sula R. Fiszman, Esq., Bingham McCutchen LLP, 150 Federal Street, Boston,
Massachusetts 02110, or such other address for notice as such party shall have
last furnished in writing to the Person giving the notice.

     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (i) if delivered by hand, overnight courier or
facsimile to a responsible officer of the party to which it is directed, at the
time of the receipt thereof by such officer or the sending of such facsimile and
(ii) if sent by registered or certified first-class mail, postage prepaid, on
the third Business Day following the mailing thereof. Any notice or other
communication to be made hereunder or under any Note or any Letter of Credit
Applications, even if otherwise required to be in writing under other provisions
of this Credit Agreement, any Note or any Letter of Credit Applications, may
alternatively be made in an electronic record transmitted electronically under
such authentication and other procedures as the parties hereto may from time to
time agree in writing (but not an electronic record), and such electronic
transmission shall be effective at the time set forth in such procedures. Unless
otherwise expressly provided in such procedures, such an electronic record shall
be equivalent to a writing under the other provisions of this Credit Agreement,
any Note or any Letter of Credit Applications, and such authentication, if made
in compliance with the procedures so agreed by the parties hereto in writing
(but not an electronic record), shall be equivalent to a signature under the
other provisions of this Credit Agreement, any Note or any Letter of Credit
Applications.

     18.7. Governing Law. THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE PARENT AND THE
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON SUCH PERSON BY MAIL AT THE ADDRESS SPECIFIED IN §18.6. EACH OF THE PARENT
AND THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN
AN INCONVENIENT COURT.

     18.8. Headings. The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.

     18.9. Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this

- 90 -



--------------------------------------------------------------------------------



 



Credit Agreement it shall not be necessary to produce or account for more than
one such counterpart signed by the party against whom enforcement is sought.
Delivery by facsimile by any of the parties hereto of an executed counterpart
hereof or of any amendment or waiver hereto shall be as effective as an original
executed counterpart hereof or of such amendment or waiver and shall be
considered a representation that an original executed counterpart hereof or such
amendment or waiver, as the case may be, will be delivered.

     18.10. Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §18.12.

     18.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOANS
OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, each of the Parent and
the Borrower hereby waives any right it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. Each of the Parent and the Borrower (a) certifies that no
representative, agent or attorney of any Lender or any Agent has represented,
expressly or otherwise, that such Lender or such Agent would not, in the event
of litigation, seek to enforce the foregoing waivers and (b) acknowledges that
the Agents and the Lenders have been induced to enter into this Credit
Agreement, the other Loan Documents to which it is a party by, among other
things, the waivers and certifications contained herein.

     18.12. Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Parent, the Borrower or any of the Subsidiaries
of any terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Parent, the
Borrower and the written consent of the Required Lenders; provided, however,
that any amendment or waiver of any condition described in §13 shall require the
written consent of the Parent, the Borrower, the Required Revolver Lenders and
the Required Term Lenders. Notwithstanding the foregoing, no amendment,
modification or waiver shall:

      (a) without the written consent of the Parent, the Borrower and each
Lender directly affected thereby:

        (i) reduce or forgive the principal amount of any Loans or Reimbursement
Obligations, or reduce the rate of interest on the Loans or the amount of the
Commitment Fee or Letter of Credit Fees, amend the definition of Total Leverage
Ratio or any of the components thereof or the method of calculation thereof
solely for purposes of calculating the Applicable Margin;

- 91 -



--------------------------------------------------------------------------------



 



        (ii) (A) increase the aggregate amount of such Lender’s Revolving Credit
Commitment or Tranche B Commitment, as the case may be, other than in accordance
with §15; (B) extend the expiration date of such Lender’s Revolving Credit
Commitment or Tranche B Commitment; or (C) change the requirement that any
scheduled payments of principal of the Loans or voluntary or mandatory
prepayments of the Loans or reductions in the Revolving Credit Commitments be
applied pro rata to all Loans outstanding within the applicable Tranche or
outstanding Revolving Credit Commitments, as applicable; and

        (iii) postpone or extend the Revolving Credit Loan Maturity Date or the
Tranche B Maturity Date or any other regularly scheduled dates for payments of
principal of, or interest on, the Loans or Reimbursement Obligations or any Fees
or other amounts payable to such Lender (it being understood that (A) any vote
to rescind any acceleration made pursuant to §14.1 of amounts owing with respect
to the Loans and other Obligations and (B) any modifications of the provisions
relating to amounts, timing or application of prepayments of Loans and other
Obligations shall require only the approval of the Required Lenders); and

        (iv) amend the definition of “Interest Period” so as to permit
Eurodollar Rate Loan intervals in excess of six months without regard to a
Lender’s capacity to lend in any such greater intervals; and

      (b) without the written consent of all of the Lenders, amend or waive
(i) this §18.12, (ii) the definition of Required Lenders, (iii) the distribution
of collateral proceeds after an Event of Default pursuant to §14.4, (iv) other
than pursuant to a transaction permitted by the terms of this Credit Agreement,
release any material portion of the Collateral, release any material guarantor
from its guaranty obligations under the Guaranty (excluding, if the Parent, the
Borrower or any Subsidiary becomes a debtor under the federal Bankruptcy Code,
the release of “cash collateral”, as defined in Section 363(a) of the federal
Bankruptcy Code pursuant to a cash collateral stipulation with the debtor
approved by the Required Lenders), or change the seniority of any Loans or the
priority of any Loans with respect to any Collateral or guarantor; or

      (c) without the written consent of the Administrative Agent, (i) amend or
waive §16, or amend or waive the amount or time of payment of the Administrative
Agent’s Fee or any Letter of Credit Fees payable for the Administrative Agent’s
account or any other provision applicable to the Administrative Agent or
(ii) change the definition of “Required Revolver Lenders” without the consent of
the Required Revolver Lenders or (iii) change the definition of “Required Term
Lenders” without the consent of the Required Term Lenders.

     Notwithstanding the foregoing, the parties hereto acknowledge and agree
that the Administrative Agent may, without the consent of any Lender, (x)
release liens on Excluded Assets, (y) release its liens on the Collateral and/or
any Subsidiary from its obligations under the Guaranty solely to the extent that
such Collateral and/or Subsidiary is sold or otherwise disposed of in accordance
with the terms of this Credit Agreement, including without limitation, §10.5.2
or (z) take any and all action necessary, including, without limitation,
entering into joinder and accession agreements with additional Subsidiaries (or
RAM or the Austin Partnership, as the case may be) and amendments to any of the
Security Documents, all in furtherance of the provisions of §9.13 and §9.15. Any
termination or other modification of any Interest Rate Agreement with a Lender
as a counterparty shall not require the consent of any other Lender hereunder.

     No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No

- 92 -



--------------------------------------------------------------------------------



 



notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

     18.13. Severability. The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.

     18.14. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

19. FCC APPROVAL.

     Notwithstanding anything to the contrary contained in this Credit Agreement
or in the other Loan Documents, neither the Administrative Agent nor any Lender
will take any action pursuant to this Credit Agreement or any of the other Loan
Documents, which would constitute or result in a change in control of the
Borrower or any of its Subsidiaries requiring the prior approval of the FCC
without first obtaining such prior approval of the FCC. After the occurrence of
an Event of Default, the Borrower shall take or cause to be taken any action
which the Administrative Agent may reasonably request in order to obtain from
the FCC such approval as may be necessary to enable the Administrative Agent to
exercise and enjoy the full rights and benefits granted to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders by this
Credit Agreement or any of the other Loan Documents, including, at the
Borrower’s cost and expense, the use of the Borrower’s best efforts to assist in
obtaining such approval for any action or transaction contemplated by this
Credit Agreement or any of the other Loan Documents for which such approval is
required by law, including specifically, without limitation, upon request, to
prepare, sign and file with the FCC the assignor’s or transferor’s portion of
any application or applications for the consent to the assignment or transfer of
control necessary or appropriate under the FCC’s rules and approval of any of
the transactions contemplated by this Credit Agreement or any of the other Loan
Documents.

- 93 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned parties has caused this Credit
Agreement to be duly executed by its authorized officer as of the date first set
forth above.

            EMMIS OPERATING COMPANY, as Borrower
      By:           Name:   Walter Z. Berger        Title:   Chief Financial
Officer     

            EMMIS COMMUNICATIONS
CORPORATION, as Parent
      By:           Name:   Walter Z. Berger        Title:   Chief Financial
Officer   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
individually and as Administrative Agent
      By:           Name:   Derrick Bell        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
individually and as Syndication Agent
      By:           Name:              

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, N.A., individually and as Co-
Documentation Agent
      By:           Name:              

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agent
      By:           Name:              

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK TRUST COMPANY
AMERICAS
      By:           Name:              

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE FIRST BOSTON, ACTING
THROUGH ITS CAYMAN ISLANDS BRANCH,
individually and as Co-Documentation Agent
      By:           Name:                

 